  1   THE FOX LAW CORPORATION, INC.
      Steven R. Fox, SBN 138808
  2   Janis Abrams, SBN 98331
      17835 Ventura Blvd., Suite 306
  3   Encino, CA 91316
      Tele: (818)774-3545; Telecopier (818)774-3707
  4   srfox@foxlaw.com
      JAbrams@foxlaw.com
  5
      Attorneys for Post-Confirmation Debtor
  6
  7
  8
                          UNITED STATES BANKRUPTCY COURT
  9
                          NORTHERN DISTRICT OF CALIFORNIA
 10
                                 SAN FRANCISCO DIVISION
 11
      In re                            )           CASE NO.: 20-30095-HLB
 12                                    )
      DOUCE FRANCE,                    )           CHAPTER 11
 13                                    )
                                       )           APPLICATION FOR
 14                                    )           COMPENSATION ON A FINAL
                                       )           BASIS FOR COUNSEL FOR
 15                  Debtor.           )           DEBTOR-IN-POSSESSION;
                                       )           DECLARATIONS OF MAURO
 16                                    )           FERREIRA AND STEVEN R. FOX
                                       )
 17                                    )           Date : March 11, 2021
                                       )           Time : 10:00 a.m.
 18                                    )           Place : Courtroom 19, 16th floor
                                       )           (Remote Hearing Only)
 19                                    )
      _________________________________)           Petition filed: January 29, 2020
 20
 21                                   Concise Statement
 22           The Court confirmed the Debtor’s Plan of Reorganization by Order entered
 23   January 22, 2021.
 24           Duly employed counsel for the Debtor seeks allowance and approval of its
 25   fees and expenses on a final basis and a direction to the Debtor to pay the
 26   allowed fees and expenses as discussed below.
 27           Applicant, the Fox Law Corporation, Inc. (“Applicant” or “Fox Law”)
 28   proffers that its services were valuable and were beneficial to the estate and to

                                                -1-
Case: 20-30095    Doc# 156    Filed: 02/12/21   Entered: 02/12/21 13:38:30   Page 1 of
                                          164
  1   creditors. The Debtor entered chapter 11 in precarious condition, Covid 19
  2   hammered the business and the Debtor recovered in Fall, 2020. Applicant
  3   assisted the Debtor through its representation, described below, helping the
  4   Debtor to remain in business and to navigate chapter 11 in a very challenging
  5   environment. In part, Applicant assisted the Debtor to move to new business
  6   locations despite the former landlord’s motion for relief from stay, Applicant
  7   negotiated the agreement with Heritage Bank of Commerce to greatly reduce the
  8   bank’s monthly charges and Applicant obtained the use of cash collateral on
  9   multiple occasions.
 10         Applicant submits that its services were valuable and benefitted the estate
                                                1
 11   within the meaning of 11 U.S.C. §330.
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
            1
 27               The Court approved the employment of a certified public accountant
                  but the Debtor did not pay the retainer to the CPA who did not provide
 28               any services to the estate.

                                               -2-
Case: 20-30095   Doc# 156    Filed: 02/12/21   Entered: 02/12/21 13:38:30   Page 2 of
                                         164
  1                MEMORANDUM OF POINTS AND AUTHORITIES
  2   1.   The Debtor commenced its case by filing a voluntary petition for relief
  3        under chapter 11 of the U.S. Bankruptcy Code on January 29, 2020. The
  4        Debtor’s plan was confirmed by order entered January 22, 2021.
  5   2.   Applicant's members are attorneys at law duly licensed to practice law in
  6        the State of California and before the United States District Court and the
  7        United States Bankruptcy Court for the Northern District of California.
  8   3.   Applicant was employed by order of the Court. A copy of that Order is
  9        attached hereto, marked Exhibit "A", and incorporated herein by
 10        reference. Exhibit "B," the Application for Authority to Employ Counsel,
 11        includes the resumes of the Applicant’s professionals who provided the
 12        professional services for which compensation is now sought. The time
 13        period of this Application is January 29, 2020 through January 22, 2021.
 14   4.   All services for which compensation is sought were performed for and on
 15        behalf of the Debtor and not on behalf of any committee, creditor, or any
 16        other person.
 17   5.   All services rendered herein are compensable as administrative expenses
 18        under the provisions of 11 U.S.C. §330 and Rule 2016 of the F.R.B.P.
 19   6.   Exhibit "C" is a chronological summary of Applicant's services in this case
 20        from the petition date through January 22, 2021. Exhibit "D" summarizes
 21        Applicant's services by category, time devoted and amount of professional
 22        services. Exhibit “E" lists charges by professional. Exhibit “F” shows
 23        Applicant’s charges by category.
 24                                            I.
 25                         GENERAL HISTORY OF THE CASE
 26   7.   The attached declaration of Mauro Ferreira discusses the case history. His
 27        discussion is incorporated here. The Debtor operates a wholesale bakery
 28        business which, prepetition, was beset by years of financial and operating

                                              -3-
Case: 20-30095   Doc# 156   Filed: 02/12/21   Entered: 02/12/21 13:38:30   Page 3 of
                                        164
  1        difficulties as well as the ruinous consequences of hard money loans.
  2        During this case, and despite the need to change business locations and to
  3        deal with the difficult impact of Covid 19 and the recession, the Debtor
  4        remained in business and was able to get its plan confirmed.
  5                                           II. 2
  6        PROFESSIONAL SERVICES PROVIDED BY APPLICANT DURING
  7              THE TIME ENCOMPASSED BY THIS FEE APPLICATION
  8        Asset Disposition D1
  9   8.   Applicant negotiated with the Debtor’s former landlord. The Debtor had
 10        been a long term tenant in space which was now down the street from a
 11        new large high tech complex. Property values were up and the landlord
 12        wanted the Debtor out. Applicant was not able to convince the landlord to
 13        let the Debtor remain in the premise. The landlord brought motions to be
 14        able to evict the Debtor (discussed below in Litigation - Motion for Relief
 15        From Stay). Following a hearing, the landlord and the Debtor reached an
 16        agreement on the Debtor remaining in the premises for no rent for a
 17        period of months with a hard moving out date of July 1, 2021. Applicant
 18        prepared the stipulation and the motion to have the stipulation approved.
 19        Applicant assisted the Debtor on the move out.
 20   9.   Application also prepared the motion to enter into new leases for the two
 21        new locations.
 22                           Time Billed:               21.60 hours
 23                           Time No Charged:           3.7 hours
 24                           Amount Due:                $8,502.50
 25
 26        2
                  This section discusses Applicant’s professional services by category,
 27               using the United States Trustee’s billing categories. In addition,
                  Applicant separately breaks out professional services related to the
 28               requirements of the U.S. Trustee, e.g. compliance and MORs.

                                              -4-
Case: 20-30095   Doc# 156   Filed: 02/12/21   Entered: 02/12/21 13:38:30   Page 4 of
                                        164
  1         Business Operations D2
  2   10.   Applicant prepared orders on the first day motions, e.g. for utilities and for
  3         payroll. Applicant prepared and mailed to utilities notices of deposit and
  4         dealt with various utilities related inquires. Applicant also addressed and
  5         handled a disconnection of service by one utility. PG&E was particularly
  6         interested in increasing its deposit. Applicant and PG&E’s counsel
  7         attempted to negotiate a resolution but Covid 19 halted those discussions.
  8   11.   With Covid 19 closing the Bay Area in March, 2020, Applicant began
  9         working with the Debtor to focus the Debtor on how to remain in business,
 10         scouting out which competitors had shut their doors giving the Debtor
 11         opportunities to pick up new customers, etc.
 12                            Time Billed:              17 hours
 13                            Time No Charged:          2.2 hours
 14                            Amount Due:               $6,725.00
 15         Case Administration D3
 16   12.   Applicant worked to revise the initial bankruptcy papers and completed the
 17         first day motions. Applicant continued its work on the First Day
 18         Declaration of Mauro Ferreira. Applicant attended the hearings on the
 19         First Day Motions. (Five of the billing slips from the first day hearings on
 20         February 4, 2020 were mistakenly billed to Litigation.)
 21   13.   Applicant responded to inquires. Applicant prepared status reports as
 22         necessary and attended status conferences. Applicant’s counsel conferred
 23         to review the case and to ascertain what steps to take to assist the Debtor.
 24                            Time Billed:              31.60 hours
 25                            Time No Charged:          3.8 hours
 26                            Amount Billed:            $11,432.50
 27         Claims D4
 28   14.   Applicant reviewed claims through an internally generated claims register.

                                              -5-
Case: 20-30095   Doc# 156   Filed: 02/12/21   Entered: 02/12/21 13:38:30   Page 5 of
                                        164
  1                             Time Billed:               .6 hour
  2                             Amount Due:                $107.50
  3         Disclosure Statement and Plan D5
  4   15.   By August, 2020, and despite the Debtor’s financial difficulties, it was clear
  5         that for the Debtor, the worst of its financial problems were over. The
  6         types of customers and the sizes of orders indicated that the business was
  7         on the road to recovery. Applicant worked with Debtor personnel to
  8         prepare financial cash flow projections for the plan. Applicant also
  9         prepared the liquidation analysis.
 10   16.   Crucially, Applicant opened up discussions at the same time with counsel
 11         for Heritage Bank of Commerce. The discussions where lengthy in part
 12         because the bank intended to make the §1111(b) election. Applicant
 13         worked with the bank’s counsel to reach a resolution on the amount of the
 14         bank’s secured and unsecured claim. The counsel discussed case law on
 15         the §1111(b) election, noted their points of difference and then worked
 16         out their disagreements. During this time, the bank provided a four page,
 17         point by point, detailed analysis of the disclosure statement and the parties
 18         negotiated these terms. As a result of these lengthy negotiations, the
 19         parties avoided a disputed confirmation hearing with the need to retain
 20         experts on both sides.
 21   17.   Applicant prepared the initial disclosure statement and plan and reviewed
 22         it line by line with the Debtor’s personnel. Applicant also took the time to
 23         confirm with the Bank that the negotiated terms were contained therein.
 24         The Court directed that the Debtor used the Court’s combined disclosure
 25         statement/plan instead. Applicant prepared the revised disclosure
 26         statement/plan.
 27   18.   Applicant prepared two motions under §§1121(e) and 1129(e) to extend
 28         time to confirm a plan. The Court approved both motions.

                                                -6-
Case: 20-30095   Doc# 156     Filed: 02/12/21   Entered: 02/12/21 13:38:30   Page 6 of
                                          164
  1   19.   Applicant attended the hearing on the amended Disclosure Statement
  2         which the Court approved.
  3   20.   Applicant solicited ballots and prepared papers for the Plan Confirmation
  4         hearing. Applicant prepared the ballot summary and a plan confirmation
  5         memorandum.
  6   21.   Applicant attended the plan confirmation hearing where the Court
  7         confirmed the Debtor’s Plan. Prior to the hearing, Applicant studied
  8         relevant documents and prepared the Debtor’s principal to give testimony.
  9                            Time Billed:               67.70 hours
 10                            Time Not Charged:          7.9 hours
 11                            Amount Due:                $28,405
 12         Employment Applications and Applications for Compensation D6
 13   22.   Applicant prepared employment applications for itself and for an
 14         accounting firm. Both applications were approved. The Debtor did not
 15         pay the Court approved post-petition retainer to the accounting firm and
 16         that firm was not retained.
 17                            Time Billed:               5.80 hours
 18                            Time No Charged:           1.2 hours
 19                            Amount Due:                $2,070.00
 20         Financing D7
 21   23.   Applicant prepared motions for authority to use cash collateral on various
 22         occasions and responded to the initial objections by Heritage Bank of
 23         Commerce. Heritage had about nine different demands or requests with
 24         respect to the use of cash collateral. Applicant traveled to San Francisco -
 25         prior to Covid 19 - for hearings on cash collateral.
 26   24.   Applicant continued to work with the Debtor on projections during the
 27         chapter 11 case. Updating was necessary given the changing business
 28         environment.

                                              -7-
Case: 20-30095   Doc# 156   Filed: 02/12/21   Entered: 02/12/21 13:38:30   Page 7 of
                                        164
  1                             Time Billed:                34.90 hours
  2                             Time No Charged:            8.1 hours
  3                             Amount Due:                 $12,485.00
  4         Litigation D8
  5   25.   During the bankruptcy case, persons filed lawsuits against agents of the
  6         Debtor in the superior court. During the case, Applicant sent emails or
  7         letters to various counsel regarding these lawsuits and the automatic stay.
  8   26.   Under this category, Applicant discussed one lawsuit with the Debtor’s
                                                        3
  9         carrier’s counsel and advised the client.
 10                             Time Billed:                .50 hours
 11                             Amount Due:                 $225.00
 12         Litigation - Motion for Relief From Stay D9
 13   27.   The former landlord filed a motion to terminate the stay so that it could
 14         evict the Debtor. The motion and the opposition raised substantial legal
 15         questions, including the propriety of bringing the motion before the time to
 16         move to assume or reject had passed. It was the Debtor’s position that
 17         the lease was valid through December, 2020 and the landlord argued that
 18         the lease had already terminated. At the hearing on the motion, the Court
 19         granted the motion but stayed its implementation until late August, 2020.
 20         Neither parties was satisfied with the Court’s order and its terms. For the
 21         landlord, the Debtor was able to remain for about 120 days and the
 22         landlord wanted the Debtor out. The Debtor would have to pay full rent in
 23         order to remain and, given Covid 19, money was extremely tight. As a
 24         result, the parties entered into serious negotiations. Those negotiations
 25         culminated in a stipulation that is discussed in the Asset Disposition
 26         category above.
 27
 28         3
                  Two slips totaling $90 on this matter are contained in Lit-MRS. (D-9)

                                                -8-
Case: 20-30095   Doc# 156     Filed: 02/12/21   Entered: 02/12/21 13:38:30   Page 8 of
                                          164
  1                              Time Billed:               19.80 hours
  2                              Time No Charged:           .8 hours
  3                              Amount Due:                $8,672.50
  4         Litigation - State Court and Litigation D-10
  5   28.   These are two general litigation categories. Applicant prepared a notice of
  6         stay in one non-bankruptcy action and reviewed documents from the
  7         superior court action Heritage Bank brought against the Debtor.
  8   29.   Most of the billing under these two categories concerns the First Day
  9         Motions, approximately 6.5 hours, that should have been billed elsewhere.
 10                              Time Billed:               7.7 hours (two lit. categories)
 11                              Amount Due:                $3,637.50
 12         U.S. Trustee D11
 13   30.   There is not a formal activity category for matters pertaining to the UST
 14         and to its guidelines but breaking out these activities separately is useful
 15         given the amount of work undertaken that is related to the U.S. Trustee
 16         and its requirements.
 17   31.   Applicant in this case, as with others cases, places a lot of emphasis on
 18         assembling and preparing materials responsive to the UST’s guidelines.
 19         This takes time.
 20   32.   Applicant assisted the Debtor to open its debtor-in-possession accounts.
 21         The bank determined it would put a lengthy hold on all deposited monies
 22         into the DIP accounts and Applicant worked with the bank to stop that.
 23   33.   Also, Applicant, in-house, did a work up for each monthly operating report
 24         looking to make sure that its numbers tied out internally and from month
 25         to month.
 26   34.   Applicant prepared the Debtor for the IDI and the §341(a) meeting,
 27         traveled to San Francisco for both meetings and assisted the Debtor at
 28         both meetings. At the IDI meeting, the analyst for the U.S. Trustee

                                                 -9-
Case: 20-30095   Doc# 156      Filed: 02/12/21   Entered: 02/12/21 13:38:30   Page 9 of
                                           164
  1         requested additional documents. Applicant worked with the Debtor to
  2         obtain those documents.
  3                            Time Billed:               40.10 hours
  4                            Time Not Charged:          11.4 hours
  5                            Amount Due:                $12,727.50
  6                                            III.
  7                                  DISBURSEMENTS
  8   35.   On behalf of the Debtor, Applicant has advanced costs for which it has not
  9         been compensated. In view of the size, difficulties and complexity of the
 10         case, Applicant believes that the costs are neither unusual or large. As of
 11         January 22, 2021, disbursements were as follows:
 12         All Paper Output          $       4,221.50                                 4
            Court Fees                $         273.50 (includes CourtCall charges)
 13         Messenger                 $           0.00
            Misc.                     $           0.00
 14         Online Review             $         182.40
            Postage                   $       2,262.85
 15         Telephone                 $           0.00
            Travel                    $       1,589.90
 16
            Total Costs:                      $8,580.40
 17
                                               IV.
 18
                                   Benefit to the Estate.
 19
      36.   The Debtor was in severe financial distress. Applicant analyzed the
 20
            Debtor’s business and financial situation. Applicant discussed with the
 21
            Debtor its margins and its costs for smaller orders. Applicant encouraged
 22
            the Debtor to raise its prices in order to increase its margins. The loss of
 23
            some customers would be more than offset by those customers remaining
 24
            and that was the case. Applicant encouraged the Debtor to drop smaller
 25
            orders because the fixed cost for any order meant that smaller orders were
 26
            inherently less profitable. The Debtor began declining smaller orders.
 27
 28         4
                  All CourtCall charges are found under Court Fees with one exception.

                                              - 10 -
Case: 20-30095   Doc# 156   Filed: 02/12/21 Entered: 02/12/21 13:38:30    Page 10 of
                                        164
  1         Applicant encouraged the Debtor to drop some of its product lines to
  2         streamline its production and thereby increase its margins and the Debtor
  3         did so.
  4   37.   When Covid 19 hit and the Debtor had to consider whether to remain in
  5         business. Applicant worked with the Debtor, encouraging it to remain
  6         open, to locate competitors who had closed their businesses and to try to
  7         take their customers.
  8   38.   When the Debtor was short of funds in August, 2020, Applicant advised
  9         the Debtor concerning the receipt of $20,000 of monies its principal
 10         infused into the Debtor.
 11   39.   With respect to the former landlord, Applicant negotiated an agreement
 12         that gave the Debtor 3 months free rent for that location, a waiver of that
 13         landlord’s administrative claim and a chance to survive to another day.
 14   40.   As to the Bank and plan confirmation, Applicant negotiated the terms of
 15         the §1111(b) election before the disclosure statement was filed. The
 16         confirmation hearing was uncontested. No party needed to offer valuation
 17         experts and engage in discovery regarding value.
 18   41.   Considering 11 U.S.C. §330(a)(3), Applicant makes the following
 19         observations:
 20         •     The time devoted to the different tasks was not excessive but
 21               instead was reasonable. Though this is a small chapter 11 case, the
 22               problems were not small.
 23         •     The rates Applicant charged are reasonable and are within the
 24               normal charges both within the bankruptcy community and in the
 25               non-bankruptcy community. Each attorneys providing services has
 26               many years of experience handing chapter 11 cases.
 27         •     The services rendered were necessary and beneficial for the reasons
 28               stated above. For example, Applicant negotiated the terms of the

                                             - 11 -
Case: 20-30095   Doc# 156   Filed: 02/12/21 Entered: 02/12/21 13:38:30   Page 11 of
                                        164
  1               §1111(b) election. Applicant helped the Debtor obtain a confirmed
  2               plan. Applicant negotiated a deal with the former landlord, wiping
  3               out administrative claims and giving the Debtor free rent.
  4         •     Applicant performed its services in a reasonable amount of time
  5               commensurate with the complexity, importance and nature of the
  6               tasks. In particular, the total amount of fees sought in connection
  7               with taking the Debtor through a contested chapter 11 case (with
  8               Covid 19 and the recession) is relatively low.
  9         •     Applicant has demonstrated skill in advising the Debtor, preparing
 10               pleadings, negotiating with creditors and obtaining confirmation of
 11               the Debtor’s plan. The resumes attached also reflect considerable
 12               experience representing businesses in chapter 11.
 13         •     The attorneys here charged between $450 and $475 per hour. In
 14               the bankruptcy community, these hourly charges are not high but
 15               are reasonable.
 16         •     Applicant took steps to avoid duplication of services. For example,
 17               some of the time slips that are no charged are no charged because
 18               two attorneys were meeting to discuss a problem in this case.
 19                                           V.
 20                           Fee and Retainer Information
 21   42.   Retainer Paid. The Debtor paid $45,000.00 prepetition to Applicant as a
 22         pre-petition retainer. Of this amount, $29,295.00 remained on hand when
 23         the chapter 11 case began.
 24   43.   Applicant alleges that in connection with all services rendered the total
 25         time involved, as of January 22, 2021, was 207.70 hours (plus 39.10
 26         hours that were no charged - more than 15% of all time billed was no
 27         charged) of professional time expended and that Applicant appeared in
 28         Court on the occasions set forth herein above.

                                             - 12 -
Case: 20-30095   Doc# 156   Filed: 02/12/21 Entered: 02/12/21 13:38:30   Page 12 of
                                        164
  1   44.   By reason of the skill Applicant exhibited in assisting the Debtor during this
  2         case and the time Applicant devoted to performing services for the Debtor,
  3         $94,765.00 for attorney’s fees incurred during the chapter 11 case plus
  4         costs of $8,580.40 comprise a reasonable final amount to award Applicant
  5         for professional services rendered in this case.
  6   45.   Applicant is entitled to compensation at the rates, prevailing when the case
  7         commenced as follows:
  8               Attorney:    $475.00/hour           (Steven R. Fox)
  9               Attorney:    $450.00/hour           (Lesley Davis)
 10               Paralegal:   $125.00/hour
 11   46.   Applicant’s Employment Application lists the rates Applicant charged for
 12         each professional or employee of Applicant for all professional services
 13         rendered during the period encompassed by this Application.
 14   47.   Applicant has no agreement, written, express or implied, direct or indirect
 15         to divide or share the compensation to be awarded in this case with any
 16         creditor, any attorney, accountant or with any person whomsoever, in
 17         violation of the provisions of the Bankruptcy Code. To the extent required
 18         by local rule or custom, Applicant also seeks approval of the retainer
 19         previously approved by the Court.
 20   48.   All services Applicant has rendered have been necessary, proper and
 21         beneficial to the estate. All services performed throughout the case have
 22         been performed in a professional, skilled, and expeditious manner
 23         requiring substantially less time than would have been required if counsel
 24         were less experienced in this type of case. Every action was taken to
 25         reduce hours expended and, where appropriate, matters not demanding
 26         the services of an attorney were assigned to a paralegal.
 27   49.   Applicant and the Debtor previously agreed that notwithstanding the
 28         amount of fees and expenses the Court allows, the Debtor will pay the first

                                             - 13 -
Case: 20-30095   Doc# 156   Filed: 02/12/21 Entered: 02/12/21 13:38:30   Page 13 of
                                        164
  1         $20,000 the Court allows from the new value monies deposited into
  2         Applicant’s client trust account and thereafter will make payments to
  3         counsel toward allowed fees and expenses as the Debtor can afford.
  4                                           V.
  5                                      Conclusion
  6   50.   The Award Sought. Applicant seeks an order allowing the following sums:
  7         •     A final award of $94,765.00 for attorney’s fees incurred in the case;
  8         •     Costs incurred during the case of $8,580.40;
  9         •     For a final award of $103,345.40;
 10         •     Less the retainer on hand when the case commenced: $29,295.50,
 11               leaving $74,049.90 to be paid.
 12   51.   Applicant requests that the Court authorize Applicant to pay fees and costs
 13         awarded under this Application from the $20,000 new value monies
 14         Applicant is holding in its client trust account and from the Debtor if and
 15         when the Debtor can afford to make payments.
 16   Dated: February 9, 2021               Respectfully submitted,
 17
                                            The Fox Law Corporation, Inc.
 18
 19
                                            /s/Steven R. Fox
 20                                         Steven R. Fox, counsel for Post-
                                            Confirmation Debtor
 21
 22
 23
 24
 25
 26
 27
 28

                                             - 14 -
Case: 20-30095   Doc# 156   Filed: 02/12/21 Entered: 02/12/21 13:38:30   Page 14 of
                                        164
  1                         DECLARATION OF STEVEN R. FOX
  2         I, Steven R. Fox, declare as follows:
  3   1.    I am an attorney at law, duly admitted to practice before the courts of the
  4         State of California and before the United States District Court for the
  5         Northern District of California. My business address is 17835 Ventura
  6         Blvd., Suite 306, Encino, CA 91316. I make this Declaration in support of
  7         The Fox Law Corporation’s Application for Compensation on a Final Basis
  8         for Counsel for Debtor-in-Possession. The foregoing facts are within my
  9         personal knowledge and if called upon, I am competent to testify thereto.
 10   2.    True and correct (and conformed) copies of the Order granting the
 11         Application For Authority to Employ Counsel for Debtor-in-Possession and
 12         Applicant’s Application for Authority to Employ Counsel, which includes the
 13         resumes of the professionals who provided services in this case, are
 14         attached to the Application respectively as Exhibits “A” and “B.”
 15   3.    Attached to the Application are true and correct copies of various time and
 16         expense reports generated by Applicant’s TimeSlips software. I have used
 17         TimeSlips since 1994 and I have found its reporting to be reliable. Exhibit
 18         "C" is a chronological summary of services from the petition date through
 19         January 22, 2021. Exhibit "D" summarizes Applicant's services by
 20         category. Exhibit “E" lists Applicant’s charges by professional. Exhibit
 21         “F” lists Applicant’s expenses.
 22
 23         Executed on February 9, 2021, at Encino, California.
 24         I declare under the penalty of perjury that the foregoing is true and
 25   correct.
 26                                                    /s/Steven R. Fox
                                                       Steven R. Fox
 27
 28

                                              - 15 -
Case: 20-30095   Doc# 156   Filed: 02/12/21 Entered: 02/12/21 13:38:30    Page 15 of
                                        164
  1                         DECLARATION OF MAURO FERREIRA
  2         I, Mauro Ferreira, declare as follows:
  3   1.    I am the owner and sole shareholder of the Debtor, Douce France.
  4         (“Douce” or the “Debtor”). I make this declaration in support of the
  5         Debtor’s First Day Motions identified above in the case caption. My
  6         business address is 3553 Haven Ave, Menlo Park, CA 94025. My
  7         statements here are based on my personal knowledge. If called to testify
  8         concerning the contents of this Declaration, I could and would do so
  9         competently.
 10              The Final Fee Application of The Fox Law Corporation.
 11   2.    I have read the Application. I believe that its factual statements are
 12         correct.
 13   3.    During the case, I have been provided with Applicant’s monthly billing
 14         statements. I have read the application of The Fox Law Corporation
 15         (“TFLC Application”) carefully. I understand counsel will file this
 16         Application with the Court, both the Court and the U.S. Trustee will review
 17         the Application, and the Court will make an award of fees and costs to
 18         counsel as the Court believes is appropriate the U.S. Trustee may object to
 19         some of the fees sought. The Court may not allow certain fees and costs;
 20         it may allow fees and costs in full. I understand the Debtor will be
 21         obligated to pay counsel according to the Court’s order.
 22   4.    This has been a difficult case and that there has been a lot of legal work.
 23         Perhaps not everything was done perfectly but Applicant has represented
 24         the Debtor’s interests. I note that Applicant has no charged $17,325 of its
 25         billing or 39.10 hours.
 26   5.    I have reviewed the Application and the billing sheets. Applicant seeks a
 27         final award of $103,345.40 (including fees and expenses) for services
 28         during the chapter 11 case. This amount will be reduced by the retainer

                                             - 16 -
Case: 20-30095   Doc# 156    Filed: 02/12/21 Entered: 02/12/21 13:38:30   Page 16 of
                                         164
Case: 20-30095   Doc# 156   Filed: 02/12/21 Entered: 02/12/21 13:38:30   Page 17 of
                                        164
                  Exhibit “A”
                                                                    Exhibit "A" page 018
Case: 20-30095   Doc# 156   Filed: 02/12/21 Entered: 02/12/21 13:38:30   Page 18 of
                                        164
                                             Entered on Docket
                                             April 03, 2020
                                             EDWARD J. EMMONS, CLERK
                                             U.S. BANKRUPTCY COURT
                                             NORTHERN DISTRICT OF CALIFORNIA
       THE FOX LAW CORPORATION, INC.
   1   Steven R. Fox, SBN 138808
       Lesley B. Davis, SBN 188731
       17835 Ventura Blvd., Suite 306   Signed and Filed: April 3, 2020
   2   Encino, CA 91316
       (818)774-3545; FAX (818)774-3707
   3   sfox@foxlaw.com
       ldavis@foxlaw.com
   4
       Proposed Attorneys for Debtor
       and Debtor-in-Possession            __________________________________________
   5                                       HANNAH L. BLUMENSTIEL
                                           U.S. Bankruptcy Judge
   6
   7
                               UNITED STATES BANKRUPTCY COURT
   8
                              NORTHERN DISTRICT OF CALIFORNIA
   9
                                       SAN FRANCISCO DIVISION
 10
       In re                               )           CASE NO.:20-30095-HLB
 11                                        )
       DOUCE FRANCE,                       )           CHAPTER 11
 12                                        )
                                           )           ORDER AUTHORIZING EMPLOYMENT
 13                                        )           OF THE FOX LAW CORPORATION,
                                           )           FOR DEBTOR AND DEBTOR-IN-
 14                    Debtor.             )           POSSESSION
                                           )
 15                                        )
                                           )
 16                                        )
                                           )
 17                                        )
       ___________________________________ )
 18
               On February 4, 2020, Debtor filed an Application to Employ The Fox Law
 19
       Corporation as Counsel. There being no opposition, and for good cause shown,
 20
       the Court hereby Orders as follows:
 21
               1.    Debtor is authorized to employ Steven R. Fox and his firm (“Counsel”)
 22
                     as general bankruptcy counsel.
 23
               2.    Counsel shall place the unearned balance of any initial retainer in
 24
                     Counsel’s trust account. Notwithstanding any agreement to the
 25
                     contrary, fees may not be considered earned until the work is
 26
                     performed at Counsel’s normal hourly rate. Counsel may draw funds
 27
                     out of the trust account as they are earned for services benefitting the
 28
                     estate only. No order of Court is necessary.
                                                                               Exhibit "A" page 019
Case:
Case: 20-30095
      20-30095 Doc#
               Doc# 156 Filed:04/03/20
                    58 Filed:  02/12/21 Entered:
                                         Entered:04/03/20
                                                  02/12/2116:03:23
                                                           13:38:30 Page
                                                                     Page119
                                                                           of of
                                                                              4
                                    164
            3.    Counsel shall accept no further funds from Debtor beyond the initial
   1
                  retainer without an authorizing court order.
   2
            4.    Under no circumstances shall Counsel represent Debtor personally
   3
                  where such representation is contrary to the interests of the
   4
                  bankruptcy estate.
   5
            5.    Counsel may represent Debtor personally in matters which do not
   6
                  benefit the estate, so long as such matters are not contrary to the
   7
                  interests of the bankruptcy estate, such as defending dischargeablility
   8
                  actions or avoiding a lien on exempt property.
   9
            6.    Counsel may not use retainer funds to pay for the services described
 10
                  in paragraph 5 above. Counsel may seek compensation for such
 11
                  services in a fee application, provided the services are segregated
 12
                  and properly identified. Fees may be awarded for such services
 13
                  where the Court finds that the services contributed to a successful
 14
                  reorganization or the fees will not be paid by the estate.
 15
            7.    All funds paid to Counsel in connection with the representation
 16
                  approved pursuant to this order are subject to review and final
 17
                  approval by the Court.
 18
            8.    Any terms contained in Counsel’s engagement agreement with the
 19
                  Debtor that are contrary to the Bankruptcy Code or Rules are void.
 20
            9.    Counsel shall file applications for approval of fees and expenses in
 21
                  accordance with 11 U.S.C. §§ 326-331(as applicable); Fed. R. Bankr.
 22
                  Proc. 2016(a), 2002(a), ( c), and (k); B.L.R. 9014-1(b)(1); and the
 23
                  Northern District’s Guidelines for Compensation and Expense
 24
                  Reimbursement of Professionals and Trustees. Fee applications that
 25
                  do not comply with the foregoing authority may be denied.
 26
            10.   The terms of this order may be modified only upon notice to all
 27
                  creditors and the U.S. Trustee, and only after an actual hearing,
 28

                                                                      Exhibit "A" page 020
Case:
Case: 20-30095
      20-30095 Doc#
               Doc# 156 Filed:04/03/20
                    58 Filed:  02/12/21 Entered:
                                         Entered:04/03/20
                                                  02/12/2116:03:23
                                                           13:38:30 Page
                                                                     Page220
                                                                           of of
                                                                              4
                                    164
                  regardless of whether there is any opposition.
   1
   2
                                     **END OF ORDER**
   3
   4
   5
   6
   7
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                                   Exhibit "A" page 021
Case:
Case: 20-30095
      20-30095 Doc#
               Doc# 156 Filed:04/03/20
                    58 Filed:  02/12/21 Entered:
                                         Entered:04/03/20
                                                  02/12/2116:03:23
                                                           13:38:30 Page
                                                                     Page321
                                                                           of of
                                                                              4
                                    164
   1                                 Court Service List
   2
   3
   4
   5
   6
   7
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                                  Exhibit "A" page 022
Case:
Case: 20-30095
      20-30095 Doc#
               Doc# 156 Filed:04/03/20
                    58 Filed:  02/12/21 Entered:
                                         Entered:04/03/20
                                                  02/12/2116:03:23
                                                           13:38:30 Page
                                                                     Page422
                                                                           of of
                                                                              4
                                    164
                  Exhibit “B”
                                                                    Exhibit "B" page 023
Case: 20-30095   Doc# 156   Filed: 02/12/21 Entered: 02/12/21 13:38:30   Page 23 of
                                        164
       THE FOX LAW CORPORATION, INC.
   1   Steven R. Fox, SBN 138808
       Lesley B. Davis, SBN 188731
   2   17835 Ventura Blvd., Suite 306
       Encino, CA 91316
   3   (818)774-3545; FAX (818)774-3707
       sfox@foxlaw.com
   4   ldavis@foxlaw.com
   5   Proposed Attorneys for Debtor and Debtor-in-Possession
   6
   7
   8                          UNITED STATES BANKRUPTCY COURT
   9                          NORTHERN DISTRICT OF CALIFORNIA
  10                                SAN FRANCISCO DIVISION
  11   In re                               )         CASE NO.: 20-30095-HLB
                                           )
  12   DOUCE FRANCE,                       )        CHAPTER 11
                                           )
  13                                       )        APPLICATION FOR AUTHORITY TO
                                           )        EMPLOY COUNSEL FOR DEBTOR AND
  14                                       )        DEBTOR-IN-POSSESSION;
                       Debtor.             )        DECLARATION OF STEVEN R. FOX
  15                                       )
                                           )        Date : No Hearing Required
  16                                       )        Time :
                                           )        Place :
  17                                       )
                                           )        Petition filed: January 29, 2020
  18   ___________________________________ )
  19                                     Concise Statement
  20           The Debtor filed its voluntary petition for relief under chapter 11 seeking to
  21   reorganize and to remain in business. To do this, the Debtor needs to employ
  22   counsel to represent it in the chapter 11 case. The Debtor has selected The Fox
  23   Law Firm, Inc. (“TFLC”) which has extensive experience representing business
  24   debtors. TFLC which is a disinterested person and holds no conflicts of interest.
  25           The Debtor requests that the Court enter an order authorizing the Debtor to
  26   employ TFLC as its general bankruptcy counsel.
  27
  28

                                                 -1-                      Exhibit "B" page 024
Case: 20-30095
Case: 20-30095 Doc#
               Doc# 20
                    156 Filed:
                         Filed:02/04/20
                                02/12/21 Entered:
                                          Entered:02/04/20
                                                   02/12/2116:27:53
                                                            13:38:30 Page
                                                                      Page1 24 of
                                                                            of 10
                                      164
                             Memorandum of Points and Authorities
   1
       1.   The Debtor, a California corporation in good standing, applies to the Court
   2
            under 11 U.S.C. §327(a) for authority to employ The Fox Law Corporation,
   3
            Inc. (“TFLC”, or the “Firm”) as general bankruptcy counsel. This
   4
            Application is brought pursuant to Sections 327(a) and 328 of the
   5
            Bankruptcy Rules, Federal Rules of Bankruptcy Procedure 2014 and the
   6
            Guidelines of the Office of the United States Trustee.
   7
       2.   TFLC is proposed general bankruptcy counsel to the Debtor. Applicant
   8
            desires to retain TFLC as its counsel in this case. Its attorneys are duly
   9
            admitted to practice before this Court.
  10
       3.   This case was commenced by filing a voluntary petition for relief under
  11
            Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”)
  12
            on January 29, 2020, and since said date, the Debtor has been, and
  13
            continues to be, a Debtor-in-Possession. No trustee, examiner or official
  14
            committee of unsecured creditors has been established in this case.
  15
       4.   The Debtor creates bakery products, wholesale, in the San Francisco Bay
  16
            area.
  17
       5.   The problems leading to the Chapter 11 filing and the solutions the Debtor
  18
            has implemented and will continue to implement are described in detail in
  19
            the First Day Declaration of Mauro Ferreira.
  20
       6.   To reorganize, Applicant will require general bankruptcy counsel. The
  21
            services to be provided include the following:
  22
                    a.   To advise Applicant with respect to its powers and duties as a
  23
                    debtor-in-possession and the management of the property of the
  24
                    estate and to assist Applicant in performing the duties required of it as
  25
                    a debtor-in-possession;
  26
                    b.   To negotiate, formulate, draft, and confirm a plan of
  27
                    reorganization and to attend hearings before this Court in connection
  28

                                               -2-                      Exhibit "B" page 025
Case: 20-30095
Case: 20-30095 Doc#
               Doc# 20
                    156 Filed:
                         Filed:02/04/20
                                02/12/21 Entered:
                                          Entered:02/04/20
                                                   02/12/2116:27:53
                                                            13:38:30 Page
                                                                      Page2 25 of
                                                                            of 10
                                      164
                   with any proposed disclosure statements and plans of reorganization,
   1
                   and, then and there, to conduct, if necessary, examinations of
   2
                   interested parties and to advise Applicant in connection with any
   3
                   proposed plan of reorganization or any proposal made in connection
   4
                   with a plan of reorganization;
   5
                   c.   To examine all claims filed in these proceedings in order to
   6
                   determine their nature, extent, validity and priority;
   7
                   d.      To advise and assist Applicant in connection with the collection
   8
                   of assets, the sale of assets, or the refinancing of same in order to
   9
                   implement any plan of reorganization which might be confirmed in
  10
                   these proceedings;
  11
                   e.      To take such actions as may be necessary to protect the
  12
                   properties of this estate from seizure or other proceedings, pending
  13
                   confirmation and consummation of the plan of reorganization in this
  14
                   case;
  15
                   f.   To advise Applicant with respect to the rejection or affirmation of
  16
                   executory contracts;
  17
                   g.      To advise and assist Applicant in fulfilling its obligations as
  18
                   fiduciaries of the Chapter 11 estate;
  19
                   h.      To prepare all necessary pleadings pertaining to matters of
  20
                   bankruptcy law before the Court;
  21
                   I.   To prepare such applications and reports as are necessary and
  22
                   for which the services of an attorney are required including
  23
                   responding to the compliance requirements of the U.S. Trustee;
  24
                   j.   To render other legal services for Applicant for which the services
  25
                   of a bankruptcy attorney may be necessary during the pendency of
  26
                   this case.
  27
                   k.      All legal services required to assist the Debtor in fulfilling its
  28

                                                   -3-                       Exhibit "B" page 026
Case: 20-30095
Case: 20-30095 Doc#
               Doc# 20
                    156 Filed:
                         Filed:02/04/20
                                02/12/21 Entered:
                                          Entered:02/04/20
                                                   02/12/2116:27:53
                                                            13:38:30 Page
                                                                      Page3 26 of
                                                                            of 10
                                      164
   1               duties under 11 U.S.C. §§1106 and 1107, including all contested
   2               matters but excluding tax and securities related services.
   3   7.   The Debtor selected TFLC to provide general bankruptcy counsel services for
   4        it in this case.
   5        a.     TFLC is experienced in Chapter 11 and can provide the legal services
   6               required in a competent and efficient manner.
   7        b.     TFLC is familiar with bankruptcy practice and with the provisions of
   8               Chapter 11 of the Bankruptcy Code and the Federal Rules of
   9               Bankruptcy Procedure;
  10        c.     TFLC has extensive experience representing Chapter 11 debtors-in-
  11               possession. The firm has represented many business and non-
  12               business debtors in Chapter 11, represents creditors in Chapter 11
  13               and engages in litigation in the bankruptcy courts.
  14        d.     TFLC, in anticipation of the approval of employment, is now working
  15               closely with Applicant to plan their reorganization.
  16   8.   The Debtor believes employment of TFLC as its counsel is in the estate’s best
  17        interest. Attached hereto, marked Exhibit "A," are the resumes of the
  18        attorneys of the firm. The rates may change from time to time, and
  19        Applicant will be charged in accordance with rates in effect at the time the
  20        work is performed, as reflected by the rates on file with the United States
  21        Trustee.
  22   9.   To the best of the Debtor’s knowledge, including consideration of the
  23        Declaration of Steven R. Fox attached hereto, the Debtor believes and
  24        alleges that TFLC is a disinterested person as that term is defined in 11
  25        U.S.C. §101(14), and holds no interest adverse to the Debtor, creditors, or
  26        the estate. A disinterested person is a person or entity who is not a creditor
  27        of the Debtor, an equity security holder of the Debtor, or an insider of the
  28        Debtor, or a person or entity who is not and was not, within 2 years before

                                              -4-                         Exhibit "B" page 027
Case: 20-30095
Case: 20-30095 Doc#
               Doc# 20
                    156 Filed:
                         Filed:02/04/20
                                02/12/21 Entered:
                                          Entered:02/04/20
                                                   02/12/2116:27:53
                                                            13:38:30 Page
                                                                      Page4 27 of
                                                                            of 10
                                      164
   1         the date of the filing of the petition, a director, officer, or employee of the
   2         Debtor, and is a person or entity who does not have an interest materially
   3         adverse to the interest of the bankruptcy estate or of any class of creditors or
   4         equity security holders, by reason of any direct or indirect relationship to,
   5         connection with, or interest in, the Debtor, or for any other reason.
   6   10.   To the best of Applicant’s knowledge, TFLC and its attorneys, have no
   7         connection with the creditors or any other party-in-interest or their respective
   8         attorneys and accountants or the United States Trustee for the Northern
   9         District of California (or any relative of a designee for, or assistant to, the
  10         United States Trustee) or any Judge of this Court.
  11   11.   TFLC agrees to apply for compensation, after notice and a hearing, as
  12         required by the Bankruptcy Code. TFLC will accept as compensation such
  13         sums as the Court deems reasonable, based primarily upon the firm’s
  14         customary fees charged to clients and the standards for approval of
  15         applications for compensation in the Ninth Circuit. TFLC reserves the right
  16         to request a fee enhancement based upon the results of its services under
  17         appropriate legal standards.
  18   12.   Compensation will be sought under 11 U.S.C. §330.
  19   13.   TFLC’s hourly rate are listed below. Rates may thereafter be adjusted on
  20         thirty (30) days notice filed with the Court and served to the Debtor.
  21         Applicant has agreed to retain TFLC based on time at the rate of $475.00
  22         per hour Principal, $250.00 to $450.00 per hour Associate time, and
  23         $125.00 per hour Law Clerk/Paralegal time and standard billable charges
  24         for expenses.
  25
  26
  27
  28

                                                -5-                       Exhibit "B" page 028
Case: 20-30095
Case: 20-30095 Doc#
               Doc# 20
                    156 Filed:
                         Filed:02/04/20
                                02/12/21 Entered:
                                          Entered:02/04/20
                                                   02/12/2116:27:53
                                                            13:38:30 Page
                                                                      Page5 28 of
                                                                            of 10
                                      164
   1                    Attorney                                    Rate
   2    Steven R. Fox                             $475/hr
   3    Janis Abrams                              $450/hr
   4    Lesley Davis                              $450/hr

   5    Paralegal                                 $125/hr

   6   14.   Attached hereto, marked Exhibit "B," is a copy of the "Fee and Expense

   7         Schedule" for TFLC. These fees are based on each staff member's

   8         respective years of experience, specialization in training and practice and

   9         level of professional achievement.

  10   15.   Prepetition, the Debtor paid $45,000.00 to TFLC as Applicant’s retainer and

  11         also as the Court’s filing fee of $1,717.00. Prepetition, TFLC incurred fees

  12         and costs of $15,625.00. TFLC issued a courtesy credit to the Debtor of

  13         $1,637.50 leaving $29,295.50 on hand in TFLC’s client trust account when

  14         the Chapter 11 case began. The Debtor and TFLC agree that $13,987.50

  15         of the retainer was earned by TFLC for services performed prepetition.

  16   16.   The Debtor is the source of the retainer.

  17   17.   The balance of the retainer is an advance against fees retainer. It is

  18         refundable pursuant to the retainer agreement to the extent that counsel

  19         does not perform services which are to be paid for from the retainer. A true

  20         and correct copy of the Retainer Agreement is attached here marked Exhibit

  21         "C."

  22   18.   Applicant and TFLC have discussed the Guidelines issued by the Office of

  23         the United States Trustee. TFLC will follow the Guidelines issued by the

  24         Office of the United States Trustee concerning payment of fees and fee

  25         statements.

  26         WHEREFORE, the Debtor respectfully requests the following relief:

  27         That this Court approve the employment of The Fox Law Corporation as its

  28   general bankruptcy counsel to render services as described above, with

                                               -6-                     Exhibit "B" page 029
Case: 20-30095
Case: 20-30095 Doc#
               Doc# 20
                    156 Filed:
                         Filed:02/04/20
                                02/12/21 Entered:
                                          Entered:02/04/20
                                                   02/12/2116:27:53
                                                            13:38:30 Page
                                                                      Page6 29 of
                                                                            of 10
                                      164
                                            /s/ Steven R. Fox




                                                                   Exhibit "B" page 030
Case: 20-30095
Case: 20-30095 Doc#
               Doc# 20
                    156 Filed:
                         Filed:02/04/20
                                02/12/21 Entered:
                                          Entered:02/04/20
                                                   02/12/2116:27:53
                                                            13:38:30 Page
                                                                      Page7 30 of
                                                                            of 10
                                      164
   1                           DECLARATION OF STEVEN R. FOX
   2        I, Steven R. Fox, declare as follows:
   3   1.   I am an attorney at law, duly admitted to practice before all courts of the
   4        State of California and before the United States District Court and the
   5        United States Bankruptcy Court for the Northern District of California, and
   6        maintain offices for the practice of law at 17835 Ventura Blvd., Suite 306,
   7        Encino, CA 91316. I make this Declaration in support of the application to
   8        employ TFLC as counsel for the Debtor-in-Possession in this Chapter 11
   9        bankruptcy case.
  10   2.   The employees of TFLC and I are disinterested persons within the meaning
  11        of Sections 101(14) and 327 of the United States Bankruptcy Code and
  12        Bankruptcy Rule 5002.
  13   3.   Neither the employees of TFLC nor I are, nor ever have been, a creditor,
  14        stockholder, director, officer, or employee of the Debtor nor the underwriter
  15        of any securities of the Debtor, nor attorney for such; nor do any employee
  16        of TFLC or I hold any interest materially adverse to the interests of any class
  17        of creditors or stockholders herein, by reason of any other direct or indirect
  18        relationship, any connection with, or interest in, the Debtor, or for any other
  19        reason. None of the employees of TFLC nor I have been or are now related
  20        to any Judge of this Court; neither are any of the aforementioned related to
  21        the United States Trustee (or any relative of a designee of, or assistant to,
  22        the United States Trustee) for the Northern District of California.
  23   4.   Neither the employees of TFLC nor I have had any connection with the
  24        Debtor prior to the planning for the filing of the petition herein, the creditors
  25        or any other party-in-interest herein, or their respective attorneys or
  26        accountants; nor do we represent any interest adverse to the Debtor-in-
  27        Possession or the estate in matters upon which TFLC seeks to be employed.
  28        Neither the employees of TFLC nor I hold or assert any prepetition or post-

                                               -8-                      Exhibit "B" page 031
Case: 20-30095
Case: 20-30095 Doc#
               Doc# 20
                    156 Filed:
                         Filed:02/04/20
                                02/12/21 Entered:
                                          Entered:02/04/20
                                                   02/12/2116:27:53
                                                            13:38:30 Page
                                                                      Page8 31 of
                                                                            of 10
                                      164
   1        petition claims against the estate, nor against any of the creditors, equity
   2        security holders or insiders of the Debtor.
   3   5.   Neither the employees of TFLC nor I, within three (3) years before the date
   4        of the filing of the petition herein, were an investment banker for the
   5        securities of the Debtor, or an attorney for such an investment banker in
   6        connection with the offer, sale, or issuance of any security of the Debtor.
   7   6.   Neither the employees of TFLC nor I have been, within two (2) years before
   8        the date of the filing of the petition herein, a director, officer, or employee of
   9        the Debtor or any investment banker for any security of the Debtor.
  10   7.   I am familiar with the U.S. Bankruptcy Code, the Bankruptcy Rules of
  11        Procedure, and the Local Bankruptcy Rules and will comply with them. I am
  12        aware of the provisions of 11 U.S.C. §101(14) and agree that
  13        notwithstanding the terms and conditions of employment set forth here, the
  14        Court may allow compensation different from that provided for here if such
  15        terms and conditions prove improvident in light of developments
  16        unanticipated at the time of the filing of this Application. Attached to the
  17        Application as Exhibit "B" is a true and correct statement of TFLC’s current
  18        fees and costs schedule which I provided to Applicant. The fees are based
  19        on each staff member's respective years of experience, specialization,
  20        training and practice and level of professional achievement.
  21   8.   I intend to follow the Guidelines issued by the Office of the United States
  22        Trustee regarding fees, payment of fees and fee statements.
  23   9.   Prepetition, the Debtor paid $45,000.00 to TFLC. Applicant understands
  24        that this sum represents the retainer and also the Court’s filing fee of
  25        $1,717.00. Prepetition, the firm incurred fees and costs of $15,625.00.The
  26        firm issued a courtesy credit to the Debtor of $1,637.50 leaving $29,295.50
  27        on hand in Applicant’s client trust account when the Chapter 11 case
  28        began. The Debtor and TFLC agree that $13,987.50 of the retainer was

                                               -9-                      Exhibit "B" page 032
Case: 20-30095
Case: 20-30095 Doc#
               Doc# 20
                    156 Filed:
                         Filed:02/04/20
                                02/12/21 Entered:
                                          Entered:02/04/20
                                                   02/12/2116:27:53
                                                            13:38:30 Page
                                                                      Page9 32 of
                                                                            of 10
                                      164
  1         earned by Applicant for services performed prepetition.
  2   10.   I deposited the retainer monies into my client trust account. Prepetition, I
  3         withdrew the $13,987.50 monies earned prepetition and the filing fee of
  4         $1,717.00 from the client trust account. I will not withdraw from any more
  5         funds except in compliance with the U.S. Trustee Guideline and/or by order
  6         of the Court. The retainer is an advance against fees for services to be
  7         rendered.
  8   11.   Attached to the Application as Exhibit “A are true and correct copies of the
  9         firm’s employees’ resumes. I recognize the resumes for what they appear to
 10         be.
 11   12.   Attached to the Application as Exhibit “C” is a true and correct copy of the
 12         Retainer Agreement between the Debtor and TFLC. It bears my signature.
 13         The foregoing facts are within my personal knowledge and if called upon, I
 14   am competent to testify thereto.
 15         Executed on January _____,
                                  31 2020, at Encino, California.
 16         I declare under the penalty of perjury that the foregoing is true and correct.
 17
 18                                                    /s/Steven R. Fox
                                                       STEVEN R. FOX
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              - 10 -                      Exhibit "B" page 033
Case:
Case:20-30095
      20-30095 Doc#
               Doc#156 Filed:02/04/20
                    20 Filed: 02/12/21 Entered:
                                       Entered:02/04/20
                                                02/12/2116:27:53
                                                        13:38:30 Page
                                                                 Page10
                                                                      33of
                                                                        of
                                   164
                                    10
                                                                  Exhibit "B" page 034
Case:
Case: 20-30095
      20-30095 Doc#
               Doc# 156
                    20-1 Filed:
                          Filed:02/12/21
                                 02/04/20 Entered:
                                           Entered:02/12/21
                                                    02/04/2013:38:30
                                                             16:27:53 Page
                                                                       Page34 of
                                                                            1 of
                                     164
                                       9
                                                                  Exhibit "B" page 035
Case:
Case: 20-30095
      20-30095 Doc#
               Doc# 156
                    20-1 Filed:
                          Filed:02/12/21
                                 02/04/20 Entered:
                                           Entered:02/12/21
                                                    02/04/2013:38:30
                                                             16:27:53 Page
                                                                       Page35 of
                                                                            2 of
                                     164
                                       9
                                                                  Exhibit "B" page 036
Case:
Case: 20-30095
      20-30095 Doc#
               Doc# 156
                    20-1 Filed:
                          Filed:02/12/21
                                 02/04/20 Entered:
                                           Entered:02/12/21
                                                    02/04/2013:38:30
                                                             16:27:53 Page
                                                                       Page36 of
                                                                            3 of
                                     164
                                       9
                                                                  Exhibit "B" page 037
Case:
Case: 20-30095
      20-30095 Doc#
               Doc# 156
                    20-1 Filed:
                          Filed:02/12/21
                                 02/04/20 Entered:
                                           Entered:02/12/21
                                                    02/04/2013:38:30
                                                             16:27:53 Page
                                                                       Page37 of
                                                                            4 of
                                     164
                                       9
                                                                  Exhibit "B" page 038
Case:
Case: 20-30095
      20-30095 Doc#
               Doc# 156
                    20-1 Filed:
                          Filed:02/12/21
                                 02/04/20 Entered:
                                           Entered:02/12/21
                                                    02/04/2013:38:30
                                                             16:27:53 Page
                                                                       Page38 of
                                                                            5 of
                                     164
                                       9
                                                                  Exhibit "B" page 039
Case:
Case: 20-30095
      20-30095 Doc#
               Doc# 156
                    20-1 Filed:
                          Filed:02/12/21
                                 02/04/20 Entered:
                                           Entered:02/12/21
                                                    02/04/2013:38:30
                                                             16:27:53 Page
                                                                       Page39 of
                                                                            6 of
                                     164
                                       9
                                                                  Exhibit "B" page 040
Case:
Case: 20-30095
      20-30095 Doc#
               Doc# 156
                    20-1 Filed:
                          Filed:02/12/21
                                 02/04/20 Entered:
                                           Entered:02/12/21
                                                    02/04/2013:38:30
                                                             16:27:53 Page
                                                                       Page40 of
                                                                            7 of
                                     164
                                       9
                                                                  Exhibit "B" page 041
Case:
Case: 20-30095
      20-30095 Doc#
               Doc# 156
                    20-1 Filed:
                          Filed:02/12/21
                                 02/04/20 Entered:
                                           Entered:02/12/21
                                                    02/04/2013:38:30
                                                             16:27:53 Page
                                                                       Page41 of
                                                                            8 of
                                     164
                                       9
                                                                  Exhibit "B" page 042
Case:
Case: 20-30095
      20-30095 Doc#
               Doc# 156
                    20-1 Filed:
                          Filed:02/12/21
                                 02/04/20 Entered:
                                           Entered:02/12/21
                                                    02/04/2013:38:30
                                                             16:27:53 Page
                                                                       Page42 of
                                                                            9 of
                                     164
                                       9
                                                                  Exhibit "B" page 043
Case:
Case: 20-30095
      20-30095 Doc#
               Doc# 156
                    20-2 Filed:
                          Filed:02/12/21
                                 02/04/20 Entered:
                                           Entered:02/12/21
                                                    02/04/2013:38:30
                                                             16:27:53 Page
                                                                       Page43 of
                                                                            1 of
                                     164
                                       2
                                                                  Exhibit "B" page 044
Case:
Case: 20-30095
      20-30095 Doc#
               Doc# 156
                    20-2 Filed:
                          Filed:02/12/21
                                 02/04/20 Entered:
                                           Entered:02/12/21
                                                    02/04/2013:38:30
                                                             16:27:53 Page
                                                                       Page44 of
                                                                            2 of
                                     164
                                       2
                                                                  Exhibit "B" page 045
Case:
Case: 20-30095
      20-30095 Doc#
               Doc# 156
                    20-3 Filed:
                          Filed:02/12/21
                                 02/04/20 Entered:
                                           Entered:02/12/21
                                                    02/04/2013:38:30
                                                             16:27:53 Page
                                                                       Page45 of
                                                                            1 of
                                     164
                                       9
                                                                  Exhibit "B" page 046
Case:
Case: 20-30095
      20-30095 Doc#
               Doc# 156
                    20-3 Filed:
                          Filed:02/12/21
                                 02/04/20 Entered:
                                           Entered:02/12/21
                                                    02/04/2013:38:30
                                                             16:27:53 Page
                                                                       Page46 of
                                                                            2 of
                                     164
                                       9
                                                                  Exhibit "B" page 047
Case:
Case: 20-30095
      20-30095 Doc#
               Doc# 156
                    20-3 Filed:
                          Filed:02/12/21
                                 02/04/20 Entered:
                                           Entered:02/12/21
                                                    02/04/2013:38:30
                                                             16:27:53 Page
                                                                       Page47 of
                                                                            3 of
                                     164
                                       9
                                                                  Exhibit "B" page 048
Case:
Case: 20-30095
      20-30095 Doc#
               Doc# 156
                    20-3 Filed:
                          Filed:02/12/21
                                 02/04/20 Entered:
                                           Entered:02/12/21
                                                    02/04/2013:38:30
                                                             16:27:53 Page
                                                                       Page48 of
                                                                            4 of
                                     164
                                       9
                                                                  Exhibit "B" page 049
Case:
Case: 20-30095
      20-30095 Doc#
               Doc# 156
                    20-3 Filed:
                          Filed:02/12/21
                                 02/04/20 Entered:
                                           Entered:02/12/21
                                                    02/04/2013:38:30
                                                             16:27:53 Page
                                                                       Page49 of
                                                                            5 of
                                     164
                                       9
                                                                  Exhibit "B" page 050
Case:
Case: 20-30095
      20-30095 Doc#
               Doc# 156
                    20-3 Filed:
                          Filed:02/12/21
                                 02/04/20 Entered:
                                           Entered:02/12/21
                                                    02/04/2013:38:30
                                                             16:27:53 Page
                                                                       Page50 of
                                                                            6 of
                                     164
                                       9
                                                                  Exhibit "B" page 051
Case:
Case: 20-30095
      20-30095 Doc#
               Doc# 156
                    20-3 Filed:
                          Filed:02/12/21
                                 02/04/20 Entered:
                                           Entered:02/12/21
                                                    02/04/2013:38:30
                                                             16:27:53 Page
                                                                       Page51 of
                                                                            7 of
                                     164
                                       9
                                                                  Exhibit "B" page 052
Case:
Case: 20-30095
      20-30095 Doc#
               Doc# 156
                    20-3 Filed:
                          Filed:02/12/21
                                 02/04/20 Entered:
                                           Entered:02/12/21
                                                    02/04/2013:38:30
                                                             16:27:53 Page
                                                                       Page52 of
                                                                            8 of
                                     164
                                       9
                                                                  Exhibit "B" page 053
Case:
Case: 20-30095
      20-30095 Doc#
               Doc# 156
                    20-3 Filed:
                          Filed:02/12/21
                                 02/04/20 Entered:
                                           Entered:02/12/21
                                                    02/04/2013:38:30
                                                             16:27:53 Page
                                                                       Page53 of
                                                                            9 of
                                     164
                                       9
                  Exhibit “C”
                                                                    Exhibit "C" page 054
Case: 20-30095   Doc# 156   Filed: 02/12/21 Entered: 02/12/21 13:38:30   Page 54 of
                                        164
The Fox Law Corporation
17835 Ventura Blvd., Suite 306
Encino, CA 91316


                                                             Chronological Report
Invoice submitted to:
Douce France d/b/a Douce France Bakery
686 Broadway Street,
Redwood City, CA 94063




February 3, 2021




            Professional Services

                                                                                             Hrs/Rate                Amount

                                 1/29/2020   P     Work through a plethora of emails            4.00                 500.00
                                                   with attachments from bookkeeper           125.00/hr
                                                   updating various reports. Review the
                                                   initial bankruptcy papers page by page
                                                   with LBD, make changes, review
                                                   documents looking for more
                                                   information, prepare final set of
                                                   bankruptcy papers for filing.

                                             LBD   Telephone call to bookkeeper                 3.70             1,665.00
                                                   regarding inter-company transfers and      450.00/hr
                                                   to verify information for critical
                                                   vendors. Review the schedules with
                                                   Vanessa. Continue reviewing local
                                                   rules for the first day motions. Make
                                                   changes on Schedule D. Go through
                                                   court dockets to get updated
                                                   information for the various lawsuits.
                                                   Review the employment application
                                                   for Fox and its exhibits. Work on first
                                                   day declaration, revise the
                                                   employment application and work on
                                                   other first day motions.

                                             SRF   Work with staff on first day motions         1.50                 712.50
                                                   (preparing them in part). Review           475.00/hr
                                                   schedules and other matter for filing.




                                                                                              Exhibit "C" page 055
       Case: 20-30095       Doc# 156         Filed: 02/12/21 Entered: 02/12/21 13:38:30            Page 55 of
                                                         164
Douce France d/b/a Douce France Bakery                                    Page        2


                                                                                            Hrs/Rate                Amount

                            1/29/2020    LBD   Review and revise order re                      0.60                 270.00
                                               employment of TFLC to comply with             450.00/hr
                                               Judge Blumenstiel's order re
                                               authorizing employment.

                                         SRF   Review and revise the first day                 0.30                 142.50
                                               declaration.                                  475.00/hr

                                         LBD   Commence preparation of ex parte                0.70                 315.00
                                               application for order shortening time         450.00/hr
                                               re First Day Motions.

                                         LBD   Work on the first day declaration of M.         1.50                 675.00
                                               Ferriera.                                     450.00/hr

                            1/30/2020    SRF   Prepare the cash collateral motion.             1.50                 712.50
                                                                                             475.00/hr

                                         SRF   Prepare the payroll motion. (.9)                1.50                 712.50
                                                                                             475.00/hr
                                               Work telephonically with bookkeeper,
                                               MR and Lesley Davis to figure out
                                               payroll issues, e.g. what employees
                                               will be owed what and how the
                                               employees will be paid. (.6)

                                         SRF   Review and revise the motion to                 0.30                 142.50
                                               shorten time for first day hearings.          475.00/hr

                                         SRF   Utilities Motion. Work on the utilities         0.50                 237.50
                                               motion.                                       475.00/hr

                                         LBD   Telephone conference to Judge's law             0.10                  45.00
                                               clerks re filing of ex parte and first day    450.00/hr
                                               motions.

                                         LBD   Left message for J. Day at OUST re              0.20                  90.00
                                               filing of ex parte and first day motions      450.00/hr

                            1/31/2020    SRF   Telephone call to bookkeeper Tammy              0.20                  95.00
                                               Broadlick (TB) to discuss payroll and         475.00/hr
                                               accounting problems.

                            2/2/2020     SRF   Email M.F. regarding the first day              0.20                  95.00
                                               hearings.                                     475.00/hr

                            2/3/2020     LBD   Email to M. Ferreira and bookkeeper             0.10       NO CHARGE
                                               T. Broadlick re scheduling a time to          450.00/hr
                                               review of all documents in preparation
                                               of first day motion hearing.




                                                                                             Exhibit "C" page 056
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30               Page 56 of
                                                     164
Douce France d/b/a Douce France Bakery                                   Page       3


                                                                                         Hrs/Rate                Amount

                            2/3/2020     LBD   Review Judge Blumenstiel's                   0.10       NO CHARGE
                                               procedures for telephonic appearances      450.00/hr

                                         LBD   Conference call with M. Ferreira and         1.70                 765.00
                                               T. Broadlick re review of first day        450.00/hr
                                               motions and declarations and review
                                               of petition and schedules re
                                               preparation for first day hearing

                                         LBD   Telephone conference with UST J.             0.60                 270.00
                                               Day re first day motions and exhibits      450.00/hr
                                               and application to employ TFLC.

                                         LBD   Email to T. Broadlick re OUST                0.10                  45.00
                                               compliance and adding OUST as              450.00/hr
                                               additional insured on insurance
                                               policies.

                                         LBD   Prepare spreadsheets of payrolls to          0.50       NO CHARGE
                                               be approved and paid per the payroll       450.00/hr
                                               motion.

                                         LBD   Prepare supplement to Declaration of         0.20                  90.00
                                               M. Ferreira re payroll motion exhibits     450.00/hr

                            2/4/2020     LBD   Telephone conference with T.                 0.20                  90.00
                                               Broadlick re payroll spreadsheet for       450.00/hr
                                               current payroll.

                                         LBD   Review and revise current payroll            0.20                  90.00
                                               spreadsheet.                               450.00/hr

                                         LBD   Prepare cash collateral order.               0.50                 225.00
                                                                                          450.00/hr

                                         LBD   Prepare payroll order.                       0.50                 225.00
                                                                                          450.00/hr

                                         LBD   Prepare Utility order.                       0.50                 225.00
                                                                                          450.00/hr

                                         LBD   Revise cash collateral order.                0.20                  90.00
                                                                                          450.00/hr

                                         LBD   Court call re first day motions. Listen      0.90       NO CHARGE
                                               in to the hearing on the first day         450.00/hr
                                               motions. Use the information
                                               gathered from the hearing to prepare
                                               the orders on the first day motions.




                                                                                          Exhibit "C" page 057
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30            Page 57 of
                                                     164
Douce France d/b/a Douce France Bakery                                    Page        4


                                                                                            Hrs/Rate                Amount

                            2/4/2020     LBD   Revise order approving use of cash              0.30                 135.00
                                               collateral on interim basis after             450.00/hr
                                               hearing on first day motions

                                         LBD   Revise payroll order after hearing on           0.40                 180.00
                                               first day motions.                            450.00/hr

                                         LBD   Review and revise Utility Order after           0.40                 180.00
                                               hearing on first day motions                  450.00/hr

                                         SRF   Travel to SFO. This is a partial                2.00                 950.00
                                               charge for travel time.                       475.00/hr

                                         SRF   Begin working at 12 noon for the                1.00                 475.00
                                               hearing.                                      475.00/hr

                                         SRF   Meet with principals from 1:00 to 3:00          2.00                 950.00
                                               p.m.                                          475.00/hr

                                         SRF   Attend the hearings on cash collateral,         0.70                 332.50
                                               payroll and utilities. Motions granted.       475.00/hr

                                         SRF   Confer following the hearings with              0.80                 380.00
                                               principals.                                   475.00/hr

                            2/5/2020     SRF   Return to LA from SF the morning                2.50             1,187.50
                                               after the first day hearings. Total time      475.00/hr
                                               for travel from hotel to airport, to LA to
                                               office 5 hours. Time charged 2.5
                                               hours.

                                         SRF   No charged portion of 5 hours travel            2.50       NO CHARGE
                                               time from SF to LA following first day        475.00/hr
                                               hearings.

                                         LBD   Telephone conference with J. Balico             0.20                  90.00
                                               at Bank of the West re holds on DIP           450.00/hr
                                               accounts.

                                         LBD   Telephone conference with M.                    0.20                  90.00
                                               Ferreira re holds on funds on DIP             450.00/hr
                                               accounts.

                                         LBD   Prepare notices of deposit for each of          0.50                 225.00
                                               utility companies to be mailed with a         450.00/hr
                                               copy of the entered utility order.

                                         LBD   Prepare Notice of Final Hearing on              0.40                 180.00
                                               cash collateral, utility and payroll          450.00/hr
                                               motions.




                                                                                             Exhibit "C" page 058
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30               Page 58 of
                                                     164
Douce France d/b/a Douce France Bakery                                    Page       5


                                                                                          Hrs/Rate                Amount

                            2/6/2020     LBD   Telephone conference with M.                  0.10                  45.00
                                               Ferreria re problems with DIP               450.00/hr
                                               accounts.

                                         LBD   Telephone conference with R. Pena re          0.10                  45.00
                                               releasing holds on account.                 450.00/hr

                                         LBD   Telephone conference with S. Pang at          0.20                  90.00
                                               Bank of the West re issues with DIP         450.00/hr
                                               accounts.

                                         LBD   Telephone conference with A. Allan at         0.50                 225.00
                                               Bank of the West re issues with DIP         450.00/hr
                                               accounts and holds.

                            2/7/2020     LBD   Commence preparation of chapter 11            0.80                 360.00
                                               initial reporting requirements.             450.00/hr

                            2/10/2020    LBD   Email to M. Ferreira re information           0.20                  90.00
                                               regarding attorney authorization with       450.00/hr
                                               OUST and information needed for the
                                               response to the initial reporting
                                               requirementsl

                                         LBD   Email to T. Broadlick re adding OUST          0.10                  45.00
                                               re additional insured.                      450.00/hr

                                         LBD   Email to A. Allan re copies of                0.10                  45.00
                                               signature cards re DIP accounts.            450.00/hr

                                         LBD   Work on Chapter 11 Initial Reporting          3.50             1,575.00
                                               and prepare exhibits thereto. 6.5           450.00/hr
                                               hours devoted. Charge is 3.5 hours.
                                               No charge 3.0 hours.

                                         LBD   Multiple emails with T. Broadlick re          0.60                 270.00
                                               information needed to respond to the        450.00/hr
                                               OUST Initial Reporting.

                            2/11/2020    SRF   Work with attorney Lesley Davis on            0.20       NO CHARGE
                                               UST compliance matters.                     475.00/hr

                            2/13/2020    LBD   Review and revise certificate of              0.20                  90.00
                                               service for service of utility order and    450.00/hr
                                               notice of deposit re service on
                                               February 4th.

                            2/17/2020    SRF   Telephone call to bookkeeper TB to            0.40                 190.00
                                               discuss the budget to actual report         475.00/hr
                                               and potential changes to the cash




                                                                                           Exhibit "C" page 059
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30             Page 59 of
                                                     164
Douce France d/b/a Douce France Bakery                                   Page       6


                                                                                         Hrs/Rate                Amount

                                               collateral projections. (.2) Telephone
                                               call to MF to discuss the same. (.2)

                            2/18/2020    LBD   Left message for C. Horton at PG&E           0.10                  45.00
                                               re letter requesting adequate              450.00/hr
                                               assurance.

                            2/19/2020    LBD   Travel to/ from San Fransciso (same          4.50             2,025.00
                                               day travel) to attend the IDI meeting.     450.00/hr
                                               7.0 hours total travel time. No charge
                                               2.5 hours via separate slip. 4.5 hours
                                               travel time charged.

                                         LBD   Attend IDI with client.                      1.50                 675.00
                                                                                          450.00/hr

                                         LBD   Meeting with client re IDI.                  1.00                 450.00
                                                                                          450.00/hr

                            2/21/2020    LBD   Telephone conference with AT&T re            0.50                 225.00
                                               disconnection notice.                      450.00/hr

                                         LBD   Email to M. Ferreira re discussion with      0.10                  45.00
                                               AT&T and no disconnection.                 450.00/hr

                                         LBD   Telephone conference to C. Horton at         0.40                 180.00
                                               PG&E re adequate assurance request.        450.00/hr

                                         LBD   Follow up with C. Horton re February         0.10                  45.00
                                               18 voicemail message left for PG&E.        450.00/hr

                                         LBD   Telephone conference with T.                 0.80                 360.00
                                               Broadlick re UST request for items         450.00/hr
                                               from the IDI.

                            2/22/2020    SRF   Read Heritage Bank's 9 point demand          0.30                 142.50
                                               on cash collateral. Prepare a lengthy      475.00/hr
                                               draft responsive communication for
                                               client comment. As part of this send 2
                                               emails to client personnel.

                            2/24/2020    LBD   Telephone conference with I. White           0.50                 225.00
                                               and B. McGuffee re Credit Collection       450.00/hr
                                               Services multiple letters and not able
                                               to associate to Debtor.

                            2/26/2020    SRF   Return MF's phone call about a               0.20                  95.00
                                               business license issue. Discuss that       475.00/hr
                                               issue and case/business issues.




                                                                                          Exhibit "C" page 060
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30            Page 60 of
                                                     164
Douce France d/b/a Douce France Bakery                                   Page       7


                                                                                        Hrs/Rate                Amount

                            2/25/2020    LBD   Travel to/from San Francisco for            5.00             2,250.00
                                               creditors' meeting. Total travel time     450.00/hr
                                               to/from at 7 hours. 5 hours charged, 2
                                               hours not charged.

                                               Attend meeting of creditors (1.0)
                                               Total 8 Hours.

                                         LBD   Review Landlord motion for relief from      2.00                 900.00
                                               stay.                                     450.00/hr

                            2/26/2020    LBD   Telephone call with Shannon at AT&T         0.30                 135.00
                                               Bankruptcy Department re                  450.00/hr
                                               disconnection of service despite
                                               already receiving notice of the
                                               bankruptcy.

                                         LBD   Email to M. Ferreira re requesting          0.10                  45.00
                                               written confirmation of the credit the    450.00/hr
                                               landlord has indicated.

                                         SRF   Telephone conference with MF and            0.80       NO CHARGE
                                               Lesley Davis to review the landlord's     475.00/hr
                                               motion to terminate the stay, the IDI
                                               and 341(a) and other issues.

                                         LBD   Conference call with M. Ferreira and        0.80                 360.00
                                               S. Fox re business license renewal,       450.00/hr
                                               upcoming hearings and Landlord's
                                               motion for relief from stay.

                            2/27/2020    LBD   Prepare for filing with court, Demand       1.00                 450.00
                                               of Adequate Assurance Request by          450.00/hr
                                               PG&E and Declaration of L. Davis in
                                               support.

                                         LBD   Telephone conference with T.                0.20                  90.00
                                               Broadlick re revised budget for cash      450.00/hr
                                               collateral hearing.

                                         LBD   Continue reviewing exhibits to motion       1.00                 450.00
                                               for relief from stay by Landlord.         450.00/hr

                            2/28/2020    LBD   Telephone conference with T.                0.20                  90.00
                                               Broadlick re revised projections and      450.00/hr
                                               other financial statements for the
                                               OUST.




                                                                                         Exhibit "C" page 061
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30           Page 61 of
                                                     164
Douce France d/b/a Douce France Bakery                                  Page       8


                                                                                        Hrs/Rate                Amount

                            2/10/2020    LBD   No charge portion of 2/10/2020 slip         3.00       NO CHARGE
                                               working on UST compliance. 6.5            450.00/hr
                                               hours total. 3.0 hours no charged via
                                               this slip.

                            2/19/2020    LBD   IDI meeting/travel day. Total travel        2.50       NO CHARGE
                                               time 7.0 hours. 4.5 hours charged via     450.00/hr
                                               separate slip. No charge time 2.5
                                               hours.

                            2/25/2020    LBD   No charge for portion of Meeting of         3.00       NO CHARGE
                                               Creditors under 341(a) travel day. 2.5    450.00/hr
                                               hours travel time not charged.

                            3/2/2020     SRF   Work with bookkeper and LD on the           0.20                  95.00
                                               reports for the cash collateral           475.00/hr
                                               supplement.

                                         LBD   Prepare letter to K. McAbee,                0.50                 225.00
                                               Bankruptcy Analyst, re additional         450.00/hr
                                               documents requested after IDI.

                                         LBD   Prepare exhibits to letter to K.            2.50             1,125.00
                                               McAbee re additional documents            450.00/hr
                                               requested.

                                         LBD   Prepare amended SOFA and                    0.30                 135.00
                                               attachments to questions 4 and 30 re      450.00/hr
                                               response to OUST.

                                         LBD   Telephone conference with M. Simon,         0.30                 135.00
                                               counsel to PG&E, re adequate              450.00/hr
                                               assurance.

                                         LBD   Conference call with T. Broadlick,          0.20                  90.00
                                               bookkeeper and S. Fox re budget to        450.00/hr
                                               actual and revised projections.

                                         LBD   Review and revise order re                  0.10                  45.00
                                               employment of Debtor's counsel.           450.00/hr

                            3/3/2020     LBD   Prepare a notice of stay proceedings        0.20                  90.00
                                               in Heritage Bank of Commerce lawsuit      450.00/hr
                                               filed in San Mateo.

                                         LBD   Left message for M. Simon re                0.10                  45.00
                                               adequate assurance payment.               450.00/hr




                                                                                         Exhibit "C" page 062
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30           Page 62 of
                                                     164
Douce France d/b/a Douce France Bakery                                   Page       9


                                                                                         Hrs/Rate                Amount

                            3/3/2020     LBD   Telephone call with T. Broadlick,            0.40                 180.00
                                               bookkeeper, re discussions of PG&E         450.00/hr
                                               deposit and where we can cover the
                                               adequate assurance payment.

                                         LBD   Email to M. Simon re copy of the             0.10                  45.00
                                               current billing statement.                 450.00/hr

                                         LBD   Telephone conference with M. Simon           0.20                  90.00
                                               re settlement discussions re adequate      450.00/hr
                                               assurance payment.

                            3/4/2020     LBD   Telephone conference with M.                 0.20                  90.00
                                               Ferreira re PG&E proposed settlement       450.00/hr
                                               and payroll re upcoming hearing.

                                         LBD   Telephone conference with T.                 0.20                  90.00
                                               Broadlick re payroll payments re           450.00/hr
                                               upcoming hearing.

                                         SRF   Work with attorney LD on tomorrow's          0.50       NO CHARGE
                                               hearing on cash collateral.                475.00/hr

                                         LBD   Meeting with S. Fox re review of             0.50                 225.00
                                               issues raised in cash collateral motion    450.00/hr
                                               by Heritage for upcoming hearing.

                                         LBD   Prepare Debtor's revised projection          0.30                 135.00
                                               through June 20, 2020 for filing with      450.00/hr
                                               court.

                                         LBD   Telephone conference with T.                 0.80                 360.00
                                               Broadlick, bookkeeper, re accounts         450.00/hr
                                               receivable for January and February
                                               and review of budget to actual re
                                               upcoming hearing on cash collateral.

                            3/5/2020     SRF   Telephone call to MF, ahead of the           0.20       NO CHARGE
                                               hearing, regarding today's hearing on      475.00/hr
                                               cash collateral.

                                         SRF   Telephone call from MF, following the        0.40       NO CHARGE
                                               hearing, regarding results. (.2)           475.00/hr
                                               Telephone call to Lesley Davis
                                               regarding the same. (.2)

                                         LBD   Attend via court call final hearing on       1.50                 675.00
                                               payroll and cash collateral. Use of        450.00/hr
                                               cash collateral granted.




                                                                                          Exhibit "C" page 063
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30            Page 63 of
                                                     164
Douce France d/b/a Douce France Bakery                                   Page       10


                                                                                          Hrs/Rate                Amount

                            3/5/2020     LBD   Conference call with S. Fox and M.            0.20       NO CHARGE
                                               Ferreira re cash collateral hearing.        450.00/hr

                            3/6/2020     LBD   Prepare notice of continued hearing           0.50                 225.00
                                               on final hearing for cash collateral and    450.00/hr
                                               prepetition payroll.

                                         LBD   Prepare certificate of service re notice      0.30       NO CHARGE
                                               of final hearing.                           450.00/hr

                            3/9/2020     LBD   Email to T. Broadlick re backup for the       0.10                  45.00
                                               loans to shareholders re declaration to     450.00/hr
                                               be provided to the court.

                            3/10/2020    LBD   Telephone conference with M. Simon            0.10                  45.00
                                               re stipulation re reduced adequate          450.00/hr
                                               assurance.

                                         LBD   Email to T. Broadlick re payment of           0.10       NO CHARGE
                                               new PG&E bill.                              450.00/hr

                            3/12/2020    LBD   Research and review caselaw re                2.90             1,305.00
                                               opposition to relieve from stay by          450.00/hr
                                               landlord.

                                         LBD   Further discussions with M. Simon re          0.20                  90.00
                                               settlement of PG&E adequate                 450.00/hr
                                               assurance.

                            3/13/2020    SRF   Utilities. Work telephonically with LBD       0.20       NO CHARGE
                                               on utility issues.                          475.00/hr

                            3/16/2020    SRF   Work on the opposition to the                 1.30                 617.50
                                               landlord's motion for relief from stay.     475.00/hr
                                               Review the draft L.Davis has
                                               prepared. (.2) Telephone call to LD
                                               to discuss. (.2) Telephone call to
                                               Debtor's bookkeeper to obtain
                                               information for the opposition. (.1)

                                               Later, work through next draft of the
                                               opposition with LD and conference
                                               call in Debtor's bookkeeper. (.4)

                                               Then call LD to go through the
                                               principal's declaration. (.2) Conduct a
                                               conference call with Debtor's principal
                                               to review his declaration, line by line.
                                               (.2)




                                                                                           Exhibit "C" page 064
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30             Page 64 of
                                                     164
Douce France d/b/a Douce France Bakery                                  Page      11


                                                                                         Hrs/Rate                Amount

                            3/13/2020    LBD   Research caselaw re landlord's               2.00                 900.00
                                               motion for relief from stay and prepare    450.00/hr
                                               a draft of the opposition.

                            3/16/2020    LBD   Work on opposition to landlord's             3.50             1,575.00
                                               motion for relief.                         450.00/hr

                                         LBD   Further research re section 365 and          1.90                 855.00
                                               362 case law re opposition.                450.00/hr

                                         LBD   Prepare declaration of M. Ferreira in        0.80                 360.00
                                               support of opposition to motion for        450.00/hr
                                               relief.

                            3/19/2020    LBD   Review Monthly operating report with         0.30                 135.00
                                               T. Broadlick.                              450.00/hr

                            3/20/2020    SRF   Telephone call from MF, for our              0.30                 142.50
                                               scheduled 7 a.m. call, to discuss his      475.00/hr
                                               efforts yesterday to obtain new
                                               business. Work with him on an email
                                               to a contact at the SBA looking for
                                               payment relief.

                            3/21/2020    SRF   Work telephonically with attorney LD         0.30       NO CHARGE
                                               of firm on things to do in the DF case.    475.00/hr
                                               Go through motions needed, issues
                                               with the corona virus and UST matters.

                                         LBD   Work telephonically with attorney S.         0.30       NO CHARGE
                                               Fox of firm on things to do in the DF      450.00/hr
                                               case. Go through motions needed,
                                               issues with the corona virus and UST
                                               matters.

                            3/23/2020    LBD   Prepare declaration of M. Ferreira re        0.50                 225.00
                                               explanation of loans to shareholders       450.00/hr
                                               from January statement of cash flows.

                                         LBD   Multiple emails with T.Broadlick re          0.40                 180.00
                                               corrections to Monthly operating report    450.00/hr
                                               and attachments to Monthly operating
                                               report.

                                         LBD   Email to K. McAbee re delay in               0.10                  45.00
                                               receiving Monthly operating report due     450.00/hr
                                               to illness of bookkeeper and
                                               coronavirus.

                                         SRF   Declaration of MF regarding loans.           0.40                 190.00
                                               Review and revise the declaration of       475.00/hr
                                               MF regarding loans. As part of this




                                                                                          Exhibit "C" page 065
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30            Page 65 of
                                                     164
Douce France d/b/a Douce France Bakery                                   Page      12


                                                                                           Hrs/Rate                Amount

                                               call the company's bookkeeper to
                                               obtain more information. (.3)

                                               Follow up call with LD of my office to
                                               go through the edits. (.1)

                            3/24/2020    SRF   Declaration of shareholder loans.              0.10       NO CHARGE
                                               Review and revise the declaration.           475.00/hr

                                         LBD   Telephone conference with M. Simon             0.20                  90.00
                                               re stipulation status with PG&E due to       450.00/hr
                                               coronavirus.

                                         LBD   Review email from M. Simon re PG&              0.10                  45.00
                                               E Stipulation                                450.00/hr

                            3/25/2020    SRF   Ch. 11 Status Report. Telephone call           0.20                  95.00
                                               from bookkeeper TB to discuss the            475.00/hr
                                               cash flow projections and other
                                               financial reports we intend to provide
                                               with the chapter 11 status report being
                                               filed later this week.

                            3/26/2020    SRF   Review and revise the status report            0.60                 285.00
                                               for the 04 2020 hearing. (.4)                475.00/hr

                                               Further revisions. (.2)

                                         SRF   First read through of the landlord's           0.30                 142.50
                                               reply to the motion for relief from stay.    475.00/hr
                                               Send to client principal with comments.

                                         SRF   Conference call with client personnel          0.40                 190.00
                                               regarding projections of income and          475.00/hr
                                               expenses going forward.

                                         LBD   Reviewed and downloaded                        0.60                 270.00
                                               documents from state court litigation        450.00/hr
                                               in Heritage Bank v. Douce France (.5);
                                               Email to client re copy of request for
                                               entry of default (.1)

                            3/27/2020    LBD   Telephone with T. Broadlick re                 0.30                 135.00
                                               Monthly operating report issues.             450.00/hr

                                         SRF   Lengthy discussion of Covid 19,                0.80                 380.00
                                               impact on orders, the revised                475.00/hr
                                               projections, means to raise monies,
                                               etc.




                                                                                            Exhibit "C" page 066
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30              Page 66 of
                                                     164
Douce France d/b/a Douce France Bakery                                   Page      13


                                                                                          Hrs/Rate                Amount

                            3/27/2020    SRF   Telephone call to attorney for landlord       0.40                 190.00
                                               to see if settlement discussions would      475.00/hr
                                               be fruitful. (.3) Follow up email to DF
                                               regarding the same. (.1)

                                         SRF   Work with Lesley Davis on the various         0.20       NO CHARGE
                                               case and business issues presently          475.00/hr
                                               outstanding.

                            3/28/2020    SRF   Telephone call to MF for scheduled            1.30                 617.50
                                               call to discuss projections,                475.00/hr
                                               competition, rebuilding from Covid 19,
                                               the landlord and Heritage Bank.

                                         LBD   Prepare Monthly operating report for          0.30       NO CHARGE
                                               filing.                                     450.00/hr

                                         LBD   Telephone conference with M.                  0.20                  90.00
                                               Ferreira re review of current customer      450.00/hr
                                               list for March.

                                         LBD   Email to T. Lewis re accounts                 0.10       NO CHARGE
                                               receivable list for February and            450.00/hr
                                               February customer list.

                            3/27/2020    LBD   Review monthly operating report for           1.50                 675.00
                                               January and February.                       450.00/hr

                            3/29/2020    SRF   With revised projections in light of          0.80                 380.00
                                               Covid 19 and the Debtor's changes to        475.00/hr
                                               its business, prepare a supplemental
                                               filing explaining this. (.4) Email to
                                               associate attorney and then to MF
                                               asking for work to be done. (.2)

                                               Emails to/from MF about the customer
                                               lists for February and March and the
                                               WIP listings. (.2)

                            3/28/2020    SRF   Telephone call to company personnel           0.30       NO CHARGE
                                               to discuss the projections.                 475.00/hr

                            3/30/2020    LBD   Review and revise supplement to               0.80                 360.00
                                               cash collateral regarding revised           450.00/hr
                                               projections for cash collateral hearing.

                                         LBD   Review projections and WIP and                0.90       NO CHARGE
                                               revise footnotes to projection in           450.00/hr
                                               support of supplement to cash
                                               collaterals for hearing.




                                                                                           Exhibit "C" page 067
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30             Page 67 of
                                                     164
Douce France d/b/a Douce France Bakery                                   Page        14


                                                                                          Hrs/Rate                Amount

                            3/31/2020    LBD   Review and reply to M. Simon re               0.10                  45.00
                                               adequate assurance with PG&E                450.00/hr

                                         LBD   Email to M. Ferreira re adequate              0.10       NO CHARGE
                                               assurance payment to PG&E                   450.00/hr

                            3/25/2020    LBD   Prepare status report.                        2.50             1,125.00
                                                                                           450.00/hr

                            3/26/2020    LBD   Prepare M. Ferreira declaration               2.50             1,125.00
                                               insurance support of status report.         450.00/hr

                                         LBD   Email with T. Broadlick re revised            0.10                  45.00
                                               projections.                                450.00/hr

                                         LBD   Multiple emails with T. Broadlick re          0.20                  90.00
                                               customer lists.                             450.00/hr

                            3/31/2020    SRF   With notes from Debtor's principal,           0.40                 190.00
                                               prepare a proposed settlement offer to      475.00/hr
                                               the landlord. Provide to client with
                                               comments.

                            4/1/2020     SRF   Prepare an offer to settle to the             0.30                 142.50
                                               landlord based on my notes to MF and        475.00/hr
                                               his acceptance of the terms I had
                                               suggested.

                                         SRF   Work telephonically with MF to                0.70                 332.50
                                               prepare a counter offer to the Bank.        475.00/hr

                            4/2/2020     SRF   Prepare for hearing on cash collateral,       2.20             1,045.00
                                               payroll motion and status conference.       475.00/hr
                                               Read through the materials and
                                               devote time to analyzing the bank's
                                               objection to the use of cash collateral.
                                               (.6) Call in to the hearing and wait for
                                               the matter to be called. Participate in
                                               the hearings. The two motions were
                                               granted and the status conference
                                               was continued. (1.0) Telephone call
                                               from MF at the Debtor to discuss the
                                               hearing and moving forward. (.2)
                                               Telephone call to associate Lesley
                                               David to have her work on the two
                                               older orders, the orders from today
                                               and the amended Statement of
                                               Financial Affairs. (.4)




                                                                                           Exhibit "C" page 068
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30             Page 68 of
                                                     164
Douce France d/b/a Douce France Bakery                                   Page     15


                                                                                          Hrs/Rate                Amount

                            4/2/2020     LBD   Discussion with S. Fox regarding the          0.40       NO CHARGE
                                               results of the hearing on cash              450.00/hr
                                               collateral and payroll motions.

                            4/3/2020     SRF   Telephone call from landlord's                0.20                  95.00
                                               attorney to discuss potential               475.00/hr
                                               settlement of issues.

                            4/2/2020     LBD   Prepare cash collateral order.                0.60                 270.00
                                                                                           450.00/hr

                                         LBD   Prepare order granting payroll motion         0.50                 225.00
                                               on final basis.                             450.00/hr

                                         LBD   Review and revise order granting              0.20                  90.00
                                               payroll motion.                             450.00/hr

                            4/3/2020     LBD   Prepare order continuing status               0.50                 225.00
                                               conference and setting other                450.00/hr
                                               deadlines.

                            4/2/2020     SRF   Telephone call from building landlord         0.30                 142.50
                                               with a proposal to settle the dispute.      475.00/hr
                                               Following call, put together notes to
                                               understand the proposal.

                            4/3/2020     SRF   Prepare lengthy email to MF at DF             0.30                 142.50
                                               discussing the landlord's proposal to       475.00/hr
                                               settle, look at options and make a
                                               recommendation.

                            4/6/2020     SRF   Telephone conference with LD of my            0.20       NO CHARGE
                                               office to review things to do in this       475.00/hr
                                               case including the Certified public
                                               accountant 327 application and the
                                               landlord Motion for relief from stay
                                               being heard on Thursday.

                                         SRF   Telephone call from attorney for              0.50                 237.50
                                               landlord to continue settlement             475.00/hr
                                               discussions. (.3) Prepare email to
                                               MF regarding status. (.2)

                            4/9/2020     SRF   Prepare for hearing. Read through             2.70             1,282.50
                                               the various pleadings and the exhibits.     475.00/hr
                                               Prepare notes and argument. (1.0)
                                               Telephone call to MF ahead of the
                                               hearing to discuss. (.2) Call in for the
                                               hearing, wait over one hour for the
                                               matter to be discussed and appear at




                                                                                           Exhibit "C" page 069
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30             Page 69 of
                                                     164
Douce France d/b/a Douce France Bakery                                   Page       16


                                                                                         Hrs/Rate                Amount

                                               the hearing on the landlord's motion to
                                               terminate the stay. (1.5)

                            4/10/2020    LBD   Finalize application to employ Lucove,       0.40                 180.00
                                               Say &Co.                                   450.00/hr

                                         LBD   Prepare declaration of R. Say in             0.60                 270.00
                                               support of application to employ.          450.00/hr

                                         LBD   Prepare Notice to Employ Accountant          0.20                  90.00
                                               and Post-Petition Retainer.                450.00/hr

                                         LBD   Review previously filed schedules and        1.50                 675.00
                                               prepare amended schedule F and             450.00/hr
                                               SOFA.

                                         LBD   Email to R. Say re declaration for           0.20       NO CHARGE
                                               signature.                                 450.00/hr

                                         LBD   Email to M. Ferreira re declaration re       0.20       NO CHARGE
                                               verification of schedules and SOFA         450.00/hr
                                               requiring review and signature.

                            4/6/2020     LBD   Telephone conference with S. Fox to          0.20       NO CHARGE
                                               review things to do in the case            450.00/hr
                                               including the application to employ
                                               Certified public accountant and the
                                               landlord Motion for relief from stay
                                               being heard on Thursday.

                            4/10/2020    LBD   Telephone conference with M.                 0.30                 135.00
                                               Ferreria re declaration verifying the      450.00/hr
                                               schedules and amended Schedule F
                                               and SOFA.

                                         LBD   Telephone conference with M.                 0.20                  90.00
                                               Ferreira re application to employ for      450.00/hr
                                               review and signature.

                                         LBD   Email to M. Ferreira re application to       0.10       NO CHARGE
                                               employ accountant re signature.            450.00/hr

                                         LBD   Review NEF rejection from court re           0.20       NO CHARGE
                                               order appointing responsible party and     450.00/hr
                                               refile.

                                         LBD   Email court re issues with cash              0.20                  90.00
                                               collateral order.                          450.00/hr

                                         LBD   Multiple email with R. Say services          0.30                 135.00
                                               covered in engagement letter.              450.00/hr




                                                                                          Exhibit "C" page 070
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30            Page 70 of
                                                     164
Douce France d/b/a Douce France Bakery                                   Page      17


                                                                                           Hrs/Rate                Amount

                            4/10/2020    LBD   Review and respond to S. Fox email             0.20                  90.00
                                               re application to employ certified           450.00/hr
                                               public accountant.

                                         LBD   Multiple emails with J. Day re listing of      0.20                  90.00
                                               personal credit cards on Sched F and         450.00/hr
                                               related issues.

                                         LBD   Email to T. Boradlick re insurance on          0.10                  45.00
                                               cargo vehicle per OUST email .               450.00/hr

                                         LBD   Review and respond to T. Broadlick re          0.20                  90.00
                                               status of obtaining insurance                450.00/hr
                                               coverage on the cargo vehicle.

                                         LBD   Email to M. Ferreira re update case            0.20                  90.00
                                               status re employment of Certified            450.00/hr
                                               public accountant and other issues.

                            4/8/2020     LBD   Review email from K. McAbee re                 0.10                  45.00
                                               outstanding documents form review of         450.00/hr
                                               additional documents provided to the
                                               OUST from the IDI.

                            4/9/2020     LBD   Multiple emails with K. McAbee re the          0.40                 180.00
                                               handling of amending the schedules           450.00/hr
                                               to properly reflect the loan to the
                                               Debtor by use of principal credit cards
                                               for business purposes.

                                         LBD   Email to M. Ferreira re 2008 Chevy             0.10                  45.00
                                               Cargo status as operational vehicle.         450.00/hr

                                         LBD   Review and respond to M. Ferreira re           0.20                  90.00
                                               status of cargo vehicle and insurance.       450.00/hr

                                         LBD   Prepare application to employ Lucove,          1.80                 810.00
                                               Say & Co. as accountants.                    450.00/hr

                            4/10/2020    LBD   Prepare amended declaration                    0.30                 135.00
                                               concerning Debtor's schedules and            450.00/hr
                                               amendment cover sheet.

                            4/9/2020     LBD   Email to M. Ferreira re approval of            0.10                  45.00
                                               March accounts receivable report and         450.00/hr
                                               customer list to be sent to Heritage
                                               Bank.

                                         LBD   Email to T. Lewis and C. Torres re             0.20                  90.00
                                               March Accounts receivable report and         450.00/hr
                                               customer list.




                                                                                            Exhibit "C" page 071
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30              Page 71 of
                                                     164
Douce France d/b/a Douce France Bakery                                   Page         18


                                                                                           Hrs/Rate                Amount

                            4/9/2020     LBD   Multiple emails with K. McAbee re              0.40                 180.00
                                               outstanding documents request and            450.00/hr
                                               handling properly the Debtor's use of
                                               personal credit cards of the
                                               shareholder.

                                         LBD   Follow up email with T. Broadlick re           0.10                  45.00
                                               adequate protection payment to               450.00/hr
                                               Heritage Bank.

                                         LBD   Research procedure for drawn down              0.50       NO CHARGE
                                               of retainer in Local Bankruptcy Rules        450.00/hr
                                               and on OUST website for Region 17.

                                         LBD   Multiple emails with J. Day re OUST            0.30       NO CHARGE
                                               policy and/or form for drawn downs on        450.00/hr
                                               retainers per court order.

                                         LBD   Email to R. Say re engagement letter           0.10       NO CHARGE
                                               and resume for application to employ.        450.00/hr

                                         LBD   Email to M. Ferreira re verification           0.10                  45.00
                                               about personal credit card use on            450.00/hr
                                               behalf of the Debtor.

                            4/7/2020     LBD   Review court NEF message regarding             0.10       NO CHARGE
                                               cash collateral order and service.           450.00/hr

                                         LBD   Revise order re cash collateral.               0.20       NO CHARGE
                                                                                            450.00/hr

                                         LBD   Prepare certificate of service re cash         0.20       NO CHARGE
                                               collateral order.                            450.00/hr

                                         LBD   Prepare Order re appointment of                0.10                  45.00
                                               responsible person.                          450.00/hr

                            4/3/2020     LBD   Review and file order re application to        0.20                  90.00
                                               employ Fox Law Corp.                         450.00/hr

                            4/6/2020     LBD   Review and finalize cash collateral            0.20                  90.00
                                               order.                                       450.00/hr

                                         LBD   Oversee filing of payroll order.               0.20       NO CHARGE
                                                                                            450.00/hr

                            4/12/2020    LBD   Review Heritage Bank of Commerce               0.10                  45.00
                                               proof of claim.                              450.00/hr

                                         LBD   Email to T. Broadlick re status of             0.10                  45.00
                                               March Monthly operating report.              450.00/hr




                                                                                            Exhibit "C" page 072
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30              Page 72 of
                                                     164
Douce France d/b/a Douce France Bakery                                    Page      19


                                                                                          Hrs/Rate                Amount

                            4/14/2020    SRF   Telephone call to MG for the landlord.        0.60                 285.00
                                               Discuss terms of a new potential deal.      475.00/hr
                                               (.1) Work on notes and thoughts for
                                               next call. (.1) Telephone call to MF at
                                               the Debtor to discuss. (.2)

                                               Return later call from Mauro F with a
                                               question about the deal terms. (.1)
                                               Call from MG, landlord's counsel,
                                               regarding terms. (.1)

                                         LBD   Multiple emails with T. Broadlick re          0.20                  90.00
                                               Monthly operating report.                   450.00/hr

                                         LBD   Email to M. Ferreira re status of             0.10                  45.00
                                               insurance information on 20008 cargo        450.00/hr
                                               vehicle re response to UST email.

                                         LBD   Review and assemble March Monthly             1.90       NO CHARGE
                                               operating report.                           450.00/hr

                            4/15/2020    SRF   Work through the draft March, 2020,           0.20                  95.00
                                               Monthly operating report.                   475.00/hr

                                         SRF   Leasehold. Telephone call to                  0.40                 190.00
                                               landlord's attorney to discuss paper        475.00/hr
                                               over the phone the terms of what we
                                               believe is the deal. (.2) Prepare
                                               detailed memo to client regarding the
                                               same. (.2)

                            4/17/2020    LBD   Telephone conference with S. Fox to           0.30       NO CHARGE
                                               review things to do in the case             450.00/hr
                                               including cash collateral order, new
                                               cash collateral motion and other
                                               issues.

                                         LBD   Multiple emails with T. Broadlick re          0.20                  90.00
                                               issues with the Monthly operating           450.00/hr
                                               report.

                            4/19/2020    LBD   Revise Monthly operating report with          0.30                 135.00
                                               footnote re total assets and liabilities    450.00/hr
                                               as of petition date (.2); Email to T.
                                               Broadlick re canceled checks re
                                               Monthly operating report.(.1).

                                         LBD   Oversee filing of March Monthly               0.20       NO CHARGE
                                               operating report.                           450.00/hr




                                                                                           Exhibit "C" page 073
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30             Page 73 of
                                                     164
Douce France d/b/a Douce France Bakery                                   Page      20


                                                                                            Hrs/Rate                Amount

                            4/20/2020    SRF   Read through the filed March Monthly            0.10       NO CHARGE
                                               operating report.                             475.00/hr

                            4/21/2020    SRF   Lease rejection. Read through the               0.50                 237.50
                                               stipulation by the landlord to reject the     475.00/hr
                                               lease and for other relief. Make
                                               changes to it. Pull up the original
                                               lease and summarize relevant
                                               provisions for DF. (.3) Prepare an
                                               email to DF personnel regarding the
                                               rejection and its various provisions. (.2)

                            4/22/2020    SRF   Telephone call to MF to review the              0.60                 285.00
                                               landlord's drafted stipulation with him.      475.00/hr
                                               Answer his questions and review
                                               portions of the building lease with him.
                                               While on the call, draft much of an
                                               email to the landlord's attorney and
                                               get MF's approval. (.4) Following call,
                                               continue to prepare the
                                               communication. (.2)

                                         SRF   Building lease. Telephone call to               0.20                  95.00
                                               landlord's attorney to discuss                475.00/hr
                                               stipulation terms.

                            4/23/2020    SRF   Go back to the stipulation and go               0.40                 190.00
                                               through it again with an eye on               475.00/hr
                                               yesterday's call to the landlord's
                                               attorney. Call MF to discuss deal
                                               terms and today's inspection of the
                                               premises by the landlord. (.3) Follow
                                               up email to landlord's attorney
                                               regarding final terms to stipulation. (.1)

                            4/25/2020    SRF   Building Lease. Telephone call from             0.30                 142.50
                                               MF to discuss the latest draft of the         475.00/hr
                                               rejection stipulation.

                            4/29/2020    SRF   Telephone conference with MF to                 0.20                  95.00
                                               discuss the landlord stipulation and          475.00/hr
                                               repair/maintenance costs.

                            5/6/2020     SRF   Email to landlord's attorney with               0.10                  47.50
                                               update about move and proposed                475.00/hr
                                               change to settlement terms.

                            5/7/2020     SRF   Telephone call to MF to obtain                  1.40                 665.00
                                               approval of the settlement terms. (.1)        475.00/hr
                                               Email to landlord's attorney regarding




                                                                                             Exhibit "C" page 074
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30               Page 74 of
                                                     164
Douce France d/b/a Douce France Bakery                                  Page       21


                                                                                        Hrs/Rate                Amount

                                               the same. (.1) Begin to draft the
                                               settlement motion. (1.2)

                            5/11/2020    SRF   Work on administrative matters in the       0.80       NO CHARGE
                                               case.                                     475.00/hr

                                         SRF   Work through the April 2020 Monthly         0.20                  95.00
                                               operating report.                         475.00/hr

                            5/12/2020    SRF   Respond to inquiry by landlord about        0.10                  47.50
                                               the settlement.                           475.00/hr

                                         SRF   Work on cash collateral issues in part      0.20                  95.00
                                               emailing counsel for Heritage Bank.       475.00/hr

                            5/13/2020    SRF   Work on the cash collateral order from      0.50       NO CHARGE
                                               the April hearing and upload it.          475.00/hr

                            5/14/2020    SRF   Further work on the motion and notice       0.50                 237.50
                                               for the compromise motion with the        475.00/hr
                                               landlord. Approx. 2 hours spent.

                                         SRF   No charged portion of time spent            1.50       NO CHARGE
                                               working on the compromise motion          475.00/hr
                                               and notice. 2.0 hours total. 1.5 hours
                                               no charged.

                                         P     Work on internal claims register used       0.50                  62.50
                                               to track claims and for plan              125.00/hr
                                               projections.

                            5/15/2020    SRF   Complete the landlord compromise            0.60                 285.00
                                               motion and notice. (.4)                   475.00/hr

                                               Telephone call to MF to discuss the
                                               motion and a new location. (.2)
                                               During call, send him two emails.

                                         SRF   Begin work on the next cash collateral      0.60                 285.00
                                               motion.                                   475.00/hr

                            5/16/2020    SRF   Further work on the compromise              0.80                 380.00
                                               motion with the landlord, the notice      475.00/hr
                                               and the COS.

                            5/17/2020    SRF   Further work on the 2nd supplement          0.80                 380.00
                                               to the cash collateral application and    475.00/hr
                                               the MF declaration.




                                                                                         Exhibit "C" page 075
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30           Page 75 of
                                                     164
Douce France d/b/a Douce France Bakery                                   Page       22


                                                                                           Hrs/Rate                Amount

                            5/18/2020    SRF   Download and review the two motions            0.30       NO CHARGE
                                               (borrow and cash collateral), the            475.00/hr
                                               notices and the COS. Provide to
                                               client personnel with comments.

                            5/19/2020    SRF   Prepare amended notices on hearings            0.20       NO CHARGE
                                               on the cash collateral                       475.00/hr

                                         SRF   Prepare amended notice of hearing on           0.20       NO CHARGE
                                               the lease rejection compromise.              475.00/hr

                            6/1/2020     SRF   Prepare status report ahead of 6/2             0.90                 427.50
                                               deadline. Emails to/from bookkeeper          475.00/hr
                                               for financial information. Draft the
                                               status report.

                            6/2/2020     SRF   Status Report. Final revisions to the          0.40                 190.00
                                               status report and speak with the             475.00/hr
                                               bookkeeper and then MR about
                                               figures for the status report and final
                                               revisions.

                            6/4/2020     SRF   Telephone call from MF regarding               0.20       NO CHARGE
                                               Heritage's Bank's notice of                  475.00/hr
                                               inspect/valuation and efforts to move
                                               the business. (.2)

                            6/11/2020    SRF   Prepare for the hearings on the                1.30                 617.50
                                               motion to use cash collateral through        475.00/hr
                                               12/202, the compromise with the
                                               landlord on the chapter 11 status
                                               conference. (.3) Call in to CourtCall
                                               and wait for docket to begin and case
                                               to be called. (.7) Appear at hearing
                                               on the two motions and the status
                                               conference. (.3)

                                         SRF   Prepare order on the use of cash               0.40                 190.00
                                               collateral. (.3) Forward to bank's           475.00/hr
                                               counsel for his signature with
                                               comments. (.1)

                                         SRF   Landlord compromise. Prepare order             0.60                 285.00
                                               on the compromise order. Re-draft            475.00/hr
                                               the stipulation into the order. (.5) Then
                                               send to landlord's counsel with
                                               comments and questions. (.1)

                                         SRF   Telephone call to MF regarding the             0.20                  95.00
                                               lease situation and moving.                  475.00/hr




                                                                                            Exhibit "C" page 076
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30              Page 76 of
                                                     164
Douce France d/b/a Douce France Bakery                                   Page      23


                                                                                          Hrs/Rate                Amount

                            6/12/2020    SRF   Prepare COS and final set up for              0.50       NO CHARGE
                                               order authorizing use of cash               475.00/hr
                                               collateral. Check local rule and
                                               website requirements. Upload the
                                               COS and the order.

                                         SRF   Review and revise the order on the            0.30                 142.50
                                               compromise with the landlord. Return        475.00/hr
                                               by email to the landlord's attorney with
                                               comments.

                            6/16/2020    SRF   Landlord motion. Final check to the           0.50       NO CHARGE
                                               order and then upload.                      475.00/hr

                            6/19/2020    SRF   Telephone call from bookkeeper to             0.10                  47.50
                                               discuss the May Monthly operating           475.00/hr
                                               report.

                                         SRF   Email from MF regarding a writ of             0.40                 190.00
                                               execution by Challenge Dairy. Read          475.00/hr
                                               through the 18 pages, pull up and
                                               read other documents I have on the
                                               state court lawsuit (.2) and call MF to
                                               discuss potential steps to take. (.2)

                            6/24/2020    SRF   Begin work on the motion to enter into        1.20                 570.00
                                               the lease and the sub-lease. Read           475.00/hr
                                               the leases and start drafting the
                                               motion.

                            6/25/2020    SRF   Continue working on the motion to             2.40             1,140.00
                                               enter into the lease and the sub-lease.     475.00/hr
                                               (.6)

                                               Telephone call to MF to go through
                                               the motion line by line looking for
                                               information, etc. (.8)

                                               Continue working on the motion. (.8)

                            6/26/2020    SRF   Leases. Work on the application to            1.40                 665.00
                                               shorten time for notice of hearing (.5)     475.00/hr
                                               and also email MF with requests of
                                               things for him to do in connection with
                                               the motion. (.1) Call MF with a
                                               question for him (.1), send him one
                                               email with other requests (.1) and one
                                               call from MF with a question for me
                                               about the motion. (.1)

                                               Call the two landlords and the one
                                               sub-landlord to discuss the ex parte




                                                                                           Exhibit "C" page 077
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30             Page 77 of
                                                     164
Douce France d/b/a Douce France Bakery                                   Page      24


                                                                                          Hrs/Rate                Amount

                                               application and the motion with each
                                               of them. (.4) Follow up call to MF to
                                               keep him on track to get one more
                                               signed document. (.1)

                            7/1/2020     SRF   Telephone call from MF regarding the          0.20                  95.00
                                               7/1 move out and the landlord's             475.00/hr
                                               inspection.

                            7/2/2020     SRF   Leases. Continue work on the motion           1.60                 760.00
                                               to enter into the new leases, the           475.00/hr
                                               declaration and the motion to shorten
                                               time.

                            7/1/2020     SRF   Work with staff on filing issues for the      0.80       NO CHARGE
                                               motion to enter into new leases and to      475.00/hr
                                               shorten time for notice of a hearing.

                            7/7/2020     SRF   Telephone call from DF's bookkeeper           0.40                 190.00
                                               to discuss ongoing issues for the           475.00/hr
                                               company. (.1)

                                               Prepare declaration of MF regarding
                                               move from the prior leasehold to the
                                               new locations. (.3)

                            7/8/2020     SRF   Prepare COS for declaration on                0.40       NO CHARGE
                                               vacating the prior leasehold premises.      475.00/hr
                                               Upload both.

                                         SRF   Old leasehold. Return call from old           0.30                 142.50
                                               landlord's attorney regarding the move      475.00/hr
                                               out. (.2) Follow up by phone with MF
                                               on one question the landlord has. (.1)

                            7/9/2020     SRF   Motion to enter into new leases.              1.20                 570.00
                                               Prepare for hearing. (.3) Call in and       475.00/hr
                                               wait for matter to be called.
                                               Participate in the hearing. Motion
                                               granted. (.5) Telephone call to MF to
                                               discuss hearing and also last issue
                                               with prior landlord. (.1) Prepare order
                                               granting the motion. (.3)

                                         SRF   Prepare a notice of opportunity to            0.50       NO CHARGE
                                               object and work with staff on filing and    475.00/hr
                                               service issues.

                            7/15/2020    SRF   Telephone call from MF to discuss             0.20                  95.00
                                               financing issues, in particular, doing a    475.00/hr
                                               PPP loan, and cash flow issues.




                                                                                           Exhibit "C" page 078
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30             Page 78 of
                                                     164
Douce France d/b/a Douce France Bakery                                  Page        25


                                                                                         Hrs/Rate                Amount

                            7/27/2020    SRF   Work through the June Monthly                0.30                 142.50
                                               operating report.                          475.00/hr

                                         SRF   Telephone call to MF to discuss              0.20                  95.00
                                               business status and infusion of            475.00/hr
                                               monies.

                            8/2/2020     SRF   Begin work on the Disclosure                 0.40                 190.00
                                               Statement by emailing DF personnel         475.00/hr
                                               including its bookkeeper asking
                                               questions and seeking information.
                                               Do some discussion of necessary
                                               items for a Disclosure Statement and
                                               the projections.

                            8/5/2020     SRF   Work on the liquidation analysis. (.2)       0.50                 237.50
                                               Send email to MF regarding his work        475.00/hr
                                               on the analysis. (.1) Prepare email to
                                               Heritage Bank's counsel about the
                                               bank's treatment. (.2)

                            8/6/2020     SRF   Telephone call to counsel for Heritage       0.60                 285.00
                                               Bank to discuss plan provisions and        475.00/hr
                                               the business. (.4)

                                               Email to client to discuss settlement
                                               issues. (.2)

                            8/8/2020     SRF   Email to bank's counsel regarding the        0.10                  47.50
                                               settlement discussions we have             475.00/hr
                                               started.

                                         SRF   Telephone call to MF to discuss              0.40                 190.00
                                               various matters including the plan         475.00/hr
                                               projections, confirmation issues,
                                               insurance and business status.

                            8/11/2020    SRF   Work with bookkeeper on the initial          0.80                 380.00
                                               draft of the projections. Go item by       475.00/hr
                                               item, question assumptions and check
                                               back-up information. Conclude with
                                               tasks to be followed up on to complete
                                               a decent draft of the projections.

                                         SRF   Email to counsel for Heritage Bank,          0.20                  95.00
                                               continuing settlement discussions.         475.00/hr

                            8/12/2020    SRF   Telephone call from D.F.'s                   0.20                  95.00
                                               bookkeeper to further discuss the          475.00/hr
                                               projections.




                                                                                          Exhibit "C" page 079
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30            Page 79 of
                                                     164
Douce France d/b/a Douce France Bakery                                    Page    26


                                                                                        Hrs/Rate                Amount

                            8/13/2020    SRF   Work through the projections draft          0.30                 142.50
                                               and make additional suggestions for       475.00/hr
                                               changes.

                            8/17/2020    SRF   Prepare the first draft of the              3.20             1,520.00
                                               Disclosure Statement.                     475.00/hr

                                         SRF   Final review of the July Monthly            0.20                  95.00
                                               operating report.                         475.00/hr

                                         SRF   Telephone call to MF to work through        0.30                 142.50
                                               the spreadsheet he sent to me             475.00/hr
                                               yesterday. Follow up email to bank's
                                               counsel regarding the same
                                               spreadsheet.

                            8/18/2020    SRF   Continued work on the Disclosure            0.80                 380.00
                                               Statement.                                475.00/hr

                                         SRF   Telephone conference with MF to             0.50                 237.50
                                               discuss in detail the Heritage Bank       475.00/hr
                                               proposal on the plan. Discuss the
                                               proposal and a counter proposal.

                            8/19/2020    SRF   Email to MF regarding a counter to the      0.60                 285.00
                                               bank. (.1) Telephone call to MF           475.00/hr
                                               regarding the same. (.1) Upon
                                               receiving authorization, draft a
                                               proposal to the bank. (.4)

                                         SRF   Go through the projections with MF,         0.60                 285.00
                                               asking about assumptions and              475.00/hr
                                               individual categories.

                            8/24/2020    SRF   Examine and then prepare                    0.30                 142.50
                                               communication to client regarding         475.00/hr
                                               bank's present settlement position.

                                         SRF   Continued work on the Disclosure            1.80                 855.00
                                               Statement.                                475.00/hr

                                         SRF   Continued work at night on the draft        0.60                 285.00
                                               Disclosure Statement.                     475.00/hr

                            8/25/2020    SRF   Telephone conference with MF and            2.60             1,235.00
                                               Joanne F. to discuss the settlement       475.00/hr
                                               discussions with the bank and to form
                                               a counter proposal. (.6)

                                               Following the call, draft a proposed
                                               counter offer, prepare an amortization
                                               chart and send both to DF with




                                                                                         Exhibit "C" page 080
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30           Page 80 of
                                                     164
Douce France d/b/a Douce France Bakery                                  Page       27


                                                                                          Hrs/Rate                Amount

                                               comments. (.4)

                                               Continued work on the draft disclosure
                                               statement. Complete a first draft of the
                                               Disclosure Statement, the declaration
                                               and the liquidation analysis. (1.6)

                            8/26/2020    SRF   Continued work on the Disclosure              0.50                 237.50
                                               Statement, editing and inputting            475.00/hr
                                               information from the projections.

                                         SRF   With authorization from MF, edit and          0.30                 142.50
                                               complete the latest counter offer to        475.00/hr
                                               the bank.

                                         SRF   In light of bank's stated intent to take      0.70                 332.50
                                               the 1111(b) election, do legal research     475.00/hr
                                               concerning classification of unsecured
                                               portion, what payment stream the
                                               creditor is entitled to under the
                                               election, etc.

                                         SRF   Go line by line through the Disclosure        1.80                 855.00
                                               Statement with MF, asking questions,        475.00/hr
                                               answering questions and confirming
                                               information.

                                         SRF   Phone conference with bank's counsel          0.60                 285.00
                                               to discuss intricacies of the 1111(b)       475.00/hr
                                               election, looking to see if the parties
                                               approach the election in the same
                                               way. Discuss the current counter
                                               proposal. (.5) Memo to MF regarding
                                               the call. (.1)

                            8/27/2020    SRF   Work further on the Disclosure                1.60                 760.00
                                               Statement.                                  475.00/hr

                                         SRF   Spend time at the court's website             0.70       NO CHARGE
                                               reading about Disclosure Statement          475.00/hr
                                               and plan requirements, forms,
                                               procedures, etc.

                                         SRF   Emails to/from bank counsel (.2) then         0.30                 142.50
                                               call from counsel to discuss                475.00/hr
                                               settlement further. (.1)

                            8/28/2020    SRF   Continued work on the Disclosure              2.30             1,092.50
                                               Statement in light of MF's changes          475.00/hr
                                               and general editing. Incorporate




                                                                                           Exhibit "C" page 081
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30             Page 81 of
                                                     164
Douce France d/b/a Douce France Bakery                                   Page      28


                                                                                          Hrs/Rate                Amount

                                               additional provisions into the
                                               Disclosure Statement.

                            8/28/2020    SRF   Work on the plan.                             1.60                 760.00
                                                                                           475.00/hr

                            8/29/2020    SRF   Complete work on the Disclosure               2.30             1,092.50
                                               Statement and Plan. (1.8) Prepare           475.00/hr
                                               the notice of hearing - completed. (.1)
                                               Prepare the certificate of service. (.2)
                                               Review the LBR and the judge's
                                               procedures for any potential issues
                                               with the Disclosure Statement and
                                               Plan. (.2)

                            8/31/2020    SRF   Assist staff with preparing Disclosure        1.40       NO CHARGE
                                               Statement and related materials for         475.00/hr
                                               filing, service and efiling.

                            9/2/2020     SRF   Prepare the status report and                 1.20                 570.00
                                               declaration for the 9/10 hearing.           475.00/hr

                            9/10/2020    SRF   Prepare motion to extend time under           2.00                 950.00
                                               1121/1129(e) for SBD cases.                 475.00/hr
                                               Complete by 8:15 a.m. (1.5)
                                               Telephone call from MF to discuss his
                                               declaration. (.1) Following the status
                                               conference on this date, revise a
                                               portion of the motion and declaration
                                               and review with MF. (.4)

                                         SRF   Prepare for (.2) and attend the status        1.40                 665.00
                                               conference. (.6) Following the status       475.00/hr
                                               conference, go through files and find
                                               the PACER version of the notice of
                                               hearing on the Disclosure Statement
                                               that the Court could not find, speak
                                               with MF about moving forward and
                                               getting the PPP monies back to the
                                               lender (.2) and revise the notice of
                                               hearing for filing today. (.2)
                                               Telephone call from Bank's attorney
                                               regarding the next steps. (.2)

                                         SRF   Work with staff on filing issues for the      1.60       NO CHARGE
                                               motion to extend time and its notice        475.00/hr
                                               and COS and also the notice of
                                               Disclosure Statement hearing and its
                                               COS. Work on the items with staff
                                               and assist with the efiling.




                                                                                           Exhibit "C" page 082
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30             Page 82 of
                                                     164
Douce France d/b/a Douce France Bakery                                  Page     29


                                                                                        Hrs/Rate                Amount

                            9/13/2020    SRF   On a Sunday morning, work on the            1.40                 665.00
                                               bank's 4 page letter regarding the        475.00/hr
                                               Disclosure Statement and changes
                                               the bank would like (.3) before a
                                               telephone conference with MF
                                               discussing the bank's points and how
                                               to respond. (1.1)

                            9/15/2020    SRF   Work through the bank's 4 page letter       1.30                 617.50
                                               of requested changes to the               475.00/hr
                                               Disclosure Statement and provide
                                               responses and thoughts, item by item.
                                               As part of this conduct legal research
                                               on status of lien under an 1111(b)
                                               election when the secured portion of
                                               the claim is paid.

                            9/16/2020    SRF   Work further on the response to the         0.20                  95.00
                                               bank's issues with the Disclosure         475.00/hr
                                               Statement and Plan.

                                         SRF   Upon receipt of 2nd reviewing email         0.20                  95.00
                                               from MF, complete draft of response       475.00/hr
                                               to the bank concerning its potential
                                               objections to the Disclosure Statement
                                               and plan.

                                         P     Work on the August Monthly operating        0.70                  87.50
                                               report looking to make sure that the      125.00/hr
                                               numbers tie up, etc.

                            9/17/2020    P     Work on the final version of the            0.20       NO CHARGE
                                               August, Monthly operating report, e.g.    125.00/hr
                                               redacting.

                            9/20/2020    SRF   Lengthy conference call with MF to          0.80                 380.00
                                               discuss the bank's responses on the       475.00/hr
                                               various Disclosure Statement and
                                               plan issues that the bank has raised.

                            9/22/2020    SRF   Further response to bank on its             0.30                 142.50
                                               positions about changes to the            475.00/hr
                                               Disclosure Statement and the Plan.

                            9/30/2020    SRF   Further revisions to the negotiating        0.60                 285.00
                                               terms with the bank on the Disclosure     475.00/hr
                                               Statement and plan. During this work,
                                               call MF to obtain guidance and
                                               instructions. (.5) Telephone call from
                                               Tom Lewis for the bank regarding the
                                               changes. (.1)




                                                                                         Exhibit "C" page 083
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30           Page 83 of
                                                     164
Douce France d/b/a Douce France Bakery                                  Page     30


                                                                                        Hrs/Rate                Amount

                            10/5/2020    SRF   Work on the First Amended                   0.80                 380.00
                                               Disclosure Statement.                     475.00/hr

                            10/8/2020    SRF   Work with staff to complete the status      0.90       NO CHARGE
                                               report and the COS, work to get them      475.00/hr
                                               served and efiled.

                            10/14/2020 SRF     Telephone call to MF to discuss the         0.20                  95.00
                                               impact of the hospitalization on the      475.00/hr
                                               business and the changes he will
                                               make at the business going forward to
                                               compensate.

                            10/15/2020 SRF     Prepare for hearing on the original         1.60                 760.00
                                               Disclosure Statement, the motion to       475.00/hr
                                               extend time to confirm a plan and the
                                               status conference. Read the
                                               Disclosure Statement plus the
                                               amended Disclosure Statement with
                                               the changes the bank and the debtor
                                               have agreed to, put notes together for
                                               the hearing. Emails to/from counsel
                                               for bank to discuss our remaining
                                               difference. (.8) Appear at the hearing
                                               on the Disclosure Statement, the
                                               status conference and the motion to
                                               extend time to confirm a plan. Wait
                                               for matters to be called. (.7)
                                               Telephone call to MF following the
                                               hearing. (.1)

                            10/16/2020 SRF     Work with bookkeeper on DF                  0.40                 190.00
                                               projections. Note the absence of the      475.00/hr
                                               $20k new value monies, look at the
                                               rate of growth at 1% and other items
                                               to see if more net income can be
                                               generated. Adjust payment amounts
                                               for the bank's two claims.

                            10/29/2020 SRF     Work on the FADS.                           0.90                 427.50
                                                                                         475.00/hr

                            11/2/2020    SRF   Work on the revised Disclosure              0.80                 380.00
                                               Statement and plan.                       475.00/hr

                            11/10/2020 SRF     Work on the Firs Amended Disclosure         0.50                 237.50
                                               Statement and Plan with bank's edits.     475.00/hr

                            11/11/2020 SRF     Further work on the FADS/Plan.              0.50                 237.50
                                                                                         475.00/hr




                                                                                         Exhibit "C" page 084
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30           Page 84 of
                                                     164
Douce France d/b/a Douce France Bakery                                   Page        31


                                                                                          Hrs/Rate                Amount

                            11/12/2020 SRF     Further work on the Disclosure                0.60                 285.00
                                               Statement on own looking for missing        475.00/hr
                                               information (.3) and then page by
                                               page with bank's counsel. (.3)

                                         SRF   Speak by phone with MF regarding              0.20                  95.00
                                               the debtor's FADS.                          475.00/hr

                            11/13/2020 SRF     Further work on the FADS/Plan. (.8)           1.10                 522.50
                                               Confer by phone with MF (.3)                475.00/hr

                            11/15/2020 SRF     Continued work on the FADS/Plan.              1.00                 475.00
                                               Two calls with MF to discuss.               475.00/hr

                            11/16/2020 SRF     Work on the October Monthly                   0.20                  95.00
                                               operating report.                           475.00/hr

                            11/17/2020 SRF     Further work on the Disclosure                1.60       NO CHARGE
                                               Statement /Plan. Go through the COS         475.00/hr
                                               and direct edits/ changes. Prepare
                                               the notice of hearing. Email to/from
                                               court clerk regarding a hearing date
                                               (as the court's procedures state that
                                               the hearing may not be unilaterally
                                               set). Go back through the Disclosure
                                               Statement /Plan for issues. (1.2)

                                               Work with staff (at no charge) to get
                                               the papers (the Disclosure Statement
                                               /Plan, the Notice, exhibits, COS, etc.)
                                               ready for filing. (.4)

                            11/30/2020 SRF     Telephone call to bookkeeper to               0.20                  95.00
                                               discuss the financial reports I had         475.00/hr
                                               requested for the cash collateral
                                               motion.

                            12/3/2020    SRF   Prepare for hearing on the FADS. (.5)         2.50             1,187.50
                                                                                           475.00/hr
                                               Attend the hearing, wait for it to be
                                               called and discuss the Disclosure
                                               Statement with the court. (.7) Call to
                                               MF and to JF to discuss the court's
                                               concerns about feasibility. Discuss
                                               means to satisfy court's concern. Also
                                               address other case issues. (.5)

                                               Prepare email to bank's counsel
                                               regarding feasibility, the last day to
                                               obtain approval and cash collateral.
                                               (.2)




                                                                                           Exhibit "C" page 085
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30             Page 85 of
                                                     164
Douce France d/b/a Douce France Bakery                                   Page      32


                                                                                         Hrs/Rate                Amount

                                               Prepare order giving tentative
                                               approval of the disclosure statement.
                                               (.6)

                            12/5/2020    SRF   Work on and come close to finalizing         1.50                 712.50
                                               the 2nd motion to extend time to           475.00/hr
                                               confirm a plan. Work on the ex parte
                                               application to shorten time for notice
                                               of the hearing. Email UST and bank's
                                               counsel for their positions on the ex
                                               part motion.

                            12/6/2020    SRF   Further work on the motion to extend         0.40                 190.00
                                               time to confirm a plan and the ex          475.00/hr
                                               parte application to shorten time.

                                         SRF   Work on the next cash collateral             1.90                 902.50
                                               motion.                                    475.00/hr

                            12/9/2020    SRF   Work further on the cash collateral          0.30                 142.50
                                               motion. (Filed and served this day.)       475.00/hr

                                         SRF   Work with staff on filing and service        0.50       NO CHARGE
                                               issues for the 2nd motion to extend        475.00/hr
                                               time to assume lease. (.5)

                            12/11/2020 SRF     Prepare notice of confirmation hearing.      0.30                 142.50
                                                                                          475.00/hr

                            12/15/2020 SRF     Review the November Monthly                  0.20                  95.00
                                               operating report and provide               475.00/hr
                                               instructions to staff regarding
                                               redactions and efiling.

                            12/16/2020 SRF     Work telephonically with MF regarding        0.50                 237.50
                                               obtaining ballots, going through           475.00/hr
                                               solicitation rules and process.

                                         SRF   Work on the stipulation on cash              0.40                 190.00
                                               collateral.                                475.00/hr

                            1/2/2021     SRF   Work on a first draft of the plan            1.40                 665.00
                                               confirmation memorandum and                475.00/hr
                                               motion.

                            1/5/2021     SRF   Prepare order on 3rd supplement to           0.20                  95.00
                                               use of cash collateral. Forward to         475.00/hr
                                               bank's counsel with comments.

                            1/10/2021    SRF   Continued work on the plan                   0.50                 237.50
                                               confirmation memorandum.                   475.00/hr




                                                                                          Exhibit "C" page 086
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30            Page 86 of
                                                     164
Douce France d/b/a Douce France Bakery                                  Page      33


                                                                                          Hrs/Rate                Amount

                            1/12/2021    SRF   Telephone call from MF to discuss the         0.30                 142.50
                                               status of confirmation and to review        475.00/hr
                                               feasibility issue.

                                         SRF   Further work on the confirmation              0.90                 427.50
                                               memo.                                       475.00/hr

                            1/13/2021    SRF   Work on the plan confirmation memo            1.60                 760.00
                                               focusing on the sections that discuss       475.00/hr
                                               the concerns the court raised at the
                                               disclosure statement hearing.

                                         SRF   Telephone call to MF to discuss               0.40                 190.00
                                               changes to business structure that will     475.00/hr
                                               enhance plan feasibility. Discuss
                                               related issues.

                            1/14/2021    SRF   Continue work on the plan                     3.50             1,662.50
                                               confirmation motion.                        475.00/hr

                            1/16/2021    SRF   Complete the plan confirmation                0.50                 237.50
                                               memo, prepare the ballot summary.           475.00/hr

                            1/15/2021    P     Prepare plan confirmation memo for            2.10       NO CHARGE
                                               filing, get attorney approval. Review       125.00/hr
                                               the Ballot Summary, organize it for
                                               filing. Prepare the certificate of
                                               service. Get Fox approval for three
                                               efilings.

                            1/16/2021    SRF   Work through the December, 2020,              0.20                  95.00
                                               Monthly operating report and pass it        475.00/hr
                                               on to staff with instructions.

                            1/21/2021    SRF   Beginning at 7:30 a.m., begin                 3.50             1,662.50
                                               reviewing the plan, the memorandum          475.00/hr
                                               and the various financial exhibits. (.5)
                                               Telephone conference with MF and JF
                                               to review his testimony. Go through
                                               the operative documents and prepare
                                               him for questions and cross exam.
                                               (1.6) Continue preparing for the
                                               hearing. (.2) Attend the hearing and
                                               wait for calendar to be called. Plan
                                               confirmed. (.2) Telephone
                                               conference with JF and MF following
                                               to explain the next steps and to
                                               answer their questions. (.3)

                                               Prepare order on confirmation. (.7)




                                                                                           Exhibit "C" page 087
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30             Page 87 of
                                                     164
Douce France d/b/a Douce France Bakery                            Page   34


                                                                                   Hours                 Amount
           For professional services rendered                                     246.80          $94,765.00




                                                                                  Exhibit "C" page 088
      Case: 20-30095       Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30   Page 88 of
                                                      164
                  Exhibit “D”
                                                                    Exhibit "D" page 089
Case: 20-30095   Doc# 156   Filed: 02/12/21 Entered: 02/12/21 13:38:30   Page 89 of
                                        164
The Fox Law Corporation
17835 Ventura Blvd., Suite 306
Encino, CA 91316                                                   BILLING BY
                                                                   ACTIVITY CODE
Invoice submitted to:
Douce France d/b/a Douce France Bakery
686 Broadway Street,
Redwood City, CA 94063




February 3, 2021




            Professional Services

                                                                                             Hrs/Rate                Amount

            Asset Disp

                                 3/27/2020   SRF   Telephone call to attorney for landlord      0.40                 190.00
                                                   to see if settlement discussions would     475.00/hr
                                                   be fruitful. (.3) Follow up email to DF
                                                   regarding the same. (.1)

                                 3/31/2020   SRF   With notes from Debtor's principal,          0.40                 190.00
                                                   prepare a proposed settlement offer to     475.00/hr
                                                   the landlord. Provide to client with
                                                   comments.

                                 4/1/2020    SRF   Prepare an offer to settle to the            0.30                 142.50
                                                   landlord based on my notes to MF and       475.00/hr
                                                   his acceptance of the terms I had
                                                   suggested.

                                 4/2/2020    SRF   Telephone call from building landlord        0.30                 142.50
                                                   with a proposal to settle the dispute.     475.00/hr
                                                   Following call, put together notes to
                                                   understand the proposal.

                                 4/3/2020    SRF   Telephone call from landlord's               0.20                  95.00
                                                   attorney to discuss potential              475.00/hr
                                                   settlement of issues.

                                             SRF   Prepare lengthy email to MF at DF            0.30                 142.50
                                                   discussing the landlord's proposal to      475.00/hr
                                                   settle, look at options and make a
                                                   recommendation.




                                                                                              Exhibit "D" page 090
       Case: 20-30095       Doc# 156         Filed: 02/12/21 Entered: 02/12/21 13:38:30            Page 90 of
                                                         164
Douce France d/b/a Douce France Bakery                                   Page         2


                                                                                            Hrs/Rate                Amount

                            4/6/2020     SRF   Telephone call from attorney for                0.50                 237.50
                                               landlord to continue settlement               475.00/hr
                                               discussions. (.3) Prepare email to
                                               MF regarding status. (.2)

                            4/15/2020    SRF   Leasehold. Telephone call to                    0.40                 190.00
                                               landlord's attorney to discuss paper          475.00/hr
                                               over the phone the terms of what we
                                               believe is the deal. (.2) Prepare
                                               detailed memo to client regarding the
                                               same. (.2)

                            4/21/2020    SRF   Lease rejection. Read through the               0.50                 237.50
                                               stipulation by the landlord to reject the     475.00/hr
                                               lease and for other relief. Make
                                               changes to it. Pull up the original
                                               lease and summarize relevant
                                               provisions for DF. (.3) Prepare an
                                               email to DF personnel regarding the
                                               rejection and its various provisions. (.2)

                            4/22/2020    SRF   Telephone call to MF to review the              0.60                 285.00
                                               landlord's drafted stipulation with him.      475.00/hr
                                               Answer his questions and review
                                               portions of the building lease with him.
                                               While on the call, draft much of an
                                               email to the landlord's attorney and
                                               get MF's approval. (.4) Following call,
                                               continue to prepare the
                                               communication. (.2)

                                         SRF   Building lease. Telephone call to               0.20                  95.00
                                               landlord's attorney to discuss                475.00/hr
                                               stipulation terms.

                            4/23/2020    SRF   Go back to the stipulation and go               0.40                 190.00
                                               through it again with an eye on               475.00/hr
                                               yesterday's call to the landlord's
                                               attorney. Call MF to discuss deal
                                               terms and today's inspection of the
                                               premises by the landlord. (.3) Follow
                                               up email to landlord's attorney
                                               regarding final terms to stipulation. (.1)

                            4/25/2020    SRF   Building Lease. Telephone call from             0.30                 142.50
                                               MF to discuss the latest draft of the         475.00/hr
                                               rejection stipulation.

                            4/29/2020    SRF   Telephone conference with MF to                 0.20                  95.00
                                               discuss the landlord stipulation and          475.00/hr
                                               repair/maintenance costs.




                                                                                             Exhibit "D" page 091
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30               Page 91 of
                                                     164
Douce France d/b/a Douce France Bakery                                   Page         3


                                                                                           Hrs/Rate                Amount

                            5/6/2020     SRF   Email to landlord's attorney with              0.10                  47.50
                                               update about move and proposed               475.00/hr
                                               change to settlement terms.

                            5/7/2020     SRF   Telephone call to MF to obtain                 1.40                 665.00
                                               approval of the settlement terms. (.1)       475.00/hr
                                               Email to landlord's attorney regarding
                                               the same. (.1) Begin to draft the
                                               settlement motion. (1.2)

                            5/12/2020    SRF   Respond to inquiry by landlord about           0.10                  47.50
                                               the settlement.                              475.00/hr

                            5/14/2020    SRF   Further work on the motion and notice          0.50                 237.50
                                               for the compromise motion with the           475.00/hr
                                               landlord. Approx. 2 hours spent.

                                         SRF   No charged portion of time spent               1.50       NO CHARGE
                                               working on the compromise motion             475.00/hr
                                               and notice. 2.0 hours total. 1.5 hours
                                               no charged.

                            5/15/2020    SRF   Complete the landlord compromise               0.60                 285.00
                                               motion and notice. (.4)                      475.00/hr

                                               Telephone call to MF to discuss the
                                               motion and a new location. (.2)
                                               During call, send him two emails.

                            5/16/2020    SRF   Further work on the compromise                 0.80                 380.00
                                               motion with the landlord, the notice         475.00/hr
                                               and the COS.

                            5/19/2020    SRF   Prepare amended notice of hearing on           0.20       NO CHARGE
                                               the lease rejection compromise.              475.00/hr

                            6/4/2020     SRF   Telephone call from MF regarding               0.20       NO CHARGE
                                               Heritage's Bank's notice of                  475.00/hr
                                               inspect/valuation and efforts to move
                                               the business. (.2)

                            6/11/2020    SRF   Telephone call to MF regarding the             0.20                  95.00
                                               lease situation and moving.                  475.00/hr

                                         SRF   Landlord compromise. Prepare order             0.60                 285.00
                                               on the compromise order. Re-draft            475.00/hr
                                               the stipulation into the order. (.5) Then
                                               send to landlord's counsel with
                                               comments and questions. (.1)




                                                                                            Exhibit "D" page 092
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30              Page 92 of
                                                     164
Douce France d/b/a Douce France Bakery                                   Page        4


                                                                                          Hrs/Rate                Amount

                            6/12/2020    SRF   Review and revise the order on the            0.30                 142.50
                                               compromise with the landlord. Return        475.00/hr
                                               by email to the landlord's attorney with
                                               comments.

                            6/16/2020    SRF   Landlord motion. Final check to the           0.50       NO CHARGE
                                               order and then upload.                      475.00/hr

                            6/24/2020    SRF   Begin work on the motion to enter into        1.20                 570.00
                                               the lease and the sub-lease. Read           475.00/hr
                                               the leases and start drafting the
                                               motion.

                            6/25/2020    SRF   Continue working on the motion to             2.40             1,140.00
                                               enter into the lease and the sub-lease.     475.00/hr
                                               (.6)

                                               Telephone call to MF to go through
                                               the motion line by line looking for
                                               information, etc. (.8)

                                               Continue working on the motion. (.8)

                            6/26/2020    SRF   Leases. Work on the application to            1.40                 665.00
                                               shorten time for notice of hearing (.5)     475.00/hr
                                               and also email MF with requests of
                                               things for him to do in connection with
                                               the motion. (.1) Call MF with a
                                               question for him (.1), send him one
                                               email with other requests (.1) and one
                                               call from MF with a question for me
                                               about the motion. (.1)

                                               Call the two landlords and the one
                                               sub-landlord to discuss the ex parte
                                               application and the motion with each
                                               of them. (.4) Follow up call to MF to
                                               keep him on track to get one more
                                               signed document. (.1)

                            7/1/2020     SRF   Work with staff on filing issues for the      0.80       NO CHARGE
                                               motion to enter into new leases and to      475.00/hr
                                               shorten time for notice of a hearing.

                                         SRF   Telephone call from MF regarding the          0.20                  95.00
                                               7/1 move out and the landlord's             475.00/hr
                                               inspection.




                                                                                           Exhibit "D" page 093
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30             Page 93 of
                                                     164
Douce France d/b/a Douce France Bakery                                   Page        5


                                                                                              Hrs/Rate                Amount

                            7/2/2020     SRF   Leases. Continue work on the motion               1.60                 760.00
                                               to enter into the new leases, the               475.00/hr
                                               declaration and the motion to shorten
                                               time.

                            7/8/2020     SRF   Old leasehold. Return call from old               0.30                 142.50
                                               landlord's attorney regarding the move          475.00/hr
                                               out. (.2) Follow up by phone with MF
                                               on one question the landlord has. (.1)

                            7/9/2020     SRF   Prepare a notice of opportunity to                0.50       NO CHARGE
                                               object and work with staff on filing and        475.00/hr
                                               service issues.

                                         SRF   Motion to enter into new leases.                  1.20                 570.00
                                               Prepare for hearing. (.3) Call in and           475.00/hr
                                               wait for matter to be called.
                                               Participate in the hearing. Motion
                                               granted. (.5) Telephone call to MF to
                                               discuss hearing and also last issue
                                               with prior landlord. (.1) Prepare order
                                               granting the motion. (.3)


           SUBTOTAL:                                                                      [     21.60             8,502.50]

           Biz Oper

                            1/29/2020    LBD   Work on the first day declaration of M.           1.50                 675.00
                                               Ferriera.                                       450.00/hr

                            1/30/2020    SRF   Utilities Motion. Work on the utilities           0.50                 237.50
                                               motion.                                         475.00/hr

                            1/31/2020    SRF   Telephone call to bookkeeper Tammy                0.20                  95.00
                                               Broadlick (TB) to discuss payroll and           475.00/hr
                                               accounting problems.

                            2/3/2020     LBD   Prepare supplement to Declaration of              0.20                  90.00
                                               M. Ferreira re payroll motion exhibits          450.00/hr

                                         LBD   Prepare spreadsheets of payrolls to               0.50       NO CHARGE
                                               be approved and paid per the payroll            450.00/hr
                                               motion.

                            2/4/2020     LBD   Revise payroll order after hearing on             0.40                 180.00
                                               first day motions.                              450.00/hr

                                         LBD   Review and revise Utility Order after             0.40                 180.00
                                               hearing on first day motions                    450.00/hr




                                                                                               Exhibit "D" page 094
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30                 Page 94 of
                                                     164
Douce France d/b/a Douce France Bakery                                    Page        6


                                                                                          Hrs/Rate                Amount

                            2/4/2020     LBD   Court call re first day motions. Listen       0.90       NO CHARGE
                                               in to the hearing on the first day          450.00/hr
                                               motions. Use the information
                                               gathered from the hearing to prepare
                                               the orders on the first day motions.

                                         LBD   Prepare Utility order.                        0.50                 225.00
                                                                                           450.00/hr

                                         LBD   Prepare payroll order.                        0.50                 225.00
                                                                                           450.00/hr

                                         LBD   Review and revise current payroll             0.20                  90.00
                                               spreadsheet.                                450.00/hr

                                         LBD   Telephone conference with T.                  0.20                  90.00
                                               Broadlick re payroll spreadsheet for        450.00/hr
                                               current payroll.

                            2/5/2020     LBD   Prepare Notice of Final Hearing on            0.40                 180.00
                                               cash collateral, utility and payroll        450.00/hr
                                               motions.

                                         LBD   Prepare notices of deposit for each of        0.50                 225.00
                                               utility companies to be mailed with a       450.00/hr
                                               copy of the entered utility order.

                            2/13/2020    LBD   Review and revise certificate of              0.20                  90.00
                                               service for service of utility order and    450.00/hr
                                               notice of deposit re service on
                                               February 4th.

                            2/18/2020    LBD   Left message for C. Horton at PG&E            0.10                  45.00
                                               re letter requesting adequate               450.00/hr
                                               assurance.

                            2/21/2020    LBD   Telephone conference with AT&T re             0.50                 225.00
                                               disconnection notice.                       450.00/hr

                                         LBD   Email to M. Ferreira re discussion with       0.10                  45.00
                                               AT&T and no disconnection.                  450.00/hr

                                         LBD   Follow up with C. Horton re February          0.10                  45.00
                                               18 voicemail message left for PG&E.         450.00/hr

                                         LBD   Telephone conference to C. Horton at          0.40                 180.00
                                               PG&E re adequate assurance request.         450.00/hr

                            2/26/2020    LBD   Email to M. Ferreira re requesting            0.10                  45.00
                                               written confirmation of the credit the      450.00/hr
                                               landlord has indicated.




                                                                                           Exhibit "D" page 095
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30             Page 95 of
                                                     164
Douce France d/b/a Douce France Bakery                                  Page      7


                                                                                       Hrs/Rate                Amount

                            2/26/2020    LBD   Telephone call with Shannon at AT&T        0.30                 135.00
                                               Bankruptcy Department re                 450.00/hr
                                               disconnection of service despite
                                               already receiving notice of the
                                               bankruptcy.

                                         SRF   Return MF's phone call about a             0.20                  95.00
                                               business license issue. Discuss that     475.00/hr
                                               issue and case/business issues.

                                         LBD   Conference call with M. Ferreira and       0.80                 360.00
                                               S. Fox re business license renewal,      450.00/hr
                                               upcoming hearings and Landlord's
                                               motion for relief from stay.

                            2/27/2020    LBD   Prepare for filing with court, Demand      1.00                 450.00
                                               of Adequate Assurance Request by         450.00/hr
                                               PG&E and Declaration of L. Davis in
                                               support.

                            3/2/2020     LBD   Conference call with T. Broadlick,         0.20                  90.00
                                               bookkeeper and S. Fox re budget to       450.00/hr
                                               actual and revised projections.

                                         LBD   Telephone conference with M. Simon,        0.30                 135.00
                                               counsel to PG&E, re adequate             450.00/hr
                                               assurance.

                            3/3/2020     LBD   Telephone conference with M. Simon         0.20                  90.00
                                               re settlement discussions re adequate    450.00/hr
                                               assurance payment.

                                         LBD   Left message for M. Simon re               0.10                  45.00
                                               adequate assurance payment.              450.00/hr

                                         LBD   Telephone call with T. Broadlick,          0.40                 180.00
                                               bookkeeper, re discussions of PG&E       450.00/hr
                                               deposit and where we can cover the
                                               adequate assurance payment.

                                         LBD   Email to M. Simon re copy of the           0.10                  45.00
                                               current billing statement.               450.00/hr

                            3/4/2020     LBD   Telephone conference with T.               0.20                  90.00
                                               Broadlick re payroll payments re         450.00/hr
                                               upcoming hearing.

                                         LBD   Telephone conference with M.               0.20                  90.00
                                               Ferreira re PG&E proposed settlement     450.00/hr
                                               and payroll re upcoming hearing.




                                                                                        Exhibit "D" page 096
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30          Page 96 of
                                                     164
Douce France d/b/a Douce France Bakery                                  Page         8


                                                                                         Hrs/Rate                Amount

                            3/10/2020    LBD   Email to T. Broadlick re payment of          0.10       NO CHARGE
                                               new PG&E bill.                             450.00/hr

                                         LBD   Telephone conference with M. Simon           0.10                  45.00
                                               re stipulation re reduced adequate         450.00/hr
                                               assurance.

                            3/12/2020    LBD   Further discussions with M. Simon re         0.20                  90.00
                                               settlement of PG&E adequate                450.00/hr
                                               assurance.

                            3/13/2020    SRF   Utilities. Work telephonically with LBD      0.20       NO CHARGE
                                               on utility issues.                         475.00/hr

                            3/20/2020    SRF   Telephone call from MF, for our              0.30                 142.50
                                               scheduled 7 a.m. call, to discuss his      475.00/hr
                                               efforts yesterday to obtain new
                                               business. Work with him on an email
                                               to a contact at the SBA looking for
                                               payment relief.

                            3/23/2020    SRF   Declaration of MF regarding loans.           0.40                 190.00
                                               Review and revise the declaration of       475.00/hr
                                               MF regarding loans. As part of this
                                               call the company's bookkeeper to
                                               obtain more information. (.3)

                                               Follow up call with LD of my office to
                                               go through the edits. (.1)

                                         LBD   Prepare declaration of M. Ferreira re        0.50                 225.00
                                               explanation of loans to shareholders       450.00/hr
                                               from January statement of cash flows.

                            3/24/2020    LBD   Review email from M. Simon re PG&            0.10                  45.00
                                               E Stipulation                              450.00/hr

                                         LBD   Telephone conference with M. Simon           0.20                  90.00
                                               re stipulation status with PG&E due to     450.00/hr
                                               coronavirus.

                            3/27/2020    SRF   Lengthy discussion of Covid 19,              0.80                 380.00
                                               impact on orders, the revised              475.00/hr
                                               projections, means to raise monies,
                                               etc.

                            3/31/2020    LBD   Email to M. Ferreira re adequate             0.10       NO CHARGE
                                               assurance payment to PG&E                  450.00/hr

                                         LBD   Review and reply to M. Simon re              0.10                  45.00
                                               adequate assurance with PG&E               450.00/hr




                                                                                          Exhibit "D" page 097
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30            Page 97 of
                                                     164
Douce France d/b/a Douce France Bakery                                   Page         9


                                                                                              Hrs/Rate                Amount

                            4/2/2020     LBD   Prepare order granting payroll motion             0.50                 225.00
                                               on final basis.                                 450.00/hr

                                         LBD   Review and revise order granting                  0.20                  90.00
                                               payroll motion.                                 450.00/hr

                            4/6/2020     LBD   Oversee filing of payroll order.                  0.20       NO CHARGE
                                                                                               450.00/hr

                            4/7/2020     LBD   Prepare Order re appointment of                   0.10                  45.00
                                               responsible person.                             450.00/hr

                            4/9/2020     LBD   Email to M. Ferreira re verification              0.10                  45.00
                                               about personal credit card use on               450.00/hr
                                               behalf of the Debtor.

                            4/10/2020    LBD   Review NEF rejection from court re                0.20       NO CHARGE
                                               order appointing responsible party and          450.00/hr
                                               refile.

                            10/14/2020 SRF     Telephone call to MF to discuss the               0.20                  95.00
                                               impact of the hospitalization on the            475.00/hr
                                               business and the changes he will
                                               make at the business going forward to
                                               compensate.


           SUBTOTAL:                                                                      [     17.00             6,725.00]

           Case Admin

                            1/29/2020    LBD   Telephone call to bookkeeper                      3.70             1,665.00
                                               regarding inter-company transfers and           450.00/hr
                                               to verify information for critical
                                               vendors. Review the schedules with
                                               Vanessa. Continue reviewing local
                                               rules for the first day motions. Make
                                               changes on Schedule D. Go through
                                               court dockets to get updated
                                               information for the various lawsuits.
                                               Review the employment application
                                               for Fox and its exhibits. Work on first
                                               day declaration, revise the
                                               employment application and work on
                                               other first day motions.

                                         SRF   Work with staff on first day motions              1.50                 712.50
                                               (preparing them in part). Review                475.00/hr
                                               schedules and other matter for filing.




                                                                                               Exhibit "D" page 098
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30                 Page 98 of
                                                     164
Douce France d/b/a Douce France Bakery                                    Page        10


                                                                                            Hrs/Rate                Amount

                            1/29/2020    SRF   Review and revise the first day                 0.30                 142.50
                                               declaration.                                  475.00/hr

                                         LBD   Commence preparation of ex parte                0.70                 315.00
                                               application for order shortening time         450.00/hr
                                               re First Day Motions.

                                         P     Work through a plethora of emails               4.00                 500.00
                                               with attachments from bookkeeper              125.00/hr
                                               updating various reports. Review the
                                               initial bankruptcy papers page by page
                                               with LBD, make changes, review
                                               documents looking for more
                                               information, prepare final set of
                                               bankruptcy papers for filing.

                            1/30/2020    SRF   Review and revise the motion to                 0.30                 142.50
                                               shorten time for first day hearings.          475.00/hr

                                         LBD   Telephone conference to Judge's law             0.10                  45.00
                                               clerks re filing of ex parte and first day    450.00/hr
                                               motions.

                                         LBD   Left message for J. Day at OUST re              0.20                  90.00
                                               filing of ex parte and first day motions      450.00/hr

                            2/2/2020     SRF   Email M.F. regarding the first day              0.20                  95.00
                                               hearings.                                     475.00/hr

                            2/3/2020     LBD   Review Judge Blumenstiel's                      0.10       NO CHARGE
                                               procedures for telephonic appearances         450.00/hr

                            2/19/2020    LBD   Meeting with client re IDI.                     1.00                 450.00
                                                                                             450.00/hr

                            2/24/2020    LBD   Telephone conference with I. White              0.50                 225.00
                                               and B. McGuffee re Credit Collection          450.00/hr
                                               Services multiple letters and not able
                                               to associate to Debtor.

                            3/2/2020     LBD   Prepare amended SOFA and                        0.30                 135.00
                                               attachments to questions 4 and 30 re          450.00/hr
                                               response to OUST.

                            3/5/2020     SRF   Telephone call to MF, ahead of the              0.20       NO CHARGE
                                               hearing, regarding today's hearing on         475.00/hr
                                               cash collateral.

                            3/9/2020     LBD   Email to T. Broadlick re backup for the         0.10                  45.00
                                               loans to shareholders re declaration to       450.00/hr
                                               be provided to the court.




                                                                                             Exhibit "D" page 099
      Case: 20-30095      Doc# 156       Filed: 02/12/21 Entered: 02/12/21 13:38:30               Page 99 of
                                                     164
Douce France d/b/a Douce France Bakery                                   Page        11


                                                                                          Hrs/Rate                Amount

                            3/21/2020    SRF   Work telephonically with attorney LD          0.30       NO CHARGE
                                               of firm on things to do in the DF case.     475.00/hr
                                               Go through motions needed, issues
                                               with the corona virus and UST matters.

                                         LBD   Work telephonically with attorney S.          0.30       NO CHARGE
                                               Fox of firm on things to do in the DF       450.00/hr
                                               case. Go through motions needed,
                                               issues with the corona virus and UST
                                               matters.

                            3/24/2020    SRF   Declaration of shareholder loans.             0.10       NO CHARGE
                                               Review and revise the declaration.          475.00/hr

                            3/25/2020    LBD   Prepare status report.                        2.50             1,125.00
                                                                                           450.00/hr

                                         SRF   Ch. 11 Status Report. Telephone call          0.20                  95.00
                                               from bookkeeper TB to discuss the           475.00/hr
                                               cash flow projections and other
                                               financial reports we intend to provide
                                               with the chapter 11 status report being
                                               filed later this week.

                            3/26/2020    LBD   Prepare M. Ferreira declaration               2.50             1,125.00
                                               insurance support of status report.         450.00/hr

                                         SRF   Review and revise the status report           0.60                 285.00
                                               for the 04 2020 hearing. (.4)               475.00/hr

                                               Further revisions. (.2)

                            3/27/2020    SRF   Work with Lesley Davis on the various         0.20       NO CHARGE
                                               case and business issues presently          475.00/hr
                                               outstanding.

                            3/28/2020    SRF   Telephone call to MF for scheduled            1.30                 617.50
                                               call to discuss projections,                475.00/hr
                                               competition, rebuilding from Covid 19,
                                               the landlord and Heritage Bank.

                            4/3/2020     LBD   Prepare order continuing status               0.50                 225.00
                                               conference and setting other                450.00/hr
                                               deadlines.

                            4/6/2020     LBD   Telephone conference with S. Fox to           0.20       NO CHARGE
                                               review things to do in the case             450.00/hr
                                               including the application to employ
                                               Certified public accountant and the
                                               landlord Motion for relief from stay
                                               being heard on Thursday.




                                                                                           Exhibit "D" page 100
       Case: 20-30095      Doc# 156      Filed: 02/12/21 Entered: 02/12/21 13:38:30              Page 100
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page      12


                                                                                           Hrs/Rate                Amount

                            4/6/2020     SRF   Telephone conference with LD of my             0.20       NO CHARGE
                                               office to review things to do in this        475.00/hr
                                               case including the Certified public
                                               accountant 327 application and the
                                               landlord Motion for relief from stay
                                               being heard on Thursday.

                            4/9/2020     LBD   Review and respond to M. Ferreira re           0.20                  90.00
                                               status of cargo vehicle and insurance.       450.00/hr

                                         LBD   Email to M. Ferreira re 2008 Chevy             0.10                  45.00
                                               Cargo status as operational vehicle.         450.00/hr

                            4/10/2020    LBD   Telephone conference with M.                   0.30                 135.00
                                               Ferreria re declaration verifying the        450.00/hr
                                               schedules and amended Schedule F
                                               and SOFA.

                                         LBD   Multiple emails with J. Day re listing of      0.20                  90.00
                                               personal credit cards on Sched F and         450.00/hr
                                               related issues.

                                         LBD   Review previously filed schedules and          1.50                 675.00
                                               prepare amended schedule F and               450.00/hr
                                               SOFA.

                                         LBD   Email to M. Ferreira re update case            0.20                  90.00
                                               status re employment of Certified            450.00/hr
                                               public accountant and other issues.

                                         LBD   Prepare amended declaration                    0.30                 135.00
                                               concerning Debtor's schedules and            450.00/hr
                                               amendment cover sheet.

                                         LBD   Email to M. Ferreira re declaration re         0.20       NO CHARGE
                                               verification of schedules and SOFA           450.00/hr
                                               requiring review and signature.

                            4/17/2020    LBD   Telephone conference with S. Fox to            0.30       NO CHARGE
                                               review things to do in the case              450.00/hr
                                               including cash collateral order, new
                                               cash collateral motion and other
                                               issues.

                            5/11/2020    SRF   Work on administrative matters in the          0.80       NO CHARGE
                                               case.                                        475.00/hr

                            6/1/2020     SRF   Prepare status report ahead of 6/2             0.90                 427.50
                                               deadline. Emails to/from bookkeeper          475.00/hr
                                               for financial information. Draft the
                                               status report.




                                                                                            Exhibit "D" page 101
       Case: 20-30095      Doc# 156      Filed: 02/12/21 Entered: 02/12/21 13:38:30               Page 101
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page      13


                                                                                             Hrs/Rate                Amount

                            6/2/2020     SRF   Status Report. Final revisions to the            0.40                 190.00
                                               status report and speak with the               475.00/hr
                                               bookkeeper and then MR about
                                               figures for the status report and final
                                               revisions.

                            7/7/2020     SRF   Telephone call from DF's bookkeeper              0.40                 190.00
                                               to discuss ongoing issues for the              475.00/hr
                                               company. (.1)

                                               Prepare declaration of MF regarding
                                               move from the prior leasehold to the
                                               new locations. (.3)

                            7/27/2020    SRF   Telephone call to MF to discuss                  0.20                  95.00
                                               business status and infusion of                475.00/hr
                                               monies.

                            9/2/2020     SRF   Prepare the status report and                    1.20                 570.00
                                               declaration for the 9/10 hearing.              475.00/hr

                            9/10/2020    SRF   Prepare for (.2) and attend the status           1.40                 665.00
                                               conference. (.6) Following the status          475.00/hr
                                               conference, go through files and find
                                               the PACER version of the notice of
                                               hearing on the Disclosure Statement
                                               that the Court could not find, speak
                                               with MF about moving forward and
                                               getting the PPP monies back to the
                                               lender (.2) and revise the notice of
                                               hearing for filing today. (.2)
                                               Telephone call from Bank's attorney
                                               regarding the next steps. (.2)

                            10/8/2020    SRF   Work with staff to complete the status           0.90       NO CHARGE
                                               report and the COS, work to get them           475.00/hr
                                               served and efiled.


           SUBTOTAL:                                                                     [     31.60           11,432.50]

           Claims

                            4/12/2020    LBD   Review Heritage Bank of Commerce                 0.10                  45.00
                                               proof of claim.                                450.00/hr

                            5/14/2020    P     Work on internal claims register used            0.50                  62.50
                                               to track claims and for plan                   125.00/hr
                                               projections.




                                                                                              Exhibit "D" page 102
       Case: 20-30095      Doc# 156      Filed: 02/12/21 Entered: 02/12/21 13:38:30                 Page 102
                                                    of 164
Douce France d/b/a Douce France Bakery                                  Page        14


                                                                                             Hrs/Rate                Amount


           SUBTOTAL:                                                                     [      0.60                 107.50]

           D/S & Plan

                            8/2/2020     SRF   Begin work on the Disclosure                     0.40                 190.00
                                               Statement by emailing DF personnel             475.00/hr
                                               including its bookkeeper asking
                                               questions and seeking information.
                                               Do some discussion of necessary
                                               items for a Disclosure Statement and
                                               the projections.

                            8/5/2020     SRF   Work on the liquidation analysis. (.2)           0.50                 237.50
                                               Send email to MF regarding his work            475.00/hr
                                               on the analysis. (.1) Prepare email to
                                               Heritage Bank's counsel about the
                                               bank's treatment. (.2)

                            8/6/2020     SRF   Telephone call to counsel for Heritage           0.60                 285.00
                                               Bank to discuss plan provisions and            475.00/hr
                                               the business. (.4)

                                               Email to client to discuss settlement
                                               issues. (.2)

                            8/8/2020     SRF   Email to bank's counsel regarding the            0.10                  47.50
                                               settlement discussions we have                 475.00/hr
                                               started.

                                         SRF   Telephone call to MF to discuss                  0.40                 190.00
                                               various matters including the plan             475.00/hr
                                               projections, confirmation issues,
                                               insurance and business status.

                            8/11/2020    SRF   Email to counsel for Heritage Bank,              0.20                  95.00
                                               continuing settlement discussions.             475.00/hr

                                         SRF   Work with bookkeeper on the initial              0.80                 380.00
                                               draft of the projections. Go item by           475.00/hr
                                               item, question assumptions and check
                                               back-up information. Conclude with
                                               tasks to be followed up on to complete
                                               a decent draft of the projections.

                            8/12/2020    SRF   Telephone call from D.F.'s                       0.20                  95.00
                                               bookkeeper to further discuss the              475.00/hr
                                               projections.




                                                                                              Exhibit "D" page 103
       Case: 20-30095      Doc# 156      Filed: 02/12/21 Entered: 02/12/21 13:38:30                 Page 103
                                                    of 164
Douce France d/b/a Douce France Bakery                                    Page    15


                                                                                        Hrs/Rate                Amount

                            8/13/2020    SRF   Work through the projections draft          0.30                 142.50
                                               and make additional suggestions for       475.00/hr
                                               changes.

                            8/17/2020    SRF   Prepare the first draft of the              3.20             1,520.00
                                               Disclosure Statement.                     475.00/hr

                                         SRF   Telephone call to MF to work through        0.30                 142.50
                                               the spreadsheet he sent to me             475.00/hr
                                               yesterday. Follow up email to bank's
                                               counsel regarding the same
                                               spreadsheet.

                            8/18/2020    SRF   Telephone conference with MF to             0.50                 237.50
                                               discuss in detail the Heritage Bank       475.00/hr
                                               proposal on the plan. Discuss the
                                               proposal and a counter proposal.

                                         SRF   Continued work on the Disclosure            0.80                 380.00
                                               Statement.                                475.00/hr

                            8/19/2020    SRF   Email to MF regarding a counter to the      0.60                 285.00
                                               bank. (.1) Telephone call to MF           475.00/hr
                                               regarding the same. (.1) Upon
                                               receiving authorization, draft a
                                               proposal to the bank. (.4)

                                         SRF   Go through the projections with MF,         0.60                 285.00
                                               asking about assumptions and              475.00/hr
                                               individual categories.

                            8/24/2020    SRF   Continued work on the Disclosure            1.80                 855.00
                                               Statement.                                475.00/hr

                                         SRF   Continued work at night on the draft        0.60                 285.00
                                               Disclosure Statement.                     475.00/hr

                                         SRF   Examine and then prepare                    0.30                 142.50
                                               communication to client regarding         475.00/hr
                                               bank's present settlement position.

                            8/25/2020    SRF   Telephone conference with MF and            2.60             1,235.00
                                               Joanne F. to discuss the settlement       475.00/hr
                                               discussions with the bank and to form
                                               a counter proposal. (.6)

                                               Following the call, draft a proposed
                                               counter offer, prepare an amortization
                                               chart and send both to DF with
                                               comments. (.4)

                                               Continued work on the draft disclosure




                                                                                         Exhibit "D" page 104
       Case: 20-30095      Doc# 156      Filed: 02/12/21 Entered: 02/12/21 13:38:30            Page 104
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page      16


                                                                                          Hrs/Rate                Amount

                                               statement. Complete a first draft of the
                                               Disclosure Statement, the declaration
                                               and the liquidation analysis. (1.6)

                            8/26/2020    SRF   Phone conference with bank's counsel          0.60                 285.00
                                               to discuss intricacies of the 1111(b)       475.00/hr
                                               election, looking to see if the parties
                                               approach the election in the same
                                               way. Discuss the current counter
                                               proposal. (.5) Memo to MF regarding
                                               the call. (.1)

                                         SRF   Go line by line through the Disclosure        1.80                 855.00
                                               Statement with MF, asking questions,        475.00/hr
                                               answering questions and confirming
                                               information.

                                         SRF   In light of bank's stated intent to take      0.70                 332.50
                                               the 1111(b) election, do legal research     475.00/hr
                                               concerning classification of unsecured
                                               portion, what payment stream the
                                               creditor is entitled to under the
                                               election, etc.

                                         SRF   With authorization from MF, edit and          0.30                 142.50
                                               complete the latest counter offer to        475.00/hr
                                               the bank.

                                         SRF   Continued work on the Disclosure              0.50                 237.50
                                               Statement, editing and inputting            475.00/hr
                                               information from the projections.

                            8/27/2020    SRF   Work further on the Disclosure                1.60                 760.00
                                               Statement.                                  475.00/hr

                                         SRF   Spend time at the court's website             0.70       NO CHARGE
                                               reading about Disclosure Statement          475.00/hr
                                               and plan requirements, forms,
                                               procedures, etc.

                                         SRF   Emails to/from bank counsel (.2) then         0.30                 142.50
                                               call from counsel to discuss                475.00/hr
                                               settlement further. (.1)

                            8/28/2020    SRF   Work on the plan.                             1.60                 760.00
                                                                                           475.00/hr

                                         SRF   Continued work on the Disclosure              2.30             1,092.50
                                               Statement in light of MF's changes          475.00/hr
                                               and general editing. Incorporate




                                                                                           Exhibit "D" page 105
       Case: 20-30095      Doc# 156      Filed: 02/12/21 Entered: 02/12/21 13:38:30              Page 105
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page      17


                                                                                          Hrs/Rate                Amount

                                               additional provisions into the
                                               Disclosure Statement.

                            8/29/2020    SRF   Complete work on the Disclosure               2.30             1,092.50
                                               Statement and Plan. (1.8) Prepare           475.00/hr
                                               the notice of hearing - completed. (.1)
                                               Prepare the certificate of service. (.2)
                                               Review the LBR and the judge's
                                               procedures for any potential issues
                                               with the Disclosure Statement and
                                               Plan. (.2)

                            8/31/2020    SRF   Assist staff with preparing Disclosure        1.40       NO CHARGE
                                               Statement and related materials for         475.00/hr
                                               filing, service and efiling.

                            9/10/2020    SRF   Work with staff on filing issues for the      1.60       NO CHARGE
                                               motion to extend time and its notice        475.00/hr
                                               and COS and also the notice of
                                               Disclosure Statement hearing and its
                                               COS. Work on the items with staff
                                               and assist with the efiling.

                                         SRF   Prepare motion to extend time under           2.00                 950.00
                                               1121/1129(e) for SBD cases.                 475.00/hr
                                               Complete by 8:15 a.m. (1.5)
                                               Telephone call from MF to discuss his
                                               declaration. (.1) Following the status
                                               conference on this date, revise a
                                               portion of the motion and declaration
                                               and review with MF. (.4)

                            9/13/2020    SRF   On a Sunday morning, work on the              1.40                 665.00
                                               bank's 4 page letter regarding the          475.00/hr
                                               Disclosure Statement and changes
                                               the bank would like (.3) before a
                                               telephone conference with MF
                                               discussing the bank's points and how
                                               to respond. (1.1)

                            9/15/2020    SRF   Work through the bank's 4 page letter         1.30                 617.50
                                               of requested changes to the                 475.00/hr
                                               Disclosure Statement and provide
                                               responses and thoughts, item by item.
                                               As part of this conduct legal research
                                               on status of lien under an 1111(b)
                                               election when the secured portion of
                                               the claim is paid.




                                                                                           Exhibit "D" page 106
       Case: 20-30095      Doc# 156      Filed: 02/12/21 Entered: 02/12/21 13:38:30              Page 106
                                                    of 164
Douce France d/b/a Douce France Bakery                                  Page     18


                                                                                        Hrs/Rate                Amount

                            9/16/2020    SRF   Work further on the response to the         0.20                  95.00
                                               bank's issues with the Disclosure         475.00/hr
                                               Statement and Plan.

                                         SRF   Upon receipt of 2nd reviewing email         0.20                  95.00
                                               from MF, complete draft of response       475.00/hr
                                               to the bank concerning its potential
                                               objections to the Disclosure Statement
                                               and plan.

                            9/20/2020    SRF   Lengthy conference call with MF to          0.80                 380.00
                                               discuss the bank's responses on the       475.00/hr
                                               various Disclosure Statement and
                                               plan issues that the bank has raised.

                            9/22/2020    SRF   Further response to bank on its             0.30                 142.50
                                               positions about changes to the            475.00/hr
                                               Disclosure Statement and the Plan.

                            9/30/2020    SRF   Further revisions to the negotiating        0.60                 285.00
                                               terms with the bank on the Disclosure     475.00/hr
                                               Statement and plan. During this work,
                                               call MF to obtain guidance and
                                               instructions. (.5) Telephone call from
                                               Tom Lewis for the bank regarding the
                                               changes. (.1)

                            10/5/2020    SRF   Work on the First Amended                   0.80                 380.00
                                               Disclosure Statement.                     475.00/hr

                            10/15/2020 SRF     Prepare for hearing on the original         1.60                 760.00
                                               Disclosure Statement, the motion to       475.00/hr
                                               extend time to confirm a plan and the
                                               status conference. Read the
                                               Disclosure Statement plus the
                                               amended Disclosure Statement with
                                               the changes the bank and the debtor
                                               have agreed to, put notes together for
                                               the hearing. Emails to/from counsel
                                               for bank to discuss our remaining
                                               difference. (.8) Appear at the hearing
                                               on the Disclosure Statement, the
                                               status conference and the motion to
                                               extend time to confirm a plan. Wait
                                               for matters to be called. (.7)
                                               Telephone call to MF following the
                                               hearing. (.1)

                            10/16/2020 SRF     Work with bookkeeper on DF                  0.40                 190.00
                                               projections. Note the absence of the      475.00/hr
                                               $20k new value monies, look at the
                                               rate of growth at 1% and other items




                                                                                         Exhibit "D" page 107
       Case: 20-30095      Doc# 156      Filed: 02/12/21 Entered: 02/12/21 13:38:30            Page 107
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page     19


                                                                                         Hrs/Rate                Amount

                                               to see if more net income can be
                                               generated. Adjust payment amounts
                                               for the bank's two claims.

                            10/29/2020 SRF     Work on the FADS.                            0.90                 427.50
                                                                                          475.00/hr

                            11/2/2020    SRF   Work on the revised Disclosure               0.80                 380.00
                                               Statement and plan.                        475.00/hr

                            11/10/2020 SRF     Work on the Firs Amended Disclosure          0.50                 237.50
                                               Statement and Plan with bank's edits.      475.00/hr

                            11/11/2020 SRF     Further work on the FADS/Plan.               0.50                 237.50
                                                                                          475.00/hr

                            11/12/2020 SRF     Further work on the Disclosure               0.60                 285.00
                                               Statement on own looking for missing       475.00/hr
                                               information (.3) and then page by
                                               page with bank's counsel. (.3)

                                         SRF   Speak by phone with MF regarding             0.20                  95.00
                                               the debtor's FADS.                         475.00/hr

                            11/13/2020 SRF     Further work on the FADS/Plan. (.8)          1.10                 522.50
                                               Confer by phone with MF (.3)               475.00/hr

                            11/15/2020 SRF     Continued work on the FADS/Plan.             1.00                 475.00
                                               Two calls with MF to discuss.              475.00/hr

                            11/17/2020 SRF     Further work on the Disclosure               1.60       NO CHARGE
                                               Statement /Plan. Go through the COS        475.00/hr
                                               and direct edits/ changes. Prepare
                                               the notice of hearing. Email to/from
                                               court clerk regarding a hearing date
                                               (as the court's procedures state that
                                               the hearing may not be unilaterally
                                               set). Go back through the Disclosure
                                               Statement /Plan for issues. (1.2)

                                               Work with staff (at no charge) to get
                                               the papers (the Disclosure Statement
                                               /Plan, the Notice, exhibits, COS, etc.)
                                               ready for filing. (.4)

                            12/3/2020    SRF   Prepare for hearing on the FADS. (.5)        2.50             1,187.50
                                                                                          475.00/hr
                                               Attend the hearing, wait for it to be
                                               called and discuss the Disclosure
                                               Statement with the court. (.7) Call to
                                               MF and to JF to discuss the court's
                                               concerns about feasibility. Discuss




                                                                                          Exhibit "D" page 108
       Case: 20-30095      Doc# 156      Filed: 02/12/21 Entered: 02/12/21 13:38:30             Page 108
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page      20


                                                                                         Hrs/Rate                Amount

                                               means to satisfy court's concern. Also
                                               address other case issues. (.5)

                                               Prepare email to bank's counsel
                                               regarding feasibility, the last day to
                                               obtain approval and cash collateral.
                                               (.2)

                                               Prepare order giving tentative
                                               approval of the disclosure statement.
                                               (.6)

                            12/5/2020    SRF   Work on and come close to finalizing         1.50                 712.50
                                               the 2nd motion to extend time to           475.00/hr
                                               confirm a plan. Work on the ex parte
                                               application to shorten time for notice
                                               of the hearing. Email UST and bank's
                                               counsel for their positions on the ex
                                               part motion.

                            12/6/2020    SRF   Further work on the motion to extend         0.40                 190.00
                                               time to confirm a plan and the ex          475.00/hr
                                               parte application to shorten time.

                            12/9/2020    SRF   Work with staff on filing and service        0.50       NO CHARGE
                                               issues for the 2nd motion to extend        475.00/hr
                                               time to assume lease. (.5)

                            12/11/2020 SRF     Prepare notice of confirmation hearing.      0.30                 142.50
                                                                                          475.00/hr

                            12/16/2020 SRF     Work telephonically with MF regarding        0.50                 237.50
                                               obtaining ballots, going through           475.00/hr
                                               solicitation rules and process.

                            1/2/2021     SRF   Work on a first draft of the plan            1.40                 665.00
                                               confirmation memorandum and                475.00/hr
                                               motion.

                            1/10/2021    SRF   Continued work on the plan                   0.50                 237.50
                                               confirmation memorandum.                   475.00/hr

                            1/12/2021    SRF   Further work on the confirmation             0.90                 427.50
                                               memo.                                      475.00/hr

                                         SRF   Telephone call from MF to discuss the        0.30                 142.50
                                               status of confirmation and to review       475.00/hr
                                               feasibility issue.




                                                                                          Exhibit "D" page 109
       Case: 20-30095      Doc# 156      Filed: 02/12/21 Entered: 02/12/21 13:38:30             Page 109
                                                    of 164
Douce France d/b/a Douce France Bakery                                  Page      21


                                                                                              Hrs/Rate                Amount

                            1/13/2021    SRF   Work on the plan confirmation memo                1.60                 760.00
                                               focusing on the sections that discuss           475.00/hr
                                               the concerns the court raised at the
                                               disclosure statement hearing.

                                         SRF   Telephone call to MF to discuss                   0.40                 190.00
                                               changes to business structure that will         475.00/hr
                                               enhance plan feasibility. Discuss
                                               related issues.

                            1/14/2021    SRF   Continue work on the plan                         3.50             1,662.50
                                               confirmation motion.                            475.00/hr

                            1/15/2021    P     Prepare plan confirmation memo for                2.10       NO CHARGE
                                               filing, get attorney approval. Review           125.00/hr
                                               the Ballot Summary, organize it for
                                               filing. Prepare the certificate of
                                               service. Get Fox approval for three
                                               efilings.

                            1/16/2021    SRF   Complete the plan confirmation                    0.50                 237.50
                                               memo, prepare the ballot summary.               475.00/hr

                            1/21/2021    SRF   Beginning at 7:30 a.m., begin                     3.50             1,662.50
                                               reviewing the plan, the memorandum              475.00/hr
                                               and the various financial exhibits. (.5)
                                               Telephone conference with MF and JF
                                               to review his testimony. Go through
                                               the operative documents and prepare
                                               him for questions and cross exam.
                                               (1.6) Continue preparing for the
                                               hearing. (.2) Attend the hearing and
                                               wait for calendar to be called. Plan
                                               confirmed. (.2) Telephone
                                               conference with JF and MF following
                                               to explain the next steps and to
                                               answer their questions. (.3)

                                               Prepare order on confirmation. (.7)


           SUBTOTAL:                                                                      [     67.70           28,405.00]

           Fee/Emp Apps

                            1/29/2020    LBD   Review and revise order re                        0.60                 270.00
                                               employment of TFLC to comply with               450.00/hr
                                               Judge Blumenstiel's order re
                                               authorizing employment.




                                                                                               Exhibit "D" page 110
       Case: 20-30095      Doc# 156      Filed: 02/12/21 Entered: 02/12/21 13:38:30                  Page 110
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page       22


                                                                                             Hrs/Rate                Amount

                            3/2/2020     LBD   Review and revise order re                       0.10                  45.00
                                               employment of Debtor's counsel.                450.00/hr

                            4/3/2020     LBD   Review and file order re application to          0.20                  90.00
                                               employ Fox Law Corp.                           450.00/hr

                            4/9/2020     LBD   Multiple emails with J. Day re OUST              0.30       NO CHARGE
                                               policy and/or form for drawn downs on          450.00/hr
                                               retainers per court order.

                                         LBD   Email to R. Say re engagement letter             0.10       NO CHARGE
                                               and resume for application to employ.          450.00/hr

                                         LBD   Prepare application to employ Lucove,            1.80                 810.00
                                               Say & Co. as accountants.                      450.00/hr

                                         LBD   Research procedure for drawn down                0.50       NO CHARGE
                                               of retainer in Local Bankruptcy Rules          450.00/hr
                                               and on OUST website for Region 17.

                            4/10/2020    LBD   Finalize application to employ Lucove,           0.40                 180.00
                                               Say &Co.                                       450.00/hr

                                         LBD   Prepare declaration of R. Say in                 0.60                 270.00
                                               support of application to employ.              450.00/hr

                                         LBD   Prepare Notice to Employ Accountant              0.20                  90.00
                                               and Post-Petition Retainer.                    450.00/hr

                                         LBD   Email to R. Say re declaration for               0.20       NO CHARGE
                                               signature.                                     450.00/hr

                                         LBD   Email to M. Ferreira re application to           0.10       NO CHARGE
                                               employ accountant re signature.                450.00/hr

                                         LBD   Multiple email with R. Say services              0.30                 135.00
                                               covered in engagement letter.                  450.00/hr

                                         LBD   Review and respond to S. Fox email               0.20                  90.00
                                               re application to employ certified             450.00/hr
                                               public accountant.

                                         LBD   Telephone conference with M.                     0.20                  90.00
                                               Ferreira re application to employ for          450.00/hr
                                               review and signature.


           SUBTOTAL:                                                                     [      5.80             2,070.00]




                                                                                              Exhibit "D" page 111
       Case: 20-30095      Doc# 156      Filed: 02/12/21 Entered: 02/12/21 13:38:30                 Page 111
                                                    of 164
Douce France d/b/a Douce France Bakery                                    Page      23


                                                                                            Hrs/Rate                Amount

           Financing

                            1/30/2020    SRF   Prepare the cash collateral motion.             1.50                 712.50
                                                                                             475.00/hr

                                         SRF   Prepare the payroll motion. (.9)                1.50                 712.50
                                                                                             475.00/hr
                                               Work telephonically with bookkeeper,
                                               MR and Lesley Davis to figure out
                                               payroll issues, e.g. what employees
                                               will be owed what and how the
                                               employees will be paid. (.6)

                            2/3/2020     LBD   Telephone conference with UST J.                0.60                 270.00
                                               Day re first day motions and exhibits         450.00/hr
                                               and application to employ TFLC.

                                         LBD   Email to M. Ferreira and bookkeeper             0.10       NO CHARGE
                                               T. Broadlick re scheduling a time to          450.00/hr
                                               review of all documents in preparation
                                               of first day motion hearing.

                                         LBD   Conference call with M. Ferreira and            1.70                 765.00
                                               T. Broadlick re review of first day           450.00/hr
                                               motions and declarations and review
                                               of petition and schedules re
                                               preparation for first day hearing

                            2/4/2020     LBD   Revise order approving use of cash              0.30                 135.00
                                               collateral on interim basis after             450.00/hr
                                               hearing on first day motions

                                         LBD   Revise cash collateral order.                   0.20                  90.00
                                                                                             450.00/hr

                                         LBD   Prepare cash collateral order.                  0.50                 225.00
                                                                                             450.00/hr

                            2/5/2020     SRF   No charged portion of 5 hours travel            2.50       NO CHARGE
                                               time from SF to LA following first day        475.00/hr
                                               hearings.

                                         SRF   Return to LA from SF the morning                2.50             1,187.50
                                               after the first day hearings. Total time      475.00/hr
                                               for travel from hotel to airport, to LA to
                                               office 5 hours. Time charged 2.5
                                               hours.

                            2/17/2020    SRF   Telephone call to bookkeeper TB to              0.40                 190.00
                                               discuss the budget to actual report           475.00/hr
                                               and potential changes to the cash




                                                                                             Exhibit "D" page 112
       Case: 20-30095      Doc# 156      Filed: 02/12/21 Entered: 02/12/21 13:38:30                Page 112
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page      24


                                                                                          Hrs/Rate                Amount

                                               collateral projections. (.2) Telephone
                                               call to MF to discuss the same. (.2)

                            2/22/2020    SRF   Read Heritage Bank's 9 point demand           0.30                 142.50
                                               on cash collateral. Prepare a lengthy       475.00/hr
                                               draft responsive communication for
                                               client comment. As part of this send 2
                                               emails to client personnel.

                            2/27/2020    LBD   Telephone conference with T.                  0.20                  90.00
                                               Broadlick re revised budget for cash        450.00/hr
                                               collateral hearing.

                            3/2/2020     SRF   Work with bookkeper and LD on the             0.20                  95.00
                                               reports for the cash collateral             475.00/hr
                                               supplement.

                            3/4/2020     LBD   Telephone conference with T.                  0.80                 360.00
                                               Broadlick, bookkeeper, re accounts          450.00/hr
                                               receivable for January and February
                                               and review of budget to actual re
                                               upcoming hearing on cash collateral.

                                         LBD   Prepare Debtor's revised projection           0.30                 135.00
                                               through June 20, 2020 for filing with       450.00/hr
                                               court.

                                         LBD   Meeting with S. Fox re review of              0.50                 225.00
                                               issues raised in cash collateral motion     450.00/hr
                                               by Heritage for upcoming hearing.

                                         SRF   Work with attorney LD on tomorrow's           0.50       NO CHARGE
                                               hearing on cash collateral.                 475.00/hr

                            3/5/2020     SRF   Telephone call from MF, following the         0.40       NO CHARGE
                                               hearing, regarding results. (.2)            475.00/hr
                                               Telephone call to Lesley Davis
                                               regarding the same. (.2)

                                         LBD   Attend via court call final hearing on        1.50                 675.00
                                               payroll and cash collateral. Use of         450.00/hr
                                               cash collateral granted.

                                         LBD   Conference call with S. Fox and M.            0.20       NO CHARGE
                                               Ferreira re cash collateral hearing.        450.00/hr

                            3/6/2020     LBD   Prepare notice of continued hearing           0.50                 225.00
                                               on final hearing for cash collateral and    450.00/hr
                                               prepetition payroll.




                                                                                           Exhibit "D" page 113
       Case: 20-30095      Doc# 156      Filed: 02/12/21 Entered: 02/12/21 13:38:30              Page 113
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page       25


                                                                                          Hrs/Rate                Amount

                            3/6/2020     LBD   Prepare certificate of service re notice      0.30       NO CHARGE
                                               of final hearing.                           450.00/hr

                            3/26/2020    LBD   Multiple emails with T. Broadlick re          0.20                  90.00
                                               customer lists.                             450.00/hr

                                         LBD   Email with T. Broadlick re revised            0.10                  45.00
                                               projections.                                450.00/hr

                                         SRF   Conference call with client personnel         0.40                 190.00
                                               regarding projections of income and         475.00/hr
                                               expenses going forward.

                            3/28/2020    LBD   Telephone conference with M.                  0.20                  90.00
                                               Ferreira re review of current customer      450.00/hr
                                               list for March.

                                         LBD   Email to T. Lewis re accounts                 0.10       NO CHARGE
                                               receivable list for February and            450.00/hr
                                               February customer list.

                                         SRF   Telephone call to company personnel           0.30       NO CHARGE
                                               to discuss the projections.                 475.00/hr

                            3/29/2020    SRF   With revised projections in light of          0.80                 380.00
                                               Covid 19 and the Debtor's changes to        475.00/hr
                                               its business, prepare a supplemental
                                               filing explaining this. (.4) Email to
                                               associate attorney and then to MF
                                               asking for work to be done. (.2)

                                               Emails to/from MF about the customer
                                               lists for February and March and the
                                               WIP listings. (.2)

                            3/30/2020    LBD   Review projections and WIP and                0.90       NO CHARGE
                                               revise footnotes to projection in           450.00/hr
                                               support of supplement to cash
                                               collaterals for hearing.

                                         LBD   Review and revise supplement to               0.80                 360.00
                                               cash collateral regarding revised           450.00/hr
                                               projections for cash collateral hearing.

                            4/1/2020     SRF   Work telephonically with MF to                0.70                 332.50
                                               prepare a counter offer to the Bank.        475.00/hr

                            4/2/2020     LBD   Prepare cash collateral order.                0.60                 270.00
                                                                                           450.00/hr




                                                                                           Exhibit "D" page 114
       Case: 20-30095      Doc# 156      Filed: 02/12/21 Entered: 02/12/21 13:38:30              Page 114
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page     26


                                                                                          Hrs/Rate                Amount

                            4/2/2020     LBD   Discussion with S. Fox regarding the          0.40       NO CHARGE
                                               results of the hearing on cash              450.00/hr
                                               collateral and payroll motions.

                                         SRF   Prepare for hearing on cash collateral,       2.20             1,045.00
                                               payroll motion and status conference.       475.00/hr
                                               Read through the materials and
                                               devote time to analyzing the bank's
                                               objection to the use of cash collateral.
                                               (.6) Call in to the hearing and wait for
                                               the matter to be called. Participate in
                                               the hearings. The two motions were
                                               granted and the status conference
                                               was continued. (1.0) Telephone call
                                               from MF at the Debtor to discuss the
                                               hearing and moving forward. (.2)
                                               Telephone call to associate Lesley
                                               David to have her work on the two
                                               older orders, the orders from today
                                               and the amended Statement of
                                               Financial Affairs. (.4)

                            4/6/2020     LBD   Review and finalize cash collateral           0.20                  90.00
                                               order.                                      450.00/hr

                            4/7/2020     LBD   Review court NEF message regarding            0.10       NO CHARGE
                                               cash collateral order and service.          450.00/hr

                                         LBD   Revise order re cash collateral.              0.20       NO CHARGE
                                                                                           450.00/hr

                                         LBD   Prepare certificate of service re cash        0.20       NO CHARGE
                                               collateral order.                           450.00/hr

                            4/9/2020     LBD   Follow up email with T. Broadlick re          0.10                  45.00
                                               adequate protection payment to              450.00/hr
                                               Heritage Bank.

                                         LBD   Email to T. Lewis and C. Torres re            0.20                  90.00
                                               March Accounts receivable report and        450.00/hr
                                               customer list.

                                         LBD   Email to M. Ferreira re approval of           0.10                  45.00
                                               March accounts receivable report and        450.00/hr
                                               customer list to be sent to Heritage
                                               Bank.

                            4/10/2020    LBD   Email court re issues with cash               0.20                  90.00
                                               collateral order.                           450.00/hr




                                                                                           Exhibit "D" page 115
       Case: 20-30095      Doc# 156      Filed: 02/12/21 Entered: 02/12/21 13:38:30              Page 115
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page       27


                                                                                          Hrs/Rate                Amount

                            5/12/2020    SRF   Work on cash collateral issues in part        0.20                  95.00
                                               emailing counsel for Heritage Bank.         475.00/hr

                            5/13/2020    SRF   Work on the cash collateral order from        0.50       NO CHARGE
                                               the April hearing and upload it.            475.00/hr

                            5/15/2020    SRF   Begin work on the next cash collateral        0.60                 285.00
                                               motion.                                     475.00/hr

                            5/17/2020    SRF   Further work on the 2nd supplement            0.80                 380.00
                                               to the cash collateral application and      475.00/hr
                                               the MF declaration.

                            5/18/2020    SRF   Download and review the two motions           0.30       NO CHARGE
                                               (borrow and cash collateral), the           475.00/hr
                                               notices and the COS. Provide to
                                               client personnel with comments.

                            5/19/2020    SRF   Prepare amended notices on hearings           0.20       NO CHARGE
                                               on the cash collateral                      475.00/hr

                            6/11/2020    SRF   Prepare order on the use of cash              0.40                 190.00
                                               collateral. (.3) Forward to bank's          475.00/hr
                                               counsel for his signature with
                                               comments. (.1)

                                         SRF   Prepare for the hearings on the               1.30                 617.50
                                               motion to use cash collateral through       475.00/hr
                                               12/202, the compromise with the
                                               landlord on the chapter 11 status
                                               conference. (.3) Call in to CourtCall
                                               and wait for docket to begin and case
                                               to be called. (.7) Appear at hearing
                                               on the two motions and the status
                                               conference. (.3)

                            6/12/2020    SRF   Prepare COS and final set up for              0.50       NO CHARGE
                                               order authorizing use of cash               475.00/hr
                                               collateral. Check local rule and
                                               website requirements. Upload the
                                               COS and the order.

                            7/8/2020     SRF   Prepare COS for declaration on                0.40       NO CHARGE
                                               vacating the prior leasehold premises.      475.00/hr
                                               Upload both.

                            7/15/2020    SRF   Telephone call from MF to discuss             0.20                  95.00
                                               financing issues, in particular, doing a    475.00/hr
                                               PPP loan, and cash flow issues.




                                                                                           Exhibit "D" page 116
       Case: 20-30095      Doc# 156      Filed: 02/12/21 Entered: 02/12/21 13:38:30              Page 116
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page        28


                                                                                              Hrs/Rate                Amount

                            11/30/2020 SRF     Telephone call to bookkeeper to                   0.20                  95.00
                                               discuss the financial reports I had             475.00/hr
                                               requested for the cash collateral
                                               motion.

                            12/6/2020    SRF   Work on the next cash collateral                  1.90                 902.50
                                               motion.                                         475.00/hr

                            12/9/2020    SRF   Work further on the cash collateral               0.30                 142.50
                                               motion. (Filed and served this day.)            475.00/hr

                            12/16/2020 SRF     Work on the stipulation on cash                   0.40                 190.00
                                               collateral.                                     475.00/hr

                            1/5/2021     SRF   Prepare order on 3rd supplement to                0.20                  95.00
                                               use of cash collateral. Forward to              475.00/hr
                                               bank's counsel with comments.


           SUBTOTAL:                                                                      [     34.90           12,485.00]

           Lit MRS

                            2/25/2020    LBD   Review Landlord motion for relief from            2.00                 900.00
                                               stay.                                           450.00/hr

                            2/26/2020    SRF   Telephone conference with MF and                  0.80       NO CHARGE
                                               Lesley Davis to review the landlord's           475.00/hr
                                               motion to terminate the stay, the IDI
                                               and 341(a) and other issues.

                            2/27/2020    LBD   Continue reviewing exhibits to motion             1.00                 450.00
                                               for relief from stay by Landlord.               450.00/hr

                            3/12/2020    LBD   Research and review caselaw re                    2.90             1,305.00
                                               opposition to relieve from stay by              450.00/hr
                                               landlord.

                            3/13/2020    LBD   Research caselaw re landlord's                    2.00                 900.00
                                               motion for relief from stay and prepare         450.00/hr
                                               a draft of the opposition.

                            3/16/2020    LBD   Further research re section 365 and               1.90                 855.00
                                               362 case law re opposition.                     450.00/hr

                                         LBD   Work on opposition to landlord's                  3.50             1,575.00
                                               motion for relief.                              450.00/hr

                                         LBD   Prepare declaration of M. Ferreira in             0.80                 360.00
                                               support of opposition to motion for             450.00/hr
                                               relief.




                                                                                               Exhibit "D" page 117
       Case: 20-30095      Doc# 156      Filed: 02/12/21 Entered: 02/12/21 13:38:30                  Page 117
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page      29


                                                                                               Hrs/Rate                Amount

                             3/16/2020   SRF   Work on the opposition to the                      1.30                 617.50
                                               landlord's motion for relief from stay.          475.00/hr
                                               Review the draft L.Davis has
                                               prepared. (.2) Telephone call to LD
                                               to discuss. (.2) Telephone call to
                                               Debtor's bookkeeper to obtain
                                               information for the opposition. (.1)

                                               Later, work through next draft of the
                                               opposition with LD and conference
                                               call in Debtor's bookkeeper. (.4)

                                               Then call LD to go through the
                                               principal's declaration. (.2) Conduct a
                                               conference call with Debtor's principal
                                               to review his declaration, line by line.
                                               (.2)

                             3/26/2020   SRF   First read through of the landlord's               0.30                 142.50
                                               reply to the motion for relief from stay.        475.00/hr
                                               Send to client principal with comments.

                             4/9/2020    SRF   Prepare for hearing. Read through                  2.70             1,282.50
                                               the various pleadings and the exhibits.          475.00/hr
                                               Prepare notes and argument. (1.0)
                                               Telephone call to MF ahead of the
                                               hearing to discuss. (.2) Call in for the
                                               hearing, wait over one hour for the
                                               matter to be discussed and appear at
                                               the hearing on the landlord's motion to
                                               terminate the stay. (1.5)

                             4/14/2020   SRF   Telephone call to MG for the landlord.             0.60                 285.00
                                               Discuss terms of a new potential deal.           475.00/hr
                                               (.1) Work on notes and thoughts for
                                               next call. (.1) Telephone call to MF at
                                               the Debtor to discuss. (.2)

                                               Return later call from Mauro F with a
                                               question about the deal terms. (.1)
                                               Call from MG, landlord's counsel,
                                               regarding terms. (.1)


           SUBTOTAL:                                                                       [     19.80             8,672.50]

           Lit State Court

                             3/3/2020    LBD   Prepare a notice of stay proceedings               0.20                  90.00
                                               in Heritage Bank of Commerce lawsuit             450.00/hr
                                               filed in San Mateo.




                                                                                                Exhibit "D" page 118
       Case: 20-30095        Doc# 156    Filed: 02/12/21 Entered: 02/12/21 13:38:30                   Page 118
                                                    of 164
Douce France d/b/a Douce France Bakery                                  Page        30


                                                                                             Hrs/Rate                Amount

                            3/26/2020    LBD   Reviewed and downloaded                          0.60                 270.00
                                               documents from state court litigation          450.00/hr
                                               in Heritage Bank v. Douce France (.5);
                                               Email to client re copy of request for
                                               entry of default (.1)


           SUBTOTAL:                                                                     [      0.80                 360.00]

           Litigation

                            2/4/2020     SRF   Meet with principals from 1:00 to 3:00           2.00                 950.00
                                               p.m.                                           475.00/hr

                                         SRF   Attend the hearings on cash collateral,          0.70                 332.50
                                               payroll and utilities. Motions granted.        475.00/hr

                                         SRF   Confer following the hearings with               0.80                 380.00
                                               principals.                                    475.00/hr

                                         SRF   Begin working at 12 noon for the                 1.00                 475.00
                                               hearing.                                       475.00/hr

                                         SRF   Travel to SFO. This is a partial                 2.00                 950.00
                                               charge for travel time.                        475.00/hr

                            6/19/2020    SRF   Email from MF regarding a writ of                0.40                 190.00
                                               execution by Challenge Dairy. Read             475.00/hr
                                               through the 18 pages, pull up and
                                               read other documents I have on the
                                               state court lawsuit (.2) and call MF to
                                               discuss potential steps to take. (.2)


           SUBTOTAL:                                                                     [      6.90             3,277.50]

           U.S. Trustee

                            2/3/2020     LBD   Email to T. Broadlick re OUST                    0.10                  45.00
                                               compliance and adding OUST as                  450.00/hr
                                               additional insured on insurance
                                               policies.

                            2/5/2020     LBD   Telephone conference with J. Balico              0.20                  90.00
                                               at Bank of the West re holds on DIP            450.00/hr
                                               accounts.

                                         LBD   Telephone conference with M.                     0.20                  90.00
                                               Ferreira re holds on funds on DIP              450.00/hr
                                               accounts.




                                                                                              Exhibit "D" page 119
       Case: 20-30095      Doc# 156      Filed: 02/12/21 Entered: 02/12/21 13:38:30                 Page 119
                                                    of 164
Douce France d/b/a Douce France Bakery                                  Page      31


                                                                                        Hrs/Rate                Amount

                            2/6/2020     LBD   Telephone conference with M.                0.10                  45.00
                                               Ferreria re problems with DIP             450.00/hr
                                               accounts.

                                         LBD   Telephone conference with R. Pena re        0.10                  45.00
                                               releasing holds on account.               450.00/hr

                                         LBD   Telephone conference with S. Pang at        0.20                  90.00
                                               Bank of the West re issues with DIP       450.00/hr
                                               accounts.

                                         LBD   Telephone conference with A. Allan at       0.50                 225.00
                                               Bank of the West re issues with DIP       450.00/hr
                                               accounts and holds.

                            2/7/2020     LBD   Commence preparation of chapter 11          0.80                 360.00
                                               initial reporting requirements.           450.00/hr

                            2/10/2020    LBD   Work on Chapter 11 Initial Reporting        3.50             1,575.00
                                               and prepare exhibits thereto. 6.5         450.00/hr
                                               hours devoted. Charge is 3.5 hours.
                                               No charge 3.0 hours.

                                         LBD   Email to A. Allan re copies of              0.10                  45.00
                                               signature cards re DIP accounts.          450.00/hr

                                         LBD   Multiple emails with T. Broadlick re        0.60                 270.00
                                               information needed to respond to the      450.00/hr
                                               OUST Initial Reporting.

                                         LBD   Email to T. Broadlick re adding OUST        0.10                  45.00
                                               re additional insured.                    450.00/hr

                                         LBD   Email to M. Ferreira re information         0.20                  90.00
                                               regarding attorney authorization with     450.00/hr
                                               OUST and information needed for the
                                               response to the initial reporting
                                               requirementsl

                                         LBD   No charge portion of 2/10/2020 slip         3.00       NO CHARGE
                                               working on UST compliance. 6.5            450.00/hr
                                               hours total. 3.0 hours no charged via
                                               this slip.

                            2/11/2020    SRF   Work with attorney Lesley Davis on          0.20       NO CHARGE
                                               UST compliance matters.                   475.00/hr

                            2/19/2020    LBD   Travel to/ from San Fransciso (same         4.50             2,025.00
                                               day travel) to attend the IDI meeting.    450.00/hr
                                               7.0 hours total travel time. No charge




                                                                                         Exhibit "D" page 120
       Case: 20-30095      Doc# 156      Filed: 02/12/21 Entered: 02/12/21 13:38:30            Page 120
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page      32


                                                                                        Hrs/Rate                Amount

                                               2.5 hours via separate slip. 4.5 hours
                                               travel time charged.

                            2/19/2020    LBD   IDI meeting/travel day. Total travel        2.50       NO CHARGE
                                               time 7.0 hours. 4.5 hours charged via     450.00/hr
                                               separate slip. No charge time 2.5
                                               hours.

                                         LBD   Attend IDI with client.                     1.50                 675.00
                                                                                         450.00/hr

                            2/21/2020    LBD   Telephone conference with T.                0.80                 360.00
                                               Broadlick re UST request for items        450.00/hr
                                               from the IDI.

                            2/25/2020    LBD   Travel to/from San Francisco for            5.00             2,250.00
                                               creditors' meeting. Total travel time     450.00/hr
                                               to/from at 7 hours. 5 hours charged, 2
                                               hours not charged.

                                               Attend meeting of creditors (1.0)
                                               Total 8 Hours.

                                         LBD   No charge for portion of Meeting of         3.00       NO CHARGE
                                               Creditors under 341(a) travel day. 2.5    450.00/hr
                                               hours travel time not charged.

                            2/28/2020    LBD   Telephone conference with T.                0.20                  90.00
                                               Broadlick re revised projections and      450.00/hr
                                               other financial statements for the
                                               OUST.

                            3/2/2020     LBD   Prepare exhibits to letter to K.            2.50             1,125.00
                                               McAbee re additional documents            450.00/hr
                                               requested.

                                         LBD   Prepare letter to K. McAbee,                0.50                 225.00
                                               Bankruptcy Analyst, re additional         450.00/hr
                                               documents requested after IDI.

                            3/19/2020    LBD   Review Monthly operating report with        0.30                 135.00
                                               T. Broadlick.                             450.00/hr

                            3/23/2020    LBD   Email to K. McAbee re delay in              0.10                  45.00
                                               receiving Monthly operating report due    450.00/hr
                                               to illness of bookkeeper and
                                               coronavirus.




                                                                                         Exhibit "D" page 121
       Case: 20-30095      Doc# 156      Filed: 02/12/21 Entered: 02/12/21 13:38:30            Page 121
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page       33


                                                                                         Hrs/Rate                Amount

                            3/23/2020    LBD   Multiple emails with T.Broadlick re          0.40                 180.00
                                               corrections to Monthly operating report    450.00/hr
                                               and attachments to Monthly operating
                                               report.

                            3/27/2020    LBD   Telephone with T. Broadlick re               0.30                 135.00
                                               Monthly operating report issues.           450.00/hr

                                         LBD   Review monthly operating report for          1.50                 675.00
                                               January and February.                      450.00/hr

                            3/28/2020    LBD   Prepare Monthly operating report for         0.30       NO CHARGE
                                               filing.                                    450.00/hr

                            4/8/2020     LBD   Review email from K. McAbee re               0.10                  45.00
                                               outstanding documents form review of       450.00/hr
                                               additional documents provided to the
                                               OUST from the IDI.

                            4/9/2020     LBD   Multiple emails with K. McAbee re            0.40                 180.00
                                               outstanding documents request and          450.00/hr
                                               handling properly the Debtor's use of
                                               personal credit cards of the
                                               shareholder.

                                         LBD   Multiple emails with K. McAbee re the        0.40                 180.00
                                               handling of amending the schedules         450.00/hr
                                               to properly reflect the loan to the
                                               Debtor by use of principal credit cards
                                               for business purposes.

                            4/10/2020    LBD   Email to T. Boradlick re insurance on        0.10                  45.00
                                               cargo vehicle per OUST email .             450.00/hr

                                         LBD   Review and respond to T. Broadlick re        0.20                  90.00
                                               status of obtaining insurance              450.00/hr
                                               coverage on the cargo vehicle.

                            4/12/2020    LBD   Email to T. Broadlick re status of           0.10                  45.00
                                               March Monthly operating report.            450.00/hr

                            4/14/2020    LBD   Multiple emails with T. Broadlick re         0.20                  90.00
                                               Monthly operating report.                  450.00/hr

                                         LBD   Email to M. Ferreira re status of            0.10                  45.00
                                               insurance information on 20008 cargo       450.00/hr
                                               vehicle re response to UST email.

                                         LBD   Review and assemble March Monthly            1.90       NO CHARGE
                                               operating report.                          450.00/hr




                                                                                          Exhibit "D" page 122
       Case: 20-30095      Doc# 156      Filed: 02/12/21 Entered: 02/12/21 13:38:30             Page 122
                                                    of 164
Douce France d/b/a Douce France Bakery                                    Page      34


                                                                                          Hrs/Rate                Amount

                            4/15/2020    SRF   Work through the draft March, 2020,           0.20                  95.00
                                               Monthly operating report.                   475.00/hr

                            4/17/2020    LBD   Multiple emails with T. Broadlick re          0.20                  90.00
                                               issues with the Monthly operating           450.00/hr
                                               report.

                            4/19/2020    LBD   Revise Monthly operating report with          0.30                 135.00
                                               footnote re total assets and liabilities    450.00/hr
                                               as of petition date (.2); Email to T.
                                               Broadlick re canceled checks re
                                               Monthly operating report.(.1).

                                         LBD   Oversee filing of March Monthly               0.20       NO CHARGE
                                               operating report.                           450.00/hr

                            4/20/2020    SRF   Read through the filed March Monthly          0.10       NO CHARGE
                                               operating report.                           475.00/hr

                            5/11/2020    SRF   Work through the April 2020 Monthly           0.20                  95.00
                                               operating report.                           475.00/hr

                            6/19/2020    SRF   Telephone call from bookkeeper to             0.10                  47.50
                                               discuss the May Monthly operating           475.00/hr
                                               report.

                            7/27/2020    SRF   Work through the June Monthly                 0.30                 142.50
                                               operating report.                           475.00/hr

                            8/17/2020    SRF   Final review of the July Monthly              0.20                  95.00
                                               operating report.                           475.00/hr

                            9/16/2020    P     Work on the August Monthly operating          0.70                  87.50
                                               report looking to make sure that the        125.00/hr
                                               numbers tie up, etc.

                            9/17/2020    P     Work on the final version of the              0.20       NO CHARGE
                                               August, Monthly operating report, e.g.      125.00/hr
                                               redacting.

                            11/16/2020 SRF     Work on the October Monthly                   0.20                  95.00
                                               operating report.                           475.00/hr

                            12/15/2020 SRF     Review the November Monthly                   0.20                  95.00
                                               operating report and provide                475.00/hr
                                               instructions to staff regarding
                                               redactions and efiling.

                            1/16/2021    SRF   Work through the December, 2020,              0.20                  95.00
                                               Monthly operating report and pass it        475.00/hr
                                               on to staff with instructions.




                                                                                           Exhibit "D" page 123
       Case: 20-30095      Doc# 156      Filed: 02/12/21 Entered: 02/12/21 13:38:30              Page 123
                                                    of 164
Douce France d/b/a Douce France Bakery                           Page    35


                                                                                  Hrs/Rate                Amount


           SUBTOTAL:                                                          [     40.10           12,727.50]

           For professional services rendered                                      246.80          $94,765.00




                                                                                   Exhibit "D" page 124
       Case: 20-30095       Doc# 156      Filed: 02/12/21 Entered: 02/12/21 13:38:30     Page 124
                                                     of 164
                  Exhibit “E”
Case: 20-30095   Doc# 156                                           Exhibit Page
                            Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page125
                                                                                     125
                                       of 164
The Fox Law Corporation
17835 Ventura Blvd., Suite 306
Encino, CA 91316

                                                                     BILLING BY
Invoice submitted to:                                                PROFESSIONAL
Douce France d/b/a Douce France Bakery
686 Broadway Street,
Redwood City, CA 94063




February 3, 2021




            Professional Services

                                                                                             Hrs/Rate       Amount

            LBD

                                 1/29/2020   LBD   Telephone call to bookkeeper                 3.70      1,665.00
                                                   regarding inter-company transfers and      450.00/hr
                                                   to verify information for critical
                                                   vendors. Review the schedules with
                                                   Vanessa. Continue reviewing local
                                                   rules for the first day motions. Make
                                                   changes on Schedule D. Go through
                                                   court dockets to get updated
                                                   information for the various lawsuits.
                                                   Review the employment application
                                                   for Fox and its exhibits. Work on first
                                                   day declaration, revise the
                                                   employment application and work on
                                                   other first day motions.

                                             LBD   Review and revise order re                   0.60        270.00
                                                   employment of TFLC to comply with          450.00/hr
                                                   Judge Blumenstiel's order re
                                                   authorizing employment.

                                             LBD   Commence preparation of ex parte             0.70        315.00
                                                   application for order shortening time      450.00/hr
                                                   re First Day Motions.

                                             LBD   Work on the first day declaration of M.      1.50        675.00
                                                   Ferriera.                                  450.00/hr




        Case: 20-30095       Doc# 156                                                Exhibit Page
                                             Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page126
                                                                                                      126
                                                        of 164
Douce France d/b/a Douce France Bakery                                    Page        2


                                                                                            Hrs/Rate         Amount

                            1/30/2020    LBD   Left message for J. Day at OUST re              0.20           90.00
                                               filing of ex parte and first day motions      450.00/hr

                                         LBD   Telephone conference to Judge's law             0.10           45.00
                                               clerks re filing of ex parte and first day    450.00/hr
                                               motions.

                            2/3/2020     LBD   Prepare spreadsheets of payrolls to             0.50      NO CHARGE
                                               be approved and paid per the payroll          450.00/hr
                                               motion.

                                         LBD   Email to M. Ferreira and bookkeeper             0.10      NO CHARGE
                                               T. Broadlick re scheduling a time to          450.00/hr
                                               review of all documents in preparation
                                               of first day motion hearing.

                                         LBD   Telephone conference with UST J.                0.60          270.00
                                               Day re first day motions and exhibits         450.00/hr
                                               and application to employ TFLC.

                                         LBD   Email to T. Broadlick re OUST                   0.10           45.00
                                               compliance and adding OUST as                 450.00/hr
                                               additional insured on insurance
                                               policies.

                                         LBD   Review Judge Blumenstiel's                      0.10      NO CHARGE
                                               procedures for telephonic appearances         450.00/hr

                                         LBD   Prepare supplement to Declaration of            0.20           90.00
                                               M. Ferreira re payroll motion exhibits        450.00/hr

                                         LBD   Conference call with M. Ferreira and            1.70          765.00
                                               T. Broadlick re review of first day           450.00/hr
                                               motions and declarations and review
                                               of petition and schedules re
                                               preparation for first day hearing

                            2/4/2020     LBD   Review and revise current payroll               0.20           90.00
                                               spreadsheet.                                  450.00/hr

                                         LBD   Prepare cash collateral order.                  0.50          225.00
                                                                                             450.00/hr

                                         LBD   Prepare payroll order.                          0.50          225.00
                                                                                             450.00/hr

                                         LBD   Telephone conference with T.                    0.20           90.00
                                               Broadlick re payroll spreadsheet for          450.00/hr
                                               current payroll.




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page127
                                                                                                  127
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page         3


                                                                                          Hrs/Rate         Amount

                            2/4/2020     LBD   Prepare Utility order.                        0.50          225.00
                                                                                           450.00/hr

                                         LBD   Revise cash collateral order.                 0.20           90.00
                                                                                           450.00/hr

                                         LBD   Court call re first day motions. Listen       0.90      NO CHARGE
                                               in to the hearing on the first day          450.00/hr
                                               motions. Use the information
                                               gathered from the hearing to prepare
                                               the orders on the first day motions.

                                         LBD   Revise order approving use of cash            0.30          135.00
                                               collateral on interim basis after           450.00/hr
                                               hearing on first day motions

                                         LBD   Revise payroll order after hearing on         0.40          180.00
                                               first day motions.                          450.00/hr

                                         LBD   Review and revise Utility Order after         0.40          180.00
                                               hearing on first day motions                450.00/hr

                            2/5/2020     LBD   Prepare Notice of Final Hearing on            0.40          180.00
                                               cash collateral, utility and payroll        450.00/hr
                                               motions.

                                         LBD   Prepare notices of deposit for each of        0.50          225.00
                                               utility companies to be mailed with a       450.00/hr
                                               copy of the entered utility order.

                                         LBD   Telephone conference with M.                  0.20           90.00
                                               Ferreira re holds on funds on DIP           450.00/hr
                                               accounts.

                                         LBD   Telephone conference with J. Balico           0.20           90.00
                                               at Bank of the West re holds on DIP         450.00/hr
                                               accounts.

                            2/6/2020     LBD   Telephone conference with R. Pena re          0.10           45.00
                                               releasing holds on account.                 450.00/hr

                                         LBD   Telephone conference with S. Pang at          0.20           90.00
                                               Bank of the West re issues with DIP         450.00/hr
                                               accounts.

                                         LBD   Telephone conference with A. Allan at         0.50          225.00
                                               Bank of the West re issues with DIP         450.00/hr
                                               accounts and holds.




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page128
                                                                                                  128
                                                    of 164
Douce France d/b/a Douce France Bakery                                    Page       4


                                                                                          Hrs/Rate         Amount

                            2/6/2020     LBD   Telephone conference with M.                  0.10           45.00
                                               Ferreria re problems with DIP               450.00/hr
                                               accounts.

                            2/7/2020     LBD   Commence preparation of chapter 11            0.80          360.00
                                               initial reporting requirements.             450.00/hr

                            2/10/2020    LBD   Email to M. Ferreira re information           0.20           90.00
                                               regarding attorney authorization with       450.00/hr
                                               OUST and information needed for the
                                               response to the initial reporting
                                               requirementsl

                                         LBD   Email to T. Broadlick re adding OUST          0.10           45.00
                                               re additional insured.                      450.00/hr

                                         LBD   Email to A. Allan re copies of                0.10           45.00
                                               signature cards re DIP accounts.            450.00/hr

                                         LBD   Work on Chapter 11 Initial Reporting          3.50         1,575.00
                                               and prepare exhibits thereto. 6.5           450.00/hr
                                               hours devoted. Charge is 3.5 hours.
                                               No charge 3.0 hours.

                                         LBD   Multiple emails with T. Broadlick re          0.60          270.00
                                               information needed to respond to the        450.00/hr
                                               OUST Initial Reporting.

                                         LBD   No charge portion of 2/10/2020 slip           3.00      NO CHARGE
                                               working on UST compliance. 6.5              450.00/hr
                                               hours total. 3.0 hours no charged via
                                               this slip.

                            2/13/2020    LBD   Review and revise certificate of              0.20           90.00
                                               service for service of utility order and    450.00/hr
                                               notice of deposit re service on
                                               February 4th.

                            2/18/2020    LBD   Left message for C. Horton at PG&E            0.10           45.00
                                               re letter requesting adequate               450.00/hr
                                               assurance.

                            2/19/2020    LBD   Travel to/ from San Fransciso (same           4.50         2,025.00
                                               day travel) to attend the IDI meeting.      450.00/hr
                                               7.0 hours total travel time. No charge
                                               2.5 hours via separate slip. 4.5 hours
                                               travel time charged.

                                         LBD   Attend IDI with client.                       1.50          675.00
                                                                                           450.00/hr




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page129
                                                                                                  129
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page       5


                                                                                         Hrs/Rate         Amount

                            2/19/2020    LBD   Meeting with client re IDI.                  1.00          450.00
                                                                                          450.00/hr

                                         LBD   IDI meeting/travel day. Total travel         2.50      NO CHARGE
                                               time 7.0 hours. 4.5 hours charged via      450.00/hr
                                               separate slip. No charge time 2.5
                                               hours.

                            2/21/2020    LBD   Telephone conference with AT&T re            0.50          225.00
                                               disconnection notice.                      450.00/hr

                                         LBD   Email to M. Ferreira re discussion with      0.10           45.00
                                               AT&T and no disconnection.                 450.00/hr

                                         LBD   Telephone conference to C. Horton at         0.40          180.00
                                               PG&E re adequate assurance request.        450.00/hr

                                         LBD   Follow up with C. Horton re February         0.10           45.00
                                               18 voicemail message left for PG&E.        450.00/hr

                                         LBD   Telephone conference with T.                 0.80          360.00
                                               Broadlick re UST request for items         450.00/hr
                                               from the IDI.

                            2/24/2020    LBD   Telephone conference with I. White           0.50          225.00
                                               and B. McGuffee re Credit Collection       450.00/hr
                                               Services multiple letters and not able
                                               to associate to Debtor.

                            2/25/2020    LBD   Travel to/from San Francisco for             5.00         2,250.00
                                               creditors' meeting. Total travel time      450.00/hr
                                               to/from at 7 hours. 5 hours charged, 2
                                               hours not charged.

                                               Attend meeting of creditors (1.0)
                                               Total 8 Hours.

                                         LBD   Review Landlord motion for relief from       2.00          900.00
                                               stay.                                      450.00/hr

                                         LBD   No charge for portion of Meeting of          3.00      NO CHARGE
                                               Creditors under 341(a) travel day. 2.5     450.00/hr
                                               hours travel time not charged.

                            2/26/2020    LBD   Conference call with M. Ferreira and         0.80          360.00
                                               S. Fox re business license renewal,        450.00/hr
                                               upcoming hearings and Landlord's
                                               motion for relief from stay.




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page130
                                                                                                  130
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page       6


                                                                                        Hrs/Rate        Amount

                            2/26/2020    LBD   Email to M. Ferreira re requesting          0.10          45.00
                                               written confirmation of the credit the    450.00/hr
                                               landlord has indicated.

                                         LBD   Telephone call with Shannon at AT&T         0.30         135.00
                                               Bankruptcy Department re                  450.00/hr
                                               disconnection of service despite
                                               already receiving notice of the
                                               bankruptcy.

                            2/27/2020    LBD   Continue reviewing exhibits to motion       1.00         450.00
                                               for relief from stay by Landlord.         450.00/hr

                                         LBD   Telephone conference with T.                0.20          90.00
                                               Broadlick re revised budget for cash      450.00/hr
                                               collateral hearing.

                                         LBD   Prepare for filing with court, Demand       1.00         450.00
                                               of Adequate Assurance Request by          450.00/hr
                                               PG&E and Declaration of L. Davis in
                                               support.

                            2/28/2020    LBD   Telephone conference with T.                0.20          90.00
                                               Broadlick re revised projections and      450.00/hr
                                               other financial statements for the
                                               OUST.

                            3/2/2020     LBD   Telephone conference with M. Simon,         0.30         135.00
                                               counsel to PG&E, re adequate              450.00/hr
                                               assurance.

                                         LBD   Prepare exhibits to letter to K.            2.50      1,125.00
                                               McAbee re additional documents            450.00/hr
                                               requested.

                                         LBD   Prepare amended SOFA and                    0.30         135.00
                                               attachments to questions 4 and 30 re      450.00/hr
                                               response to OUST.

                                         LBD   Review and revise order re                  0.10          45.00
                                               employment of Debtor's counsel.           450.00/hr

                                         LBD   Prepare letter to K. McAbee,                0.50         225.00
                                               Bankruptcy Analyst, re additional         450.00/hr
                                               documents requested after IDI.

                                         LBD   Conference call with T. Broadlick,          0.20          90.00
                                               bookkeeper and S. Fox re budget to        450.00/hr
                                               actual and revised projections.




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page131
                                                                                                  131
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page         7


                                                                                          Hrs/Rate         Amount

                            3/3/2020     LBD   Telephone conference with M. Simon            0.20           90.00
                                               re settlement discussions re adequate       450.00/hr
                                               assurance payment.

                                         LBD   Email to M. Simon re copy of the              0.10           45.00
                                               current billing statement.                  450.00/hr

                                         LBD   Telephone call with T. Broadlick,             0.40          180.00
                                               bookkeeper, re discussions of PG&E          450.00/hr
                                               deposit and where we can cover the
                                               adequate assurance payment.

                                         LBD   Left message for M. Simon re                  0.10           45.00
                                               adequate assurance payment.                 450.00/hr

                                         LBD   Prepare a notice of stay proceedings          0.20           90.00
                                               in Heritage Bank of Commerce lawsuit        450.00/hr
                                               filed in San Mateo.

                            3/4/2020     LBD   Telephone conference with T.                  0.80          360.00
                                               Broadlick, bookkeeper, re accounts          450.00/hr
                                               receivable for January and February
                                               and review of budget to actual re
                                               upcoming hearing on cash collateral.

                                         LBD   Prepare Debtor's revised projection           0.30          135.00
                                               through June 20, 2020 for filing with       450.00/hr
                                               court.

                                         LBD   Meeting with S. Fox re review of              0.50          225.00
                                               issues raised in cash collateral motion     450.00/hr
                                               by Heritage for upcoming hearing.

                                         LBD   Telephone conference with T.                  0.20           90.00
                                               Broadlick re payroll payments re            450.00/hr
                                               upcoming hearing.

                                         LBD   Telephone conference with M.                  0.20           90.00
                                               Ferreira re PG&E proposed settlement        450.00/hr
                                               and payroll re upcoming hearing.

                            3/5/2020     LBD   Conference call with S. Fox and M.            0.20      NO CHARGE
                                               Ferreira re cash collateral hearing.        450.00/hr

                                         LBD   Attend via court call final hearing on        1.50          675.00
                                               payroll and cash collateral. Use of         450.00/hr
                                               cash collateral granted.

                            3/6/2020     LBD   Prepare notice of continued hearing           0.50          225.00
                                               on final hearing for cash collateral and    450.00/hr
                                               prepetition payroll.




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page132
                                                                                                  132
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page        8


                                                                                          Hrs/Rate         Amount

                            3/6/2020     LBD   Prepare certificate of service re notice      0.30      NO CHARGE
                                               of final hearing.                           450.00/hr

                            3/9/2020     LBD   Email to T. Broadlick re backup for the       0.10           45.00
                                               loans to shareholders re declaration to     450.00/hr
                                               be provided to the court.

                            3/10/2020    LBD   Telephone conference with M. Simon            0.10           45.00
                                               re stipulation re reduced adequate          450.00/hr
                                               assurance.

                                         LBD   Email to T. Broadlick re payment of           0.10      NO CHARGE
                                               new PG&E bill.                              450.00/hr

                            3/12/2020    LBD   Research and review caselaw re                2.90         1,305.00
                                               opposition to relieve from stay by          450.00/hr
                                               landlord.

                                         LBD   Further discussions with M. Simon re          0.20           90.00
                                               settlement of PG&E adequate                 450.00/hr
                                               assurance.

                            3/13/2020    LBD   Research caselaw re landlord's                2.00          900.00
                                               motion for relief from stay and prepare     450.00/hr
                                               a draft of the opposition.

                            3/16/2020    LBD   Work on opposition to landlord's              3.50         1,575.00
                                               motion for relief.                          450.00/hr

                                         LBD   Further research re section 365 and           1.90          855.00
                                               362 case law re opposition.                 450.00/hr

                                         LBD   Prepare declaration of M. Ferreira in         0.80          360.00
                                               support of opposition to motion for         450.00/hr
                                               relief.

                            3/19/2020    LBD   Review Monthly operating report with          0.30          135.00
                                               T. Broadlick.                               450.00/hr

                            3/21/2020    LBD   Work telephonically with attorney S.          0.30      NO CHARGE
                                               Fox of firm on things to do in the DF       450.00/hr
                                               case. Go through motions needed,
                                               issues with the corona virus and UST
                                               matters.

                            3/23/2020    LBD   Prepare declaration of M. Ferreira re         0.50          225.00
                                               explanation of loans to shareholders        450.00/hr
                                               from January statement of cash flows.




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page133
                                                                                                  133
                                                    of 164
Douce France d/b/a Douce France Bakery                                  Page          9


                                                                                          Hrs/Rate         Amount

                            3/23/2020    LBD   Email to K. McAbee re delay in                0.10           45.00
                                               receiving Monthly operating report due      450.00/hr
                                               to illness of bookkeeper and
                                               coronavirus.

                                         LBD   Multiple emails with T.Broadlick re           0.40          180.00
                                               corrections to Monthly operating report     450.00/hr
                                               and attachments to Monthly operating
                                               report.

                            3/24/2020    LBD   Review email from M. Simon re PG&             0.10           45.00
                                               E Stipulation                               450.00/hr

                                         LBD   Telephone conference with M. Simon            0.20           90.00
                                               re stipulation status with PG&E due to      450.00/hr
                                               coronavirus.

                            3/25/2020    LBD   Prepare status report.                        2.50         1,125.00
                                                                                           450.00/hr

                            3/26/2020    LBD   Multiple emails with T. Broadlick re          0.20           90.00
                                               customer lists.                             450.00/hr

                                         LBD   Email with T. Broadlick re revised            0.10           45.00
                                               projections.                                450.00/hr

                                         LBD   Prepare M. Ferreira declaration               2.50         1,125.00
                                               insurance support of status report.         450.00/hr

                                         LBD   Reviewed and downloaded                       0.60          270.00
                                               documents from state court litigation       450.00/hr
                                               in Heritage Bank v. Douce France (.5);
                                               Email to client re copy of request for
                                               entry of default (.1)

                            3/27/2020    LBD   Telephone with T. Broadlick re                0.30          135.00
                                               Monthly operating report issues.            450.00/hr

                                         LBD   Review monthly operating report for           1.50          675.00
                                               January and February.                       450.00/hr

                            3/28/2020    LBD   Prepare Monthly operating report for          0.30      NO CHARGE
                                               filing.                                     450.00/hr

                                         LBD   Telephone conference with M.                  0.20           90.00
                                               Ferreira re review of current customer      450.00/hr
                                               list for March.

                                         LBD   Email to T. Lewis re accounts                 0.10      NO CHARGE
                                               receivable list for February and            450.00/hr
                                               February customer list.




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page134
                                                                                                  134
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page      10


                                                                                          Hrs/Rate         Amount

                            3/30/2020    LBD   Review projections and WIP and                0.90      NO CHARGE
                                               revise footnotes to projection in           450.00/hr
                                               support of supplement to cash
                                               collaterals for hearing.

                                         LBD   Review and revise supplement to               0.80          360.00
                                               cash collateral regarding revised           450.00/hr
                                               projections for cash collateral hearing.

                            3/31/2020    LBD   Review and reply to M. Simon re               0.10           45.00
                                               adequate assurance with PG&E                450.00/hr

                                         LBD   Email to M. Ferreira re adequate              0.10      NO CHARGE
                                               assurance payment to PG&E                   450.00/hr

                            4/2/2020     LBD   Review and revise order granting              0.20           90.00
                                               payroll motion.                             450.00/hr

                                         LBD   Prepare order granting payroll motion         0.50          225.00
                                               on final basis.                             450.00/hr

                                         LBD   Prepare cash collateral order.                0.60          270.00
                                                                                           450.00/hr

                                         LBD   Discussion with S. Fox regarding the          0.40      NO CHARGE
                                               results of the hearing on cash              450.00/hr
                                               collateral and payroll motions.

                            4/3/2020     LBD   Prepare order continuing status               0.50          225.00
                                               conference and setting other                450.00/hr
                                               deadlines.

                                         LBD   Review and file order re application to       0.20           90.00
                                               employ Fox Law Corp.                        450.00/hr

                            4/6/2020     LBD   Oversee filing of payroll order.              0.20      NO CHARGE
                                                                                           450.00/hr

                                         LBD   Review and finalize cash collateral           0.20           90.00
                                               order.                                      450.00/hr

                                         LBD   Telephone conference with S. Fox to           0.20      NO CHARGE
                                               review things to do in the case             450.00/hr
                                               including the application to employ
                                               Certified public accountant and the
                                               landlord Motion for relief from stay
                                               being heard on Thursday.

                            4/7/2020     LBD   Review court NEF message regarding            0.10      NO CHARGE
                                               cash collateral order and service.          450.00/hr




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page135
                                                                                                  135
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page         11


                                                                                           Hrs/Rate         Amount

                            4/7/2020     LBD   Revise order re cash collateral.               0.20      NO CHARGE
                                                                                            450.00/hr

                                         LBD   Prepare certificate of service re cash         0.20      NO CHARGE
                                               collateral order.                            450.00/hr

                                         LBD   Prepare Order re appointment of                0.10           45.00
                                               responsible person.                          450.00/hr

                            4/8/2020     LBD   Review email from K. McAbee re                 0.10           45.00
                                               outstanding documents form review of         450.00/hr
                                               additional documents provided to the
                                               OUST from the IDI.

                            4/9/2020     LBD   Email to M. Ferreira re approval of            0.10           45.00
                                               March accounts receivable report and         450.00/hr
                                               customer list to be sent to Heritage
                                               Bank.

                                         LBD   Email to T. Lewis and C. Torres re             0.20           90.00
                                               March Accounts receivable report and         450.00/hr
                                               customer list.

                                         LBD   Email to M. Ferreira re verification           0.10           45.00
                                               about personal credit card use on            450.00/hr
                                               behalf of the Debtor.

                                         LBD   Email to M. Ferreira re 2008 Chevy             0.10           45.00
                                               Cargo status as operational vehicle.         450.00/hr

                                         LBD   Review and respond to M. Ferreira re           0.20           90.00
                                               status of cargo vehicle and insurance.       450.00/hr

                                         LBD   Email to R. Say re engagement letter           0.10      NO CHARGE
                                               and resume for application to employ.        450.00/hr

                                         LBD   Multiple emails with J. Day re OUST            0.30      NO CHARGE
                                               policy and/or form for drawn downs on        450.00/hr
                                               retainers per court order.

                                         LBD   Multiple emails with K. McAbee re the          0.40          180.00
                                               handling of amending the schedules           450.00/hr
                                               to properly reflect the loan to the
                                               Debtor by use of principal credit cards
                                               for business purposes.

                                         LBD   Research procedure for drawn down              0.50      NO CHARGE
                                               of retainer in Local Bankruptcy Rules        450.00/hr
                                               and on OUST website for Region 17.




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page136
                                                                                                  136
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page       12


                                                                                           Hrs/Rate         Amount

                            4/9/2020     LBD   Follow up email with T. Broadlick re           0.10           45.00
                                               adequate protection payment to               450.00/hr
                                               Heritage Bank.

                                         LBD   Multiple emails with K. McAbee re              0.40          180.00
                                               outstanding documents request and            450.00/hr
                                               handling properly the Debtor's use of
                                               personal credit cards of the
                                               shareholder.

                                         LBD   Prepare application to employ Lucove,          1.80          810.00
                                               Say & Co. as accountants.                    450.00/hr

                            4/10/2020    LBD   Prepare declaration of R. Say in               0.60          270.00
                                               support of application to employ.            450.00/hr

                                         LBD   Prepare Notice to Employ Accountant            0.20           90.00
                                               and Post-Petition Retainer.                  450.00/hr

                                         LBD   Review previously filed schedules and          1.50          675.00
                                               prepare amended schedule F and               450.00/hr
                                               SOFA.

                                         LBD   Email to M. Ferreira re declaration re         0.20      NO CHARGE
                                               verification of schedules and SOFA           450.00/hr
                                               requiring review and signature.

                                         LBD   Email to R. Say re declaration for             0.20      NO CHARGE
                                               signature.                                   450.00/hr

                                         LBD   Telephone conference with M.                   0.30          135.00
                                               Ferreria re declaration verifying the        450.00/hr
                                               schedules and amended Schedule F
                                               and SOFA.

                                         LBD   Finalize application to employ Lucove,         0.40          180.00
                                               Say &Co.                                     450.00/hr

                                         LBD   Multiple emails with J. Day re listing of      0.20           90.00
                                               personal credit cards on Sched F and         450.00/hr
                                               related issues.

                                         LBD   Prepare amended declaration                    0.30          135.00
                                               concerning Debtor's schedules and            450.00/hr
                                               amendment cover sheet.

                                         LBD   Email to M. Ferreira re update case            0.20           90.00
                                               status re employment of Certified            450.00/hr
                                               public accountant and other issues.




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page137
                                                                                                  137
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page       13


                                                                                         Hrs/Rate         Amount

                            4/10/2020    LBD   Review and respond to T. Broadlick re        0.20           90.00
                                               status of obtaining insurance              450.00/hr
                                               coverage on the cargo vehicle.

                                         LBD   Email to T. Boradlick re insurance on        0.10           45.00
                                               cargo vehicle per OUST email .             450.00/hr

                                         LBD   Telephone conference with M.                 0.20           90.00
                                               Ferreira re application to employ for      450.00/hr
                                               review and signature.

                                         LBD   Review and respond to S. Fox email           0.20           90.00
                                               re application to employ certified         450.00/hr
                                               public accountant.

                                         LBD   Multiple email with R. Say services          0.30          135.00
                                               covered in engagement letter.              450.00/hr

                                         LBD   Email court re issues with cash              0.20           90.00
                                               collateral order.                          450.00/hr

                                         LBD   Review NEF rejection from court re           0.20      NO CHARGE
                                               order appointing responsible party and     450.00/hr
                                               refile.

                                         LBD   Email to M. Ferreira re application to       0.10      NO CHARGE
                                               employ accountant re signature.            450.00/hr

                            4/12/2020    LBD   Review Heritage Bank of Commerce             0.10           45.00
                                               proof of claim.                            450.00/hr

                                         LBD   Email to T. Broadlick re status of           0.10           45.00
                                               March Monthly operating report.            450.00/hr

                            4/14/2020    LBD   Multiple emails with T. Broadlick re         0.20           90.00
                                               Monthly operating report.                  450.00/hr

                                         LBD   Email to M. Ferreira re status of            0.10           45.00
                                               insurance information on 20008 cargo       450.00/hr
                                               vehicle re response to UST email.

                                         LBD   Review and assemble March Monthly            1.90      NO CHARGE
                                               operating report.                          450.00/hr

                            4/17/2020    LBD   Telephone conference with S. Fox to          0.30      NO CHARGE
                                               review things to do in the case            450.00/hr
                                               including cash collateral order, new
                                               cash collateral motion and other
                                               issues.




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page138
                                                                                                  138
                                                    of 164
Douce France d/b/a Douce France Bakery                                    Page      14


                                                                                              Hrs/Rate         Amount

                            4/17/2020    LBD   Multiple emails with T. Broadlick re              0.20            90.00
                                               issues with the Monthly operating               450.00/hr
                                               report.

                            4/19/2020    LBD   Revise Monthly operating report with              0.30          135.00
                                               footnote re total assets and liabilities        450.00/hr
                                               as of petition date (.2); Email to T.
                                               Broadlick re canceled checks re
                                               Monthly operating report.(.1).

                                         LBD   Oversee filing of March Monthly                   0.20      NO CHARGE
                                               operating report.                               450.00/hr


           SUBTOTAL:                                                                      [    100.60        37,305.00]

           Paralegal

                            1/29/2020    P     Work through a plethora of emails                 4.00          500.00
                                               with attachments from bookkeeper                125.00/hr
                                               updating various reports. Review the
                                               initial bankruptcy papers page by page
                                               with LBD, make changes, review
                                               documents looking for more
                                               information, prepare final set of
                                               bankruptcy papers for filing.

                            5/14/2020    P     Work on internal claims register used             0.50            62.50
                                               to track claims and for plan                    125.00/hr
                                               projections.

                            9/16/2020    P     Work on the August Monthly operating              0.70            87.50
                                               report looking to make sure that the            125.00/hr
                                               numbers tie up, etc.

                            9/17/2020    P     Work on the final version of the                  0.20      NO CHARGE
                                               August, Monthly operating report, e.g.          125.00/hr
                                               redacting.

                            1/15/2021    P     Prepare plan confirmation memo for                2.10      NO CHARGE
                                               filing, get attorney approval. Review           125.00/hr
                                               the Ballot Summary, organize it for
                                               filing. Prepare the certificate of
                                               service. Get Fox approval for three
                                               efilings.


           SUBTOTAL:                                                                      [      7.50          650.00]




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page139
                                                                                                  139
                                                    of 164
Douce France d/b/a Douce France Bakery                                    Page        15


                                                                                            Hrs/Rate      Amount

           SRF

                            1/29/2020    SRF   Review and revise the first day                 0.30       142.50
                                               declaration.                                  475.00/hr

                                         SRF   Work with staff on first day motions            1.50       712.50
                                               (preparing them in part). Review              475.00/hr
                                               schedules and other matter for filing.

                            1/30/2020    SRF   Prepare the payroll motion. (.9)                1.50       712.50
                                                                                             475.00/hr
                                               Work telephonically with bookkeeper,
                                               MR and Lesley Davis to figure out
                                               payroll issues, e.g. what employees
                                               will be owed what and how the
                                               employees will be paid. (.6)

                                         SRF   Review and revise the motion to                 0.30       142.50
                                               shorten time for first day hearings.          475.00/hr

                                         SRF   Utilities Motion. Work on the utilities         0.50       237.50
                                               motion.                                       475.00/hr

                                         SRF   Prepare the cash collateral motion.             1.50       712.50
                                                                                             475.00/hr

                            1/31/2020    SRF   Telephone call to bookkeeper Tammy              0.20        95.00
                                               Broadlick (TB) to discuss payroll and         475.00/hr
                                               accounting problems.

                            2/2/2020     SRF   Email M.F. regarding the first day              0.20        95.00
                                               hearings.                                     475.00/hr

                            2/4/2020     SRF   Travel to SFO. This is a partial                2.00       950.00
                                               charge for travel time.                       475.00/hr

                                         SRF   Begin working at 12 noon for the                1.00       475.00
                                               hearing.                                      475.00/hr

                                         SRF   Meet with principals from 1:00 to 3:00          2.00       950.00
                                               p.m.                                          475.00/hr

                                         SRF   Attend the hearings on cash collateral,         0.70       332.50
                                               payroll and utilities. Motions granted.       475.00/hr

                                         SRF   Confer following the hearings with              0.80       380.00
                                               principals.                                   475.00/hr

                            2/5/2020     SRF   Return to LA from SF the morning                2.50      1,187.50
                                               after the first day hearings. Total time      475.00/hr
                                               for travel from hotel to airport, to LA to




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page140
                                                                                                  140
                                                    of 164
Douce France d/b/a Douce France Bakery                                  Page      16


                                                                                         Hrs/Rate         Amount

                                               office 5 hours. Time charged 2.5
                                               hours.

                            2/5/2020     SRF   No charged portion of 5 hours travel         2.50      NO CHARGE
                                               time from SF to LA following first day     475.00/hr
                                               hearings.

                            2/11/2020    SRF   Work with attorney Lesley Davis on           0.20      NO CHARGE
                                               UST compliance matters.                    475.00/hr

                            2/17/2020    SRF   Telephone call to bookkeeper TB to           0.40          190.00
                                               discuss the budget to actual report        475.00/hr
                                               and potential changes to the cash
                                               collateral projections. (.2) Telephone
                                               call to MF to discuss the same. (.2)

                            2/22/2020    SRF   Read Heritage Bank's 9 point demand          0.30          142.50
                                               on cash collateral. Prepare a lengthy      475.00/hr
                                               draft responsive communication for
                                               client comment. As part of this send 2
                                               emails to client personnel.

                            2/26/2020    SRF   Return MF's phone call about a               0.20           95.00
                                               business license issue. Discuss that       475.00/hr
                                               issue and case/business issues.

                                         SRF   Telephone conference with MF and             0.80      NO CHARGE
                                               Lesley Davis to review the landlord's      475.00/hr
                                               motion to terminate the stay, the IDI
                                               and 341(a) and other issues.

                            3/2/2020     SRF   Work with bookkeper and LD on the            0.20           95.00
                                               reports for the cash collateral            475.00/hr
                                               supplement.

                            3/4/2020     SRF   Work with attorney LD on tomorrow's          0.50      NO CHARGE
                                               hearing on cash collateral.                475.00/hr

                            3/5/2020     SRF   Telephone call to MF, ahead of the           0.20      NO CHARGE
                                               hearing, regarding today's hearing on      475.00/hr
                                               cash collateral.

                                         SRF   Telephone call from MF, following the        0.40      NO CHARGE
                                               hearing, regarding results. (.2)           475.00/hr
                                               Telephone call to Lesley Davis
                                               regarding the same. (.2)

                            3/13/2020    SRF   Utilities. Work telephonically with LBD      0.20      NO CHARGE
                                               on utility issues.                         475.00/hr




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page141
                                                                                                  141
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page      17


                                                                                          Hrs/Rate         Amount

                            3/16/2020    SRF   Work on the opposition to the                 1.30          617.50
                                               landlord's motion for relief from stay.     475.00/hr
                                               Review the draft L.Davis has
                                               prepared. (.2) Telephone call to LD
                                               to discuss. (.2) Telephone call to
                                               Debtor's bookkeeper to obtain
                                               information for the opposition. (.1)

                                               Later, work through next draft of the
                                               opposition with LD and conference
                                               call in Debtor's bookkeeper. (.4)

                                               Then call LD to go through the
                                               principal's declaration. (.2) Conduct a
                                               conference call with Debtor's principal
                                               to review his declaration, line by line.
                                               (.2)

                            3/20/2020    SRF   Telephone call from MF, for our               0.30          142.50
                                               scheduled 7 a.m. call, to discuss his       475.00/hr
                                               efforts yesterday to obtain new
                                               business. Work with him on an email
                                               to a contact at the SBA looking for
                                               payment relief.

                            3/21/2020    SRF   Work telephonically with attorney LD          0.30      NO CHARGE
                                               of firm on things to do in the DF case.     475.00/hr
                                               Go through motions needed, issues
                                               with the corona virus and UST matters.

                            3/23/2020    SRF   Declaration of MF regarding loans.            0.40          190.00
                                               Review and revise the declaration of        475.00/hr
                                               MF regarding loans. As part of this
                                               call the company's bookkeeper to
                                               obtain more information. (.3)

                                               Follow up call with LD of my office to
                                               go through the edits. (.1)

                            3/24/2020    SRF   Declaration of shareholder loans.             0.10      NO CHARGE
                                               Review and revise the declaration.          475.00/hr

                            3/25/2020    SRF   Ch. 11 Status Report. Telephone call          0.20           95.00
                                               from bookkeeper TB to discuss the           475.00/hr
                                               cash flow projections and other
                                               financial reports we intend to provide
                                               with the chapter 11 status report being
                                               filed later this week.




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page142
                                                                                                  142
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page      18


                                                                                           Hrs/Rate         Amount

                            3/26/2020    SRF   Review and revise the status report            0.60          285.00
                                               for the 04 2020 hearing. (.4)                475.00/hr

                                               Further revisions. (.2)

                                         SRF   First read through of the landlord's           0.30          142.50
                                               reply to the motion for relief from stay.    475.00/hr
                                               Send to client principal with comments.

                                         SRF   Conference call with client personnel          0.40          190.00
                                               regarding projections of income and          475.00/hr
                                               expenses going forward.

                            3/27/2020    SRF   Lengthy discussion of Covid 19,                0.80          380.00
                                               impact on orders, the revised                475.00/hr
                                               projections, means to raise monies,
                                               etc.

                                         SRF   Telephone call to attorney for landlord        0.40          190.00
                                               to see if settlement discussions would       475.00/hr
                                               be fruitful. (.3) Follow up email to DF
                                               regarding the same. (.1)

                                         SRF   Work with Lesley Davis on the various          0.20      NO CHARGE
                                               case and business issues presently           475.00/hr
                                               outstanding.

                            3/28/2020    SRF   Telephone call to MF for scheduled             1.30          617.50
                                               call to discuss projections,                 475.00/hr
                                               competition, rebuilding from Covid 19,
                                               the landlord and Heritage Bank.

                                         SRF   Telephone call to company personnel            0.30      NO CHARGE
                                               to discuss the projections.                  475.00/hr

                            3/29/2020    SRF   With revised projections in light of           0.80          380.00
                                               Covid 19 and the Debtor's changes to         475.00/hr
                                               its business, prepare a supplemental
                                               filing explaining this. (.4) Email to
                                               associate attorney and then to MF
                                               asking for work to be done. (.2)

                                               Emails to/from MF about the customer
                                               lists for February and March and the
                                               WIP listings. (.2)

                            3/31/2020    SRF   With notes from Debtor's principal,            0.40          190.00
                                               prepare a proposed settlement offer to       475.00/hr
                                               the landlord. Provide to client with
                                               comments.




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page143
                                                                                                  143
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page     19


                                                                                          Hrs/Rate         Amount

                            4/1/2020     SRF   Prepare an offer to settle to the             0.30          142.50
                                               landlord based on my notes to MF and        475.00/hr
                                               his acceptance of the terms I had
                                               suggested.

                                         SRF   Work telephonically with MF to                0.70          332.50
                                               prepare a counter offer to the Bank.        475.00/hr

                            4/2/2020     SRF   Prepare for hearing on cash collateral,       2.20         1,045.00
                                               payroll motion and status conference.       475.00/hr
                                               Read through the materials and
                                               devote time to analyzing the bank's
                                               objection to the use of cash collateral.
                                               (.6) Call in to the hearing and wait for
                                               the matter to be called. Participate in
                                               the hearings. The two motions were
                                               granted and the status conference
                                               was continued. (1.0) Telephone call
                                               from MF at the Debtor to discuss the
                                               hearing and moving forward. (.2)
                                               Telephone call to associate Lesley
                                               David to have her work on the two
                                               older orders, the orders from today
                                               and the amended Statement of
                                               Financial Affairs. (.4)

                                         SRF   Telephone call from building landlord         0.30          142.50
                                               with a proposal to settle the dispute.      475.00/hr
                                               Following call, put together notes to
                                               understand the proposal.

                            4/3/2020     SRF   Telephone call from landlord's                0.20           95.00
                                               attorney to discuss potential               475.00/hr
                                               settlement of issues.

                                         SRF   Prepare lengthy email to MF at DF             0.30          142.50
                                               discussing the landlord's proposal to       475.00/hr
                                               settle, look at options and make a
                                               recommendation.

                            4/6/2020     SRF   Telephone call from attorney for              0.50          237.50
                                               landlord to continue settlement             475.00/hr
                                               discussions. (.3) Prepare email to
                                               MF regarding status. (.2)

                                         SRF   Telephone conference with LD of my            0.20      NO CHARGE
                                               office to review things to do in this       475.00/hr
                                               case including the Certified public
                                               accountant 327 application and the
                                               landlord Motion for relief from stay
                                               being heard on Thursday.




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page144
                                                                                                  144
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page      20


                                                                                            Hrs/Rate         Amount

                            4/9/2020     SRF   Prepare for hearing. Read through               2.70         1,282.50
                                               the various pleadings and the exhibits.       475.00/hr
                                               Prepare notes and argument. (1.0)
                                               Telephone call to MF ahead of the
                                               hearing to discuss. (.2) Call in for the
                                               hearing, wait over one hour for the
                                               matter to be discussed and appear at
                                               the hearing on the landlord's motion to
                                               terminate the stay. (1.5)

                            4/14/2020    SRF   Telephone call to MG for the landlord.          0.60          285.00
                                               Discuss terms of a new potential deal.        475.00/hr
                                               (.1) Work on notes and thoughts for
                                               next call. (.1) Telephone call to MF at
                                               the Debtor to discuss. (.2)

                                               Return later call from Mauro F with a
                                               question about the deal terms. (.1)
                                               Call from MG, landlord's counsel,
                                               regarding terms. (.1)

                            4/15/2020    SRF   Work through the draft March, 2020,             0.20           95.00
                                               Monthly operating report.                     475.00/hr

                                         SRF   Leasehold. Telephone call to                    0.40          190.00
                                               landlord's attorney to discuss paper          475.00/hr
                                               over the phone the terms of what we
                                               believe is the deal. (.2) Prepare
                                               detailed memo to client regarding the
                                               same. (.2)

                            4/20/2020    SRF   Read through the filed March Monthly            0.10      NO CHARGE
                                               operating report.                             475.00/hr

                            4/21/2020    SRF   Lease rejection. Read through the               0.50          237.50
                                               stipulation by the landlord to reject the     475.00/hr
                                               lease and for other relief. Make
                                               changes to it. Pull up the original
                                               lease and summarize relevant
                                               provisions for DF. (.3) Prepare an
                                               email to DF personnel regarding the
                                               rejection and its various provisions. (.2)

                            4/22/2020    SRF   Building lease. Telephone call to               0.20           95.00
                                               landlord's attorney to discuss                475.00/hr
                                               stipulation terms.

                                         SRF   Telephone call to MF to review the              0.60          285.00
                                               landlord's drafted stipulation with him.      475.00/hr
                                               Answer his questions and review
                                               portions of the building lease with him.
                                               While on the call, draft much of an




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page145
                                                                                                  145
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page      21


                                                                                            Hrs/Rate         Amount

                                               email to the landlord's attorney and
                                               get MF's approval. (.4) Following call,
                                               continue to prepare the
                                               communication. (.2)

                            4/23/2020    SRF   Go back to the stipulation and go               0.40          190.00
                                               through it again with an eye on               475.00/hr
                                               yesterday's call to the landlord's
                                               attorney. Call MF to discuss deal
                                               terms and today's inspection of the
                                               premises by the landlord. (.3) Follow
                                               up email to landlord's attorney
                                               regarding final terms to stipulation. (.1)

                            4/25/2020    SRF   Building Lease. Telephone call from             0.30          142.50
                                               MF to discuss the latest draft of the         475.00/hr
                                               rejection stipulation.

                            4/29/2020    SRF   Telephone conference with MF to                 0.20           95.00
                                               discuss the landlord stipulation and          475.00/hr
                                               repair/maintenance costs.

                            5/6/2020     SRF   Email to landlord's attorney with               0.10           47.50
                                               update about move and proposed                475.00/hr
                                               change to settlement terms.

                            5/7/2020     SRF   Telephone call to MF to obtain                  1.40          665.00
                                               approval of the settlement terms. (.1)        475.00/hr
                                               Email to landlord's attorney regarding
                                               the same. (.1) Begin to draft the
                                               settlement motion. (1.2)

                            5/11/2020    SRF   Work on administrative matters in the           0.80      NO CHARGE
                                               case.                                         475.00/hr

                                         SRF   Work through the April 2020 Monthly             0.20           95.00
                                               operating report.                             475.00/hr

                            5/12/2020    SRF   Respond to inquiry by landlord about            0.10           47.50
                                               the settlement.                               475.00/hr

                                         SRF   Work on cash collateral issues in part          0.20           95.00
                                               emailing counsel for Heritage Bank.           475.00/hr

                            5/13/2020    SRF   Work on the cash collateral order from          0.50      NO CHARGE
                                               the April hearing and upload it.              475.00/hr

                            5/14/2020    SRF   Further work on the motion and notice           0.50          237.50
                                               for the compromise motion with the            475.00/hr
                                               landlord. Approx. 2 hours spent.




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page146
                                                                                                  146
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page      22


                                                                                         Hrs/Rate         Amount

                            5/14/2020    SRF   No charged portion of time spent             1.50      NO CHARGE
                                               working on the compromise motion           475.00/hr
                                               and notice. 2.0 hours total. 1.5 hours
                                               no charged.

                            5/15/2020    SRF   Complete the landlord compromise             0.60          285.00
                                               motion and notice. (.4)                    475.00/hr

                                               Telephone call to MF to discuss the
                                               motion and a new location. (.2)
                                               During call, send him two emails.

                                         SRF   Begin work on the next cash collateral       0.60          285.00
                                               motion.                                    475.00/hr

                            5/16/2020    SRF   Further work on the compromise               0.80          380.00
                                               motion with the landlord, the notice       475.00/hr
                                               and the COS.

                            5/17/2020    SRF   Further work on the 2nd supplement           0.80          380.00
                                               to the cash collateral application and     475.00/hr
                                               the MF declaration.

                            5/18/2020    SRF   Download and review the two motions          0.30      NO CHARGE
                                               (borrow and cash collateral), the          475.00/hr
                                               notices and the COS. Provide to
                                               client personnel with comments.

                            5/19/2020    SRF   Prepare amended notices on hearings          0.20      NO CHARGE
                                               on the cash collateral                     475.00/hr

                                         SRF   Prepare amended notice of hearing on         0.20      NO CHARGE
                                               the lease rejection compromise.            475.00/hr

                            6/1/2020     SRF   Prepare status report ahead of 6/2           0.90          427.50
                                               deadline. Emails to/from bookkeeper        475.00/hr
                                               for financial information. Draft the
                                               status report.

                            6/2/2020     SRF   Status Report. Final revisions to the        0.40          190.00
                                               status report and speak with the           475.00/hr
                                               bookkeeper and then MR about
                                               figures for the status report and final
                                               revisions.

                            6/4/2020     SRF   Telephone call from MF regarding             0.20      NO CHARGE
                                               Heritage's Bank's notice of                475.00/hr
                                               inspect/valuation and efforts to move
                                               the business. (.2)




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page147
                                                                                                  147
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page       23


                                                                                           Hrs/Rate         Amount

                            6/11/2020    SRF   Prepare for the hearings on the                1.30          617.50
                                               motion to use cash collateral through        475.00/hr
                                               12/202, the compromise with the
                                               landlord on the chapter 11 status
                                               conference. (.3) Call in to CourtCall
                                               and wait for docket to begin and case
                                               to be called. (.7) Appear at hearing
                                               on the two motions and the status
                                               conference. (.3)

                                         SRF   Prepare order on the use of cash               0.40          190.00
                                               collateral. (.3) Forward to bank's           475.00/hr
                                               counsel for his signature with
                                               comments. (.1)

                                         SRF   Landlord compromise. Prepare order             0.60          285.00
                                               on the compromise order. Re-draft            475.00/hr
                                               the stipulation into the order. (.5) Then
                                               send to landlord's counsel with
                                               comments and questions. (.1)

                                         SRF   Telephone call to MF regarding the             0.20           95.00
                                               lease situation and moving.                  475.00/hr

                            6/12/2020    SRF   Prepare COS and final set up for               0.50      NO CHARGE
                                               order authorizing use of cash                475.00/hr
                                               collateral. Check local rule and
                                               website requirements. Upload the
                                               COS and the order.

                                         SRF   Review and revise the order on the             0.30          142.50
                                               compromise with the landlord. Return         475.00/hr
                                               by email to the landlord's attorney with
                                               comments.

                            6/16/2020    SRF   Landlord motion. Final check to the            0.50      NO CHARGE
                                               order and then upload.                       475.00/hr

                            6/19/2020    SRF   Telephone call from bookkeeper to              0.10           47.50
                                               discuss the May Monthly operating            475.00/hr
                                               report.

                                         SRF   Email from MF regarding a writ of              0.40          190.00
                                               execution by Challenge Dairy. Read           475.00/hr
                                               through the 18 pages, pull up and
                                               read other documents I have on the
                                               state court lawsuit (.2) and call MF to
                                               discuss potential steps to take. (.2)




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page148
                                                                                                  148
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page      24


                                                                                          Hrs/Rate         Amount

                            6/24/2020    SRF   Begin work on the motion to enter into        1.20          570.00
                                               the lease and the sub-lease. Read           475.00/hr
                                               the leases and start drafting the
                                               motion.

                            6/25/2020    SRF   Continue working on the motion to             2.40         1,140.00
                                               enter into the lease and the sub-lease.     475.00/hr
                                               (.6)

                                               Telephone call to MF to go through
                                               the motion line by line looking for
                                               information, etc. (.8)

                                               Continue working on the motion. (.8)

                            6/26/2020    SRF   Leases. Work on the application to            1.40          665.00
                                               shorten time for notice of hearing (.5)     475.00/hr
                                               and also email MF with requests of
                                               things for him to do in connection with
                                               the motion. (.1) Call MF with a
                                               question for him (.1), send him one
                                               email with other requests (.1) and one
                                               call from MF with a question for me
                                               about the motion. (.1)

                                               Call the two landlords and the one
                                               sub-landlord to discuss the ex parte
                                               application and the motion with each
                                               of them. (.4) Follow up call to MF to
                                               keep him on track to get one more
                                               signed document. (.1)

                            7/1/2020     SRF   Telephone call from MF regarding the          0.20           95.00
                                               7/1 move out and the landlord's             475.00/hr
                                               inspection.

                                         SRF   Work with staff on filing issues for the      0.80      NO CHARGE
                                               motion to enter into new leases and to      475.00/hr
                                               shorten time for notice of a hearing.

                            7/2/2020     SRF   Leases. Continue work on the motion           1.60          760.00
                                               to enter into the new leases, the           475.00/hr
                                               declaration and the motion to shorten
                                               time.

                            7/7/2020     SRF   Telephone call from DF's bookkeeper           0.40          190.00
                                               to discuss ongoing issues for the           475.00/hr
                                               company. (.1)

                                               Prepare declaration of MF regarding




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page149
                                                                                                  149
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page      25


                                                                                          Hrs/Rate         Amount

                                               move from the prior leasehold to the
                                               new locations. (.3)

                            7/8/2020     SRF   Prepare COS for declaration on                0.40      NO CHARGE
                                               vacating the prior leasehold premises.      475.00/hr
                                               Upload both.

                                         SRF   Old leasehold. Return call from old           0.30          142.50
                                               landlord's attorney regarding the move      475.00/hr
                                               out. (.2) Follow up by phone with MF
                                               on one question the landlord has. (.1)

                            7/9/2020     SRF   Motion to enter into new leases.              1.20          570.00
                                               Prepare for hearing. (.3) Call in and       475.00/hr
                                               wait for matter to be called.
                                               Participate in the hearing. Motion
                                               granted. (.5) Telephone call to MF to
                                               discuss hearing and also last issue
                                               with prior landlord. (.1) Prepare order
                                               granting the motion. (.3)

                                         SRF   Prepare a notice of opportunity to            0.50      NO CHARGE
                                               object and work with staff on filing and    475.00/hr
                                               service issues.

                            7/15/2020    SRF   Telephone call from MF to discuss             0.20           95.00
                                               financing issues, in particular, doing a    475.00/hr
                                               PPP loan, and cash flow issues.

                            7/27/2020    SRF   Telephone call to MF to discuss               0.20           95.00
                                               business status and infusion of             475.00/hr
                                               monies.

                                         SRF   Work through the June Monthly                 0.30          142.50
                                               operating report.                           475.00/hr

                            8/2/2020     SRF   Begin work on the Disclosure                  0.40          190.00
                                               Statement by emailing DF personnel          475.00/hr
                                               including its bookkeeper asking
                                               questions and seeking information.
                                               Do some discussion of necessary
                                               items for a Disclosure Statement and
                                               the projections.

                            8/5/2020     SRF   Work on the liquidation analysis. (.2)        0.50          237.50
                                               Send email to MF regarding his work         475.00/hr
                                               on the analysis. (.1) Prepare email to
                                               Heritage Bank's counsel about the
                                               bank's treatment. (.2)




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page150
                                                                                                  150
                                                    of 164
Douce France d/b/a Douce France Bakery                                    Page      26


                                                                                         Hrs/Rate       Amount

                            8/6/2020     SRF   Telephone call to counsel for Heritage       0.60        285.00
                                               Bank to discuss plan provisions and        475.00/hr
                                               the business. (.4)

                                               Email to client to discuss settlement
                                               issues. (.2)

                            8/8/2020     SRF   Email to bank's counsel regarding the        0.10         47.50
                                               settlement discussions we have             475.00/hr
                                               started.

                                         SRF   Telephone call to MF to discuss              0.40        190.00
                                               various matters including the plan         475.00/hr
                                               projections, confirmation issues,
                                               insurance and business status.

                            8/11/2020    SRF   Work with bookkeeper on the initial          0.80        380.00
                                               draft of the projections. Go item by       475.00/hr
                                               item, question assumptions and check
                                               back-up information. Conclude with
                                               tasks to be followed up on to complete
                                               a decent draft of the projections.

                                         SRF   Email to counsel for Heritage Bank,          0.20         95.00
                                               continuing settlement discussions.         475.00/hr

                            8/12/2020    SRF   Telephone call from D.F.'s                   0.20         95.00
                                               bookkeeper to further discuss the          475.00/hr
                                               projections.

                            8/13/2020    SRF   Work through the projections draft           0.30        142.50
                                               and make additional suggestions for        475.00/hr
                                               changes.

                            8/17/2020    SRF   Telephone call to MF to work through         0.30        142.50
                                               the spreadsheet he sent to me              475.00/hr
                                               yesterday. Follow up email to bank's
                                               counsel regarding the same
                                               spreadsheet.

                                         SRF   Final review of the July Monthly             0.20         95.00
                                               operating report.                          475.00/hr

                                         SRF   Prepare the first draft of the               3.20      1,520.00
                                               Disclosure Statement.                      475.00/hr

                            8/18/2020    SRF   Continued work on the Disclosure             0.80        380.00
                                               Statement.                                 475.00/hr




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page151
                                                                                                  151
                                                    of 164
Douce France d/b/a Douce France Bakery                                  Page       27


                                                                                          Hrs/Rate      Amount

                            8/18/2020    SRF   Telephone conference with MF to               0.50       237.50
                                               discuss in detail the Heritage Bank         475.00/hr
                                               proposal on the plan. Discuss the
                                               proposal and a counter proposal.

                            8/19/2020    SRF   Email to MF regarding a counter to the        0.60       285.00
                                               bank. (.1) Telephone call to MF             475.00/hr
                                               regarding the same. (.1) Upon
                                               receiving authorization, draft a
                                               proposal to the bank. (.4)

                                         SRF   Go through the projections with MF,           0.60       285.00
                                               asking about assumptions and                475.00/hr
                                               individual categories.

                            8/24/2020    SRF   Examine and then prepare                      0.30       142.50
                                               communication to client regarding           475.00/hr
                                               bank's present settlement position.

                                         SRF   Continued work on the Disclosure              1.80       855.00
                                               Statement.                                  475.00/hr

                                         SRF   Continued work at night on the draft          0.60       285.00
                                               Disclosure Statement.                       475.00/hr

                            8/25/2020    SRF   Telephone conference with MF and              2.60      1,235.00
                                               Joanne F. to discuss the settlement         475.00/hr
                                               discussions with the bank and to form
                                               a counter proposal. (.6)

                                               Following the call, draft a proposed
                                               counter offer, prepare an amortization
                                               chart and send both to DF with
                                               comments. (.4)

                                               Continued work on the draft disclosure
                                               statement. Complete a first draft of the
                                               Disclosure Statement, the declaration
                                               and the liquidation analysis. (1.6)

                            8/26/2020    SRF   Continued work on the Disclosure              0.50       237.50
                                               Statement, editing and inputting            475.00/hr
                                               information from the projections.

                                         SRF   With authorization from MF, edit and          0.30       142.50
                                               complete the latest counter offer to        475.00/hr
                                               the bank.

                                         SRF   Phone conference with bank's counsel          0.60       285.00
                                               to discuss intricacies of the 1111(b)       475.00/hr
                                               election, looking to see if the parties
                                               approach the election in the same




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page152
                                                                                                  152
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page      28


                                                                                          Hrs/Rate         Amount

                                               way. Discuss the current counter
                                               proposal. (.5) Memo to MF regarding
                                               the call. (.1)

                            8/26/2020    SRF   Go line by line through the Disclosure        1.80          855.00
                                               Statement with MF, asking questions,        475.00/hr
                                               answering questions and confirming
                                               information.

                                         SRF   In light of bank's stated intent to take      0.70          332.50
                                               the 1111(b) election, do legal research     475.00/hr
                                               concerning classification of unsecured
                                               portion, what payment stream the
                                               creditor is entitled to under the
                                               election, etc.

                            8/27/2020    SRF   Work further on the Disclosure                1.60          760.00
                                               Statement.                                  475.00/hr

                                         SRF   Spend time at the court's website             0.70      NO CHARGE
                                               reading about Disclosure Statement          475.00/hr
                                               and plan requirements, forms,
                                               procedures, etc.

                                         SRF   Emails to/from bank counsel (.2) then         0.30          142.50
                                               call from counsel to discuss                475.00/hr
                                               settlement further. (.1)

                            8/28/2020    SRF   Continued work on the Disclosure              2.30         1,092.50
                                               Statement in light of MF's changes          475.00/hr
                                               and general editing. Incorporate
                                               additional provisions into the
                                               Disclosure Statement.

                                         SRF   Work on the plan.                             1.60          760.00
                                                                                           475.00/hr

                            8/29/2020    SRF   Complete work on the Disclosure               2.30         1,092.50
                                               Statement and Plan. (1.8) Prepare           475.00/hr
                                               the notice of hearing - completed. (.1)
                                               Prepare the certificate of service. (.2)
                                               Review the LBR and the judge's
                                               procedures for any potential issues
                                               with the Disclosure Statement and
                                               Plan. (.2)

                            8/31/2020    SRF   Assist staff with preparing Disclosure        1.40      NO CHARGE
                                               Statement and related materials for         475.00/hr
                                               filing, service and efiling.




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page153
                                                                                                  153
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page      29


                                                                                          Hrs/Rate         Amount

                            9/2/2020     SRF   Prepare the status report and                 1.20          570.00
                                               declaration for the 9/10 hearing.           475.00/hr

                            9/10/2020    SRF   Prepare motion to extend time under           2.00          950.00
                                               1121/1129(e) for SBD cases.                 475.00/hr
                                               Complete by 8:15 a.m. (1.5)
                                               Telephone call from MF to discuss his
                                               declaration. (.1) Following the status
                                               conference on this date, revise a
                                               portion of the motion and declaration
                                               and review with MF. (.4)

                                         SRF   Prepare for (.2) and attend the status        1.40          665.00
                                               conference. (.6) Following the status       475.00/hr
                                               conference, go through files and find
                                               the PACER version of the notice of
                                               hearing on the Disclosure Statement
                                               that the Court could not find, speak
                                               with MF about moving forward and
                                               getting the PPP monies back to the
                                               lender (.2) and revise the notice of
                                               hearing for filing today. (.2)
                                               Telephone call from Bank's attorney
                                               regarding the next steps. (.2)

                                         SRF   Work with staff on filing issues for the      1.60      NO CHARGE
                                               motion to extend time and its notice        475.00/hr
                                               and COS and also the notice of
                                               Disclosure Statement hearing and its
                                               COS. Work on the items with staff
                                               and assist with the efiling.

                            9/13/2020    SRF   On a Sunday morning, work on the              1.40          665.00
                                               bank's 4 page letter regarding the          475.00/hr
                                               Disclosure Statement and changes
                                               the bank would like (.3) before a
                                               telephone conference with MF
                                               discussing the bank's points and how
                                               to respond. (1.1)

                            9/15/2020    SRF   Work through the bank's 4 page letter         1.30          617.50
                                               of requested changes to the                 475.00/hr
                                               Disclosure Statement and provide
                                               responses and thoughts, item by item.
                                               As part of this conduct legal research
                                               on status of lien under an 1111(b)
                                               election when the secured portion of
                                               the claim is paid.




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page154
                                                                                                  154
                                                    of 164
Douce France d/b/a Douce France Bakery                                  Page     30


                                                                                        Hrs/Rate         Amount

                            9/16/2020    SRF   Work further on the response to the         0.20           95.00
                                               bank's issues with the Disclosure         475.00/hr
                                               Statement and Plan.

                                         SRF   Upon receipt of 2nd reviewing email         0.20           95.00
                                               from MF, complete draft of response       475.00/hr
                                               to the bank concerning its potential
                                               objections to the Disclosure Statement
                                               and plan.

                            9/20/2020    SRF   Lengthy conference call with MF to          0.80          380.00
                                               discuss the bank's responses on the       475.00/hr
                                               various Disclosure Statement and
                                               plan issues that the bank has raised.

                            9/22/2020    SRF   Further response to bank on its             0.30          142.50
                                               positions about changes to the            475.00/hr
                                               Disclosure Statement and the Plan.

                            9/30/2020    SRF   Further revisions to the negotiating        0.60          285.00
                                               terms with the bank on the Disclosure     475.00/hr
                                               Statement and plan. During this work,
                                               call MF to obtain guidance and
                                               instructions. (.5) Telephone call from
                                               Tom Lewis for the bank regarding the
                                               changes. (.1)

                            10/5/2020    SRF   Work on the First Amended                   0.80          380.00
                                               Disclosure Statement.                     475.00/hr

                            10/8/2020    SRF   Work with staff to complete the status      0.90      NO CHARGE
                                               report and the COS, work to get them      475.00/hr
                                               served and efiled.

                            10/14/2020 SRF     Telephone call to MF to discuss the         0.20           95.00
                                               impact of the hospitalization on the      475.00/hr
                                               business and the changes he will
                                               make at the business going forward to
                                               compensate.

                            10/15/2020 SRF     Prepare for hearing on the original         1.60          760.00
                                               Disclosure Statement, the motion to       475.00/hr
                                               extend time to confirm a plan and the
                                               status conference. Read the
                                               Disclosure Statement plus the
                                               amended Disclosure Statement with
                                               the changes the bank and the debtor
                                               have agreed to, put notes together for
                                               the hearing. Emails to/from counsel
                                               for bank to discuss our remaining
                                               difference. (.8) Appear at the hearing
                                               on the Disclosure Statement, the




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page155
                                                                                                  155
                                                    of 164
Douce France d/b/a Douce France Bakery                                 Page     31


                                                                                       Hrs/Rate         Amount

                                               status conference and the motion to
                                               extend time to confirm a plan. Wait
                                               for matters to be called. (.7)
                                               Telephone call to MF following the
                                               hearing. (.1)

                            10/16/2020 SRF     Work with bookkeeper on DF                 0.40          190.00
                                               projections. Note the absence of the     475.00/hr
                                               $20k new value monies, look at the
                                               rate of growth at 1% and other items
                                               to see if more net income can be
                                               generated. Adjust payment amounts
                                               for the bank's two claims.

                            10/29/2020 SRF     Work on the FADS.                          0.90          427.50
                                                                                        475.00/hr

                            11/2/2020    SRF   Work on the revised Disclosure             0.80          380.00
                                               Statement and plan.                      475.00/hr

                            11/10/2020 SRF     Work on the Firs Amended Disclosure        0.50          237.50
                                               Statement and Plan with bank's edits.    475.00/hr

                            11/11/2020 SRF     Further work on the FADS/Plan.             0.50          237.50
                                                                                        475.00/hr

                            11/12/2020 SRF     Further work on the Disclosure             0.60          285.00
                                               Statement on own looking for missing     475.00/hr
                                               information (.3) and then page by
                                               page with bank's counsel. (.3)

                                         SRF   Speak by phone with MF regarding           0.20           95.00
                                               the debtor's FADS.                       475.00/hr

                            11/13/2020 SRF     Further work on the FADS/Plan. (.8)        1.10          522.50
                                               Confer by phone with MF (.3)             475.00/hr

                            11/15/2020 SRF     Continued work on the FADS/Plan.           1.00          475.00
                                               Two calls with MF to discuss.            475.00/hr

                            11/16/2020 SRF     Work on the October Monthly                0.20           95.00
                                               operating report.                        475.00/hr

                            11/17/2020 SRF     Further work on the Disclosure             1.60      NO CHARGE
                                               Statement /Plan. Go through the COS      475.00/hr
                                               and direct edits/ changes. Prepare
                                               the notice of hearing. Email to/from
                                               court clerk regarding a hearing date
                                               (as the court's procedures state that
                                               the hearing may not be unilaterally
                                               set). Go back through the Disclosure
                                               Statement /Plan for issues. (1.2)




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page156
                                                                                                  156
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page        32


                                                                                          Hrs/Rate         Amount


                                               Work with staff (at no charge) to get
                                               the papers (the Disclosure Statement
                                               /Plan, the Notice, exhibits, COS, etc.)
                                               ready for filing. (.4)

                            11/30/2020 SRF     Telephone call to bookkeeper to               0.20           95.00
                                               discuss the financial reports I had         475.00/hr
                                               requested for the cash collateral
                                               motion.

                            12/3/2020    SRF   Prepare for hearing on the FADS. (.5)         2.50         1,187.50
                                                                                           475.00/hr
                                               Attend the hearing, wait for it to be
                                               called and discuss the Disclosure
                                               Statement with the court. (.7) Call to
                                               MF and to JF to discuss the court's
                                               concerns about feasibility. Discuss
                                               means to satisfy court's concern. Also
                                               address other case issues. (.5)

                                               Prepare email to bank's counsel
                                               regarding feasibility, the last day to
                                               obtain approval and cash collateral.
                                               (.2)

                                               Prepare order giving tentative
                                               approval of the disclosure statement.
                                               (.6)

                            12/5/2020    SRF   Work on and come close to finalizing          1.50          712.50
                                               the 2nd motion to extend time to            475.00/hr
                                               confirm a plan. Work on the ex parte
                                               application to shorten time for notice
                                               of the hearing. Email UST and bank's
                                               counsel for their positions on the ex
                                               part motion.

                            12/6/2020    SRF   Work on the next cash collateral              1.90          902.50
                                               motion.                                     475.00/hr

                                         SRF   Further work on the motion to extend          0.40          190.00
                                               time to confirm a plan and the ex           475.00/hr
                                               parte application to shorten time.

                            12/9/2020    SRF   Work further on the cash collateral           0.30          142.50
                                               motion. (Filed and served this day.)        475.00/hr

                                         SRF   Work with staff on filing and service         0.50      NO CHARGE
                                               issues for the 2nd motion to extend         475.00/hr
                                               time to assume lease. (.5)




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page157
                                                                                                  157
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page      33


                                                                                         Hrs/Rate       Amount

                            12/11/2020 SRF     Prepare notice of confirmation hearing.      0.30        142.50
                                                                                          475.00/hr

                            12/15/2020 SRF     Review the November Monthly                  0.20         95.00
                                               operating report and provide               475.00/hr
                                               instructions to staff regarding
                                               redactions and efiling.

                            12/16/2020 SRF     Work telephonically with MF regarding        0.50        237.50
                                               obtaining ballots, going through           475.00/hr
                                               solicitation rules and process.

                                         SRF   Work on the stipulation on cash              0.40        190.00
                                               collateral.                                475.00/hr

                            1/2/2021     SRF   Work on a first draft of the plan            1.40        665.00
                                               confirmation memorandum and                475.00/hr
                                               motion.

                            1/5/2021     SRF   Prepare order on 3rd supplement to           0.20         95.00
                                               use of cash collateral. Forward to         475.00/hr
                                               bank's counsel with comments.

                            1/10/2021    SRF   Continued work on the plan                   0.50        237.50
                                               confirmation memorandum.                   475.00/hr

                            1/12/2021    SRF   Telephone call from MF to discuss the        0.30        142.50
                                               status of confirmation and to review       475.00/hr
                                               feasibility issue.

                                         SRF   Further work on the confirmation             0.90        427.50
                                               memo.                                      475.00/hr

                            1/13/2021    SRF   Work on the plan confirmation memo           1.60        760.00
                                               focusing on the sections that discuss      475.00/hr
                                               the concerns the court raised at the
                                               disclosure statement hearing.

                                         SRF   Telephone call to MF to discuss              0.40        190.00
                                               changes to business structure that will    475.00/hr
                                               enhance plan feasibility. Discuss
                                               related issues.

                            1/14/2021    SRF   Continue work on the plan                    3.50      1,662.50
                                               confirmation motion.                       475.00/hr

                            1/16/2021    SRF   Complete the plan confirmation               0.50        237.50
                                               memo, prepare the ballot summary.          475.00/hr




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page158
                                                                                                  158
                                                    of 164
Douce France d/b/a Douce France Bakery                                   Page      34


                                                                                               Hrs/Rate        Amount

                             1/16/2021   SRF    Work through the December, 2020,                  0.20           95.00
                                                Monthly operating report and pass it            475.00/hr
                                                on to staff with instructions.

                             1/21/2021   SRF    Beginning at 7:30 a.m., begin                     3.50        1,662.50
                                                reviewing the plan, the memorandum              475.00/hr
                                                and the various financial exhibits. (.5)
                                                Telephone conference with MF and JF
                                                to review his testimony. Go through
                                                the operative documents and prepare
                                                him for questions and cross exam.
                                                (1.6) Continue preparing for the
                                                hearing. (.2) Attend the hearing and
                                                wait for calendar to be called. Plan
                                                confirmed. (.2) Telephone
                                                conference with JF and MF following
                                                to explain the next steps and to
                                                answer their questions. (.3)

                                                Prepare order on confirmation. (.7)


           SUBTOTAL:                                                                       [    138.70       56,810.00]

           For professional services rendered                                                   246.80      $94,765.00




       Case: 20-30095       Doc# 156                                              Exhibit Page
                                          Filed: 02/12/21 Entered: 02/12/21 13:38:30      "E" page159
                                                                                                   159
                                                     of 164
                  Exhibit “F”
Case: 20-30095   Doc# 156                                           Exhibit Page
                            Filed: 02/12/21 Entered: 02/12/21 13:38:30      "F" page160
                                                                                     160
                                       of 164
The Fox Law Corporation
17835 Ventura Blvd., Suite 306
Encino, CA 91316

                                                                EXPENSES
Invoice submitted to:
Douce France d/b/a Douce France Bakery
686 Broadway Street,
Redwood City, CA 94063




February 3, 2021




            Additional Charges :

                                                                                                         Amount

                                                 1/29/2020   Photocopies: $0.25 per page.                147.50
                                                             Prepetition photocopies. 590 copies at

                                                 1/31/2020   Photocopies: 2055 @ $0.25 per page.         513.75

                                                             Postage including charges for               773.50
                                                             overnight mailings for first day hearing.

                                                             Airfare charge to attend first day          316.30
                                                             hearings.

                                                 2/29/2020   2/4/20 Lyft ride from the Bankruptcy         23.74
                                                             Court to the Hotel in South San
                                                             Francisco after the first day hearings
                                                             were completed.

                                                             2/5//20 Lyft ride from LA international      49.67
                                                             to home following first day hearings.

                                                             Travel charge. Tax cab fair from             26.16
                                                             airport to hotel in S. SF. $26.16. First
                                                             day hearings 2/4/2020.

                                                             2/10/20 Booked roundtrip airfare to         375.97
                                                             Oakland 2/19/20 to attend IDI meeting
                                                             at OUST.

                                                             2/4/20 CourtCall fees                        37.00

                                                 2/22/2020   Court Fees - Pacer January 2020 -            67.90
                                                             Research for sample pleadings




        Case: 20-30095       Doc# 156                                            Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "F" page161
                                                                                                  161
                                                    of 164
Douce France d/b/a Douce France Bakery                                Page       2


                                                                                                        Amount

                                                 2/29/2020   Court Fees - Pacer February 2020            19.70

                                                             2/19/20 Train and Lyft fare expenses        68.53
                                                             to attend IDI meeting at UST office in
                                                             San Francisco.

                                                             2/25/20 Train expense to attend             11.00
                                                             Meeting of Creditors at US Trustee
                                                             Office.

                                                             2/25/20 Parking at LAX - Meeting of         28.55
                                                             Creditors at US Trustee Office.

                                                             Postage - February 2020                     64.00

                                                             Photocopies: February 2020: 1597 @         399.25
                                                             $0.25 per page

                                                             Travel-2/25/20 LD- Airfare - Meeting       300.97
                                                             with Creditors.

                                                             Travel - 3/5/20 LD- Airfare to attend      201.96
                                                             Continued hearing of the first day
                                                             motions.

                                                             Travel - 2/4/20 SRF- Hotel stay in San     187.05
                                                             Francisco for first day hearings.

                                                             Court Fees - Pacer - February 2020           6.60

                                                 3/31/2020   Court Fees-3/5/20 Court Call                51.00
                                                             appearance.

                                                             Court Fees - 4/2/20 Court Conference        22.50
                                                             call appointment reservation.

                                                             Court Fees- March 2020 Pacer                27.10
                                                             charges

                                                             Postage - March 2020                        75.35

                                                             Photocopies March 2020 - 743 @             185.75
                                                             $0.25 per page

                                                 4/30/2020   Court Fees-4/2/20 Court Conference          10.50
                                                             call duration was extended 30 minutes.

                                                             Court fees for amended schedules.           31.00

                                                             Court Fees - 4/9/20 CourtCall.              43.50




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "F" page162
                                                                                                  162
                                                    of 164
Douce France d/b/a Douce France Bakery                               Page       3


                                                                                                        Amount

                                                 4/30/2020   Postage - April 2020                        16.00

                                                             Photocopies: April 2020 - 292 @             73.00
                                                             $0.25 per page.

                                                             Court Fees - Pacer - April 2020             19.40

                                                 5/31/2020   Court Fees. Pacer fees May 2020.             9.40

                                                             Postage. May 2020                           56.60

                                                             Photocopies: May 2020 1080 @ $0.25         270.00
                                                             per page

                                                 6/30/2020   Court Fees-6/11/20 CourtCall fees.          33.00

                                                             Court Fees - June 2020 Pacer                 0.60

                                                             Photocopies: June 2020: 133 @ $0.25         33.25
                                                             per page

                                                             Postage - June 2020                          8.00

                                                 7/31/2020   7/3/20-38 x $22.75 Postage for             864.50
                                                             overnight mailings to all creditors
                                                             ordered by the Court for the hearing
                                                             on shortened notice on the motion to
                                                             enter into new leases.

                                                             Court Fees-7/9/20 CourtCall fees -          22.50
                                                             SRF

                                                             July 2020 Pacer fees                         0.30

                                                             Photocopies: July 2020 -1097 @             274.25
                                                             $0.25 per page

                                                             Postage - July 2020                          8.40

                                                 8/31/2020   Postage - August 2020                       19.90

                                                             Pacer fees - August 2020                    12.50

                                                             Photocopies: 201 @ $0.25 per page           50.25

                                                 9/21/2020   9/13/20 CourtCall fees.                     22.50

                                                 9/30/2020   Postage September 2020.                    115.50

                                                             Photocopies: 2414 @ $0.25 per page.        603.50




       Case: 20-30095      Doc# 156                                              Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "F" page163
                                                                                                  163
                                                    of 164
Douce France d/b/a Douce France Bakery                                 Page    4


                                                                                                        Amount

                                                 10/18/2020 Courtcall ID#10906166 SRF                    27.75

                                                 12/2/2020   U.S. Bankruptcy Court on-line               12.80
                                                             research - Q3 PACER

                                                 10/31/2020 U.S. Bankruptcy Court on-line                 5.40
                                                            research - Oct. 2020 PACER

                                                 10/21/2020 Photocopies: $0.25 per page                 143.75

                                                 10/31/2020 Photocopies: $0.25 per page (adj.)           44.25

                                                 11/20/2020 Photocopies: $0.25 per page                  51.00

                                                             Postage                                     21.10

                                                 11/30/2020 U.S. Bankruptcy Court on-line                 0.40
                                                            research.

                                                 12/3/2020   SF ALL 10982705                             22.50

                                                 12/21/2020 Postage                                     186.00

                                                             Photocopies: $0.25 per page            1,054.50

                                                 12/31/2020 U.S. Bankruptcy Court on-line                 0.30
                                                            research.

                                                 1/21/2021   Postage                                     54.00

                                                             Photocopies: $0.25 per page                377.50

           Total additional charges                                                                $8,580.40




       Case: 20-30095       Doc# 156                                             Exhibit Page
                                         Filed: 02/12/21 Entered: 02/12/21 13:38:30      "F" page164
                                                                                                  164
                                                    of 164
